Exhibit 10.1

  

Execution Copy


 

 

 

 

$35,000,000
SENIOR SECURED SUPER-PRIORITY DEBTOR IN POSSESSION
CREDIT AGREEMENT Dated as of May 18, 2017
among

GULFMARK OFFSHORE, INC.,
a Debtor and Debtor-in-Possession,
as the Borrower,

   

GULFMARK REDERI AS,
as Lender

 

and

 

DNB BANK ASA,

as Issuing Bank

   

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

--------------------------------------------------------------------------------

PAGE

 

ARTICLE 1 AMOUNT AND TERMS OF CREDIT      

Section 1.01.

Credit Facility

2

Section 1.02.

Procedure for Loan Borrowing

3

Section 1.03.

Letters of Credit

3

Section 1.04.

Prepayments and Commitment Reduction

8

Section 1.05.

Priority and Application of Payments

9

Section 1.06.

Use of Proceeds

9

Section 1.07.

Interest and Applicable Margins

9

Section 1.08.

Cash Management Systems

10

Section 1.09.

Market Disruption; Break Costs; Increased Costs

10

Section 1.10.

Receipt of Payments

12

Section 1.11.

Loan Account and Accounting

12

Section 1.12.

Indemnity

12

Section 1.13.

Access

13

Section 1.14.

Taxes

13

Section 1.15.

Unused Commitment Fees

17

 

ARTICLE 2

CONDITIONS PRECEDENT

     

Section 2.01.

Conditions to Closing

17

Section 2.02.

Conditions to Each Borrowing Date

19

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

     

Section 3.01.

RBS Facility Representations

20

Section 3.02.

Corporate Existence; Compliance with Law

21

Section 3.03.

Corporate Power, Authorization, Enforceable Obligations

21

Section 3.04.

Sanctions

22

Section 3.05.

Secured, Super-Priority Obligations

22

Section 3.06.

Group Structure

23

 

ARTICLE 4

FINANCIAL STATEMENTS AND INFORMATION

     

Section 4.01.

Reports and Notices

23

 

ARTICLE 5

AFFIRMATIVE COVENANTS

     

Section 5.01.

RBS Facility Undertakings

24

 

 
i 

--------------------------------------------------------------------------------

 

 

Section 5.02.

Maintenance of Existence and Conduct of Business

24

Section 5.03.

Milestones

24

Section 5.04.

Further Assurances

24

Section 5.05.

Additional Guaranties and Collateral Documents

24

Section 5.06.

Use of Proceeds

25

Section 5.07.

Cash Management Systems

25

Section 5.08.

Bankruptcy Matters

25

Section 5.09.

Additional Debtors

26

Section 5.10.

Post-Closing Requirements

26

 

ARTICLE 6

NEGATIVE COVENANTS

     

Section 6.01.

Mergers, Subsidiaries, Etc

26

Section 6.02.

Formation of New Entities; Investments in Joint Ventures

26

Section 6.03.

Restricted Payments

27

Section 6.04.

Disposition of Assets

27

Section 6.05.

Purchase of Hull 112

28

Section 6.06.

Investments; Loans and Advances

28

Section 6.07.

Indebtedness

29

Section 6.08.

Liens

29

Section 6.09.

Change of Corporate Name or Location; Change of Fiscal Year

29

Section 6.10.

No Impairment of Intercompany Transfers

30

Section 6.11.

No Impairment of Claim

30

Section 6.12.

Bankruptcy Related Matters

30

Section 6.13.

Case Modifications, Actions, Authorizations

31

Section 6.14.

Debtor Distribution Account

31

Section 6.15.

Financial Covenants

31

Section 6.16.

Sanctions

31

 

ARTICLE 7

TERM

     

Section 7.01.

Termination

32

Section 7.02.

Survival of Obligations Upon Termination of Financing Arrangements

32

Section 7.03.

Reinstatement

32

 

ARTICLE 8

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     

Section 8.01.

Events of Default

32

Section 8.02.

Remedies

35

Section 8.03.

Waivers by the Borrower

36

 

 
ii 

--------------------------------------------------------------------------------

 

 

ARTICLE 9

SECURITY

     

Section 9.01.

Security

36

Section 9.02.

No Limited Liability Company Liability

37

Section 9.03.

Organizational Agreements; Certificates; Control, etc

38

Section 9.04.

Special Warranties and Covenants of the Borrower

39

Section 9.05.

Perfection of Security Interests

41

Section 9.06.

Distributions

42

Section 9.07.

Right of the Agent to Exercise Voting Power, etc

42

Section 9.08.

Performance by the Secured Party of the Borrower’s Obligations

42

Section 9.09.

Limitation on the Secured Parties’ duty in Respect of Collateral

42

Section 9.10.

Remedies; Rights Upon Default

43

Section 9.11.

Rights of Secured Parties; Limitations on Secured Parties’ Obligations

50

Section 9.12.

The Secured Parties’ Appointment as Attorney-in-Fact

50

Section 9.13.

Authorized Terminations and Subordinations

51

Section 9.14.

Modifications

52

 

ARTICLE 10

LENDER ASSIGNMENT

     

Section 10.01.

Restriction on Assignment

52

 

ARTICLE 11

SUCCESSORS AND ASSIGNS

     

Section 11.01.

Successors and Assigns

53

Section 11.02.

Register

53

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.01.

Complete Agreement; Modification of Agreement

53

Section 12.02.

Amendments and Waivers

53

Section 12.03.

Costs and Expenses

54

Section 12.04.

No Waiver

55

Section 12.05.

Remedies

55

Section 12.06.

Severability

55

Section 12.07.

Conflict of Terms

55

Section 12.08.

GOVERNING LAW

56

Section 12.09.

Notices

57

Section 12.10.

Section Titles

57

Section 12.11.

Counterparts

57

Section 12.12.

WAIVER OF JURY TRIAL

58

Section 12.13.

Advice of Counsel

58

Section 12.14.

No Strict Construction

58

 

 
iii 

--------------------------------------------------------------------------------

 

 

INDEX OF APPENDICES

 

Annex A (Recitals)

Definitions

Annex B (from Annex A – NOK Facility definition)

Form of Second Amended & Restated NOK Facility

Annex C (Section 4.01)

Financial Statements and Budgets — Reporting

Annex D (Section 5.03)

Milestones

Annex E (Section 6.15)

Financial Covenants

Annex F (Section 12.09)

Notice Addresses

Annex G (from Annex A - Commitments definition)

Commitments as of Closing Date

Annex H

Form of Interim Lending Order

Annex I (Article 10)

Form of DIP Intercompany Assignment Agreement

Exhibit 1.1

Form of Note

Exhibit 1.2

Form of Notice of Borrowing

Exhibit 1.14-1-2

Form of Tax Compliance Certificates

Exhibit 2

Initial Budget

Exhibit 3

Form of Minimum Liquidity Certification

Exhibit 4

Form of Power of Attorney

Exhibit 5

Form of Joinder

Disclosure Schedule 5.02

Trade Names

Disclosure Schedule 5.10

Post-Closing Requirements

Disclosure Schedule 6.06

Existing Investments

Disclosure Schedule 6.07

Existing Indebtedness

Disclosure Schedule 6.08

Existing Liens

Disclosure Schedule 6.10

Restrictions on Intercompany Transfers

Disclosure Schedule 8.01

Enumerated Defaults

Disclosure Schedule 9.04

Pledged Equity

 

 
 

--------------------------------------------------------------------------------

 

 

This SENIOR SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT (this
“Agreement”), dated as of May 18, 2017, by and among GULFMARK OFFSHORE, INC., a
Delaware corporation, as a debtor and debtor- in-possession under chapter 11 of
the Bankruptcy Code (as defined below) (the “Borrower”), GULFMARK REDERI AS, a
limited company organized under the laws of Norway as lender (including its
successors and assigns, the “Lender”) and DNB BANK ASA acting through its
offices at Solheimsgaten 7C, 5058 Bergen, Norway, organization number 984 851
006, as the issuing bank (including its successors and assigns, the “Issuing
Bank”);

 

WHEREAS, on May 17, 2017, (the “Petition Date”), the Borrower filed a voluntary
petition for relief (the “Case”) under chapter 11 of the Bankruptcy Code with
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”);

 

WHEREAS, the Borrower is continuing to operate its business and manage its
properties as a debtor and debtor-in-possession under sections 1107 and 1108 of
the Bankruptcy Code;

 

WHEREAS, the Borrower has requested that the Lender provide a senior secured
super-priority term loan facility of up to $35,000,000 in order to fund the
continued operation of its Subsidiaries’ businesses as debtor and
debtor-in-possession under the Bankruptcy Code;

 

WHEREAS, the Borrower has requested that the Issuing Bank issue letters of
credit that will be cash collateralized with the proceeds of the Term Loans to
be made hereunder;

 

WHEREAS, the Lender is willing to make available to the Borrower such
post-petition loans upon the terms and subject to the conditions set forth
herein;

 

WHEREAS, the Borrower has agreed to secure its obligations to the Secured
Parties hereunder with, inter alia, security interests in, and liens on, certain
of its property and assets, now existing or hereafter acquired or arising, all
as more fully provided herein; and

 

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Schedules, Exhibits and other attachments (collectively, “Appendices”)
hereto, or expressly identified to this Agreement, are incorporated herein by
reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 1
Amount and Terms of Credit

 

Section 1.01.     Credit Facility.

 

(a)     The Lender agrees, upon the terms and subject to the conditions set
forth herein and in each Lending Order, to make an initial term loan to the
Borrower after the Closing Date and to make additional term loans to the
Borrower at any time and from time to time during the Initial Term Loan
Commitment Period in an aggregate amount not to exceed the Initial Term Loan
Commitment (each an “Initial Term Loan” and collectively, the “Initial Term
Loans”), in each case in accordance with the terms of the Rolling Budget
(subject to the Permitted Variance) and subject to the LC Sublimit. At no time
shall the then outstanding aggregate principal amount of the Initial Term Loans
exceed the Initial Term Loan Commitment, as the Initial Term Loan Commitment may
be reduced from time to time pursuant to terms herein. The Lender’s Initial Term
Loan Commitment shall terminate immediately and without further action on the
last day of the Initial Term Loan Commitment Period.

 

(b)     The Lender agrees, upon the terms and subject to the conditions set
forth herein and in each Lending Order, to make additional term loans to the
Borrower at any time and from time to time during the Additional Term Loan
Commitment Period in an aggregate principal amount not to exceed the Additional
Term Loan Commitment (each an “Additional Term Loan”, and collectively, the
“Additional Term Loans, and together with the Initial Term Loans, the “Term
Loans”), in each case in accordance with the terms of the Rolling Budget
(subject to the Permitted Variance) and subject to the LC Sublimit. At no time
shall the then outstanding aggregate principal amount of the Additional Term
Loans exceed the Additional Term Loan Commitment, as the Additional Term Loan
Commitment may be reduced from time to time pursuant to terms herein. The
Lender’s Additional Term Loan Commitment shall terminate immediately and without
further action on the last day of the Additional Term Loan Commitment Period.

 

(c)     The Borrower shall repay all Term Loans, together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment, and all other amounts outstanding under this Agreement and the other
Loan Documents in full on the Maturity Date without further application to or
order from the Bankruptcy Court; provided, that if the “Final Maturity Date”
under the NOK Facility has been extended to November 18, 2017 in accordance with
Clause 7 of the NOK Facility, the Maturity Date hereunder shall be deemed to
have been automatically extended to November 18, 2017.

 

(d)     No payment with respect to the Term Loans may be reborrowed. Each Term
Loan shall rank pari passu in right of payment and of security with the other
Term Loans.

 

(e)     Each Term Loan shall, upon the request of the Lender pursuant to Section
1.11, be evidenced by promissory notes substantially in the form of Exhibit 1.1
(each a “Note” and collectively the “Notes”), and, upon such request as provided
in Section 1.11, the Borrower shall execute and deliver each Note to the Lender.
Each Note shall represent the obligation of the Borrower to pay the amount of
the Lender’s Term Loans, together with interest thereon as prescribed in Section
1.07.

 

 
2

--------------------------------------------------------------------------------

 

 

Section 1.02.     Procedure for Loan Borrowing. From time to time, the Borrower
may request that the Lender make Term Loans pursuant to the terms and conditions
by delivering to the Lender and the other Notice Parties written notice (by
electronic communication) substantially in the form of Exhibit 1.2 (a “Notice of
Borrowing”), specifying (a) the amount to be borrowed, (b) the requested
Borrowing Date, and (c) the use of such funds. Requested Term Loans will be made
available to the Borrower by the Lender crediting (x) the LC Collateral Account
if the funds will be applied as LC Cash Collateral for a Letter of Credit, or
(y) the Debtor Distribution Account for all other purposes, as applicable;
provided that the Lender may in its discretion require that the Borrower provide
the Notice of Borrowing at least three (3) Business Days in advance of any
borrowing. Notwithstanding anything to the contrary contained herein, the
Borrower shall only be entitled to make requests for Term Loans during the
Initial Term Loan Commitment Period or the Additional Term Loan Commitment
Period, as applicable, each in a principal amount of no less than $1,000,000
(and if greater, in integral multiples of $1,000,000), and in the aggregate in
an amount that does not exceed the Commitments. Only one (1) Term Loan may be
requested in each Notice of Borrowing. Not more than eight (8) Term Loans may be
outstanding at the same time.

 

Section 1.03.     Letters of Credit.

 

(a)     General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for the Borrower’s
account or the account of a Subsidiary of the Borrower in a form reasonably
acceptable to the Issuing Bank, at any time, and from time to time, during the
Initial Term Loan Commitment Period and during the Additional Term Loan
Commitment Period (provided that the Borrower shall be a co-applicant with
respect to each Letter of Credit issued for the account of or in favor of a
Subsidiary); provided that the LC Exposure shall not at any time exceed
$10,000,000 (the “LC Sublimit”). The Borrower shall pay the Issuing Bank, for
its account, an issuance fee of $1,000 (the “Issuance Fee”) for each Letter of
Credit requested to be issued, amended, renewed or extended pursuant to this
Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)         Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. Prior to the initial request for the issuance of a Letter of Credit,
the LC Collateral Account shall have been established, the Issuing Bank shall
have a perfected first priority Lien over the LC Collateral Account and the
exclusive right of withdrawal, and the Borrower shall have received account
payment instructions for the Issuance Fee. Thereafter, to request the issuance
of a Letter of Credit or the amendment, renewal or extension of an outstanding
Letter of Credit, the Borrower shall (i) pay the Issuing Bank the Issuance Fee
in cash in respect of each such Letter of Credit, (ii) hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) a LC Request to the Issuing Bank and the Notice
Parties not later than 12:00 p.m. on the third Business Day preceding the
requested date of issuance, amendment, renewal or extension (or such later date
and time as is reasonably acceptable to the Issuing Bank), and (iii) enter into
any LC Documents required in connection therewith. A request for an initial
issuance of a Letter of Credit shall specify in form and detail reasonably
satisfactory to the Issuing Bank: (i) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (ii) the currency in
which the Letter of Credit is being requested, which may only be Dollars or an
Alternate Currency, (iii) the amount thereof in Dollars or the Alternate
Currency Equivalent thereof; (iv) the expiry date thereof; (v) the name and
address of the beneficiary thereof; (vi) the documents to be presented by such
beneficiary in case of any drawing thereunder; (vii) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (viii) such other matters as the Issuing Bank may reasonably
require. A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail reasonably satisfactory to the
Issuing Bank (w) the Letter of Credit to be amended, renewed or extended, (x)
the proposed date of amendment, renewal or extension thereof (which shall be a
Business Day), (y) the nature of the proposed amendment, renewal or extension,
and (z) such other matters as the Issuing Bank may reasonably require. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application substantially on the Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension (A)
the LC Exposure shall not exceed the LC Sublimit, and (B) the total principal
amount of Term Loans outstanding shall not exceed the aggregate principal amount
of the Commitment. Unless the Issuing Bank shall otherwise agree, no Letter of
Credit shall be denominated in a currency other than Dollars or an Alternate
Currency.

 

(c)         Conversion of Foreign Currencies.

 

(i)      Dollar and Alternate Currency Equivalents. The Issuing Bank shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of extensions of Alternate Currency Letters of Credit
and outstanding amounts thereunder. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.

 

(ii)     Rounding Off. Wherever an amount related to the issuance, amendment or
extension of a Letter of Credit is expressed in Dollars, but such Letter of
Credit is denominated in an Alternate Currency, such amount shall be the
relevant Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Issuing Bank.

 

(d)         Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the Letter of Credit Expiration Date (or such other
longer period of time as the Issuing Bank may agree, which may require backstop
arrangements satisfactory to the Issuing Bank).

 

 
4

--------------------------------------------------------------------------------

 

 

(e)     Cash Collateralization. The Borrower shall cause proceeds of any Term
Loan requested in connection with each LC Request (or other cash available to
the Borrower), in an amount equal to 100% (or 110% in connection with any
Alternate Currency Letter of Credit) of the LC Exposure in Dollars for such
requested Letter of Credit, to be deposited directly into the LC Collateral
Account for the benefit of the Issuing Bank. Each such deposit shall be held by
the Issuing Bank as collateral for the payment and performance of the
reimbursement obligations of the Borrower under Section 1.03(f). Once the Letter
of Credit such deposited amount supports is terminated and all amounts due in
connection therewith, including Unreimbursed Amounts, if any, are repaid to the
Issuing Bank in cash in Dollars in full, the amount on deposit remaining in
respect of such Letter of Credit, shall be deposited into the Debtor
Distribution Account to be utilized in accordance with the Rolling Budget
(subject to the Permitted Variance). The Issuing Bank shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the LC
Collateral Account. Amounts held in the LC Collateral Account shall not bear
interest and may not be invested by the Borrower. The Borrower will ensure that
the aggregate amount on deposit in the LC Collateral Account will at all times
be an amount that is no less than the amount of the LC Exposure; provided that
if on any Revaluation Date the amount of LC Cash Collateral designated for any
Alternate Currency Letter of Credit is determined by the Issuing Bank to be less
than 105% of the LC Exposure for such Alternate Currency Letter of Credit, the
Borrower shall promptly deposit additional cash in Dollars into the LC
Collateral Account in an amount sufficient for the LC Cash Collateral securing
such Alternate Currency Letter of Credit to equal or exceed 110% of its LC
Exposure as of such Revaluation Date.

 

(f)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Issuing Bank an amount in Dollars, equal to such LC
Disbursement (or, in the case of Alternate Currency Letters of Credit, the
Dollar Equivalent thereof) not later than 10:00 a.m., New York City time, on the
Business Day after receiving notice from the Issuing Bank of such LC
Disbursement; provided that, unless the Borrower notifies the Issuing Bank that
it otherwise intends to make payment in the amount of the LC Disbursement (such
outstanding amount, the “Unreimbursed Amount”), the Borrower hereby authorizes
the Issuing Bank to, and the Issuing Bank shall, apply funds held in the LC
Collateral Account to repay such Unreimbursed Amount; provided further that, if
sufficient funds are on deposit in the LC Collateral Account and available to
the Issuing Bank to immediately reimburse such LC Disbursement in full in
Dollars, no Default or Event of Default shall result from any failure by the
Borrower to make payment.

 

 
5

--------------------------------------------------------------------------------

 

 

(g)          Obligations Absolute.

 

(i)     Subject to the limitations set forth below, the obligation of the
Borrower to reimburse LC Disbursements as provided in paragraph (e) of this
Section 1.03 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against a beneficiary of any Letter of Credit,
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 1.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder; provided that the Borrower
shall have no obligation to reimburse the Issuing Bank to the extent that such
payment was made in error due to the gross negligence, bad faith, or willful
misconduct of the Issuing Bank (as determined by a final nonappealable judgment
of a court of competent jurisdiction). Neither the Issuing Bank, nor any of its
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank. The parties hereto expressly agree that, in the absence of gross
negligence, willful misconduct, or bad faith on the part of the Issuing Bank (as
determined by a final nonappealable judgement of a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(ii)     The Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by the Borrower or other Person of any
obligations under any LC Document. The Issuing Bank does not make to the Lender
any express or implied warranty, representation or guaranty with respect to the
LC Collateral Account, the LC Documents or the Borrower. The Issuing Bank shall
not be responsible to the Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of the Borrower.

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     Neither the Issuing Bank, nor any of its Affiliates, nor any of their
respective officers, directors, employees, agents and investment advisors, shall
be liable to the Lender or other Person for any action taken or omitted to be
taken in connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment. The Issuing Bank shall not have
any liability to the Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents.

 

(h)         Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank with
respect to any such LC Disbursement.

 

(i)         Resignation of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder and may assign its rights and obligations hereunder to a
successor issuing bank, at any time upon at least 30 days’ prior written notice
to the Lender and the Borrower. From and after the effective date of any such
resignation or assignment (i) the assignee Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter, and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such assignee and to any
previous Issuing Bank, or to such assignee and all previous Issuing Banks, as
the context shall require. After the resignation of an Issuing Bank hereunder,
if the resigning or assignor Issuing Bank has any LC Exposure, such resigning
Issuing Bank shall remain a party hereto to continue to have all the rights and
remedies of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or assignment until its LC
Exposure is paid in full in cash, but shall not be required to issue additional
Letters of Credit.

 

(j)         The Issuing Bank shall be under no obligation to issue any Letter of
Credit if:

 

(i)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

 

 
7

--------------------------------------------------------------------------------

 

 

(ii)     the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.

 

(k)         The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(l)          LC Collateral Account.

 

(i)       The Issuing Bank is hereby authorized to establish and maintain the LC
Collateral Account pursuant to account documentation in form and substance
satisfactory to the Issuing Bank. The Borrower shall deposit or cause to be
deposited into the LC Collateral Account, from time to time, the LC Cash
Collateral required to be deposited under Section 1.03(e) hereof. All amounts on
deposit in the LC Cash Collateral Account will be under the sole dominion and
control of the Issuing Bank, and the Borrower shall not be permitted to withdraw
funds from the LC Cash Collateral Account at any time without the prior written
approval of the Issuing Bank in its sole discretion.

 

(ii)      The Borrower hereby assigns, conveys, mortgages, pledges, hypothecates
and transfers to the Issuing Bank a first priority Lien upon the LC Collateral
Account and all money, cash or cash equivalents deposited therein from time to
time, whether now owned or at any time hereafter acquired by the Borrower or in
which the Borrower now has or at any time in the future may acquire any right,
title or interest. The Borrower agrees that it shall, at its expense and upon
the request of Issuing Bank, duly execute and deliver, or cause to be duly
executed and delivered, to the Issuing Bank such LC Documents or further
documents, and do and cause to be done such further acts, as may be necessary or
proper in the opinion of the Issuing Bank for the attachment, perfection and
maintenance of a first priority Lien on the LC Collateral Account in favor of
the Issuing Bank.

 

(iii)     The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral securing the LC Disbursements and shall not
constitute payment of the LC Disbursements until applied as herein provided.
Notwithstanding any other provision hereof to the contrary, all amounts held in
the LC Collateral Account shall constitute collateral security first for the
liabilities in respect of Letters of Credit outstanding from time to time and
second for the other Obligations owed to the Issuing Bank hereunder until such
time as all Letters of Credit shall have been terminated and all of the
liabilities in respect of Letters of Credit have been paid in full.

 

Section 1.04.     Prepayments and Commitment Reduction.

 

(a)      Voluntary Prepayments. The Borrower may at any time by written notice
to the Lender, voluntarily prepay all or part of the Term Loans; provided that
any such prepayment shall be in a minimum amount of $1,000,000 (and if greater,
in integral multiples of $500,000) (or, if less, the outstanding amount of the
Term Loans or any other amount approved by the Lender); provided, further, that
all amounts received in respect of any such prepayment shall be applied to make
a prepayment pursuant to Clause 8.5.7 of the NOK Facility.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Mandatory Prepayments. Upon the occurrence of an event requiring the
Lender to prepay the NOK Term Loans pursuant to Clauses 8.1 through 8.5 of the
NOK Facility, the Borrower shall prepay the Term Loans, in the amounts and on
the date the Lender is required to prepay the NOK Term Loans therein if and to
the extent the making of such prepayment of Term Loans hereunder is necessary to
allow the Lender to make the corresponding prepayment of NOK Term Loans therein.

 

(c)     Optional Commitment Reduction. The Borrower may, upon irrevocable
written notice to the Notice Parties, terminate or permanently reduce the unused
Commitments in each case without premium or penalty; provided that such
reduction or termination shall be accompanied by the payment of any accrued
Unused Commitment Fees; provided, further the Lender will cause a reduction of
the commitment under the NOK Facility by an amount equal to the amount of such
Commitment reduction hereunder.

 

Section 1.05.     Priority and Application of Payments. So long as no Event of
Default has occurred and is continuing, payments received by a Secured Party
that match required payments then due shall be applied to pay those amounts then
due. As to any other payment and as to all payments made when an Event of
Default has occurred and is continuing or following the Maturity Date, the
Borrower hereby irrevocably waives the right to direct the application of any
and all payments received from or on behalf of the Borrower, and the Borrower
hereby irrevocably agrees that the Secured Parties shall have the continuing
exclusive right to apply any and all such payments against the Obligations as
follows: first, to reimbursable costs and expenses of the Secured Parties then
due and payable pursuant to any of the Loan Documents, including, without
limitation, the Unreimbursed Amount, if any; second, to interest then due and
payable on the Term Loans; third, to prepay the remaining principal amount of
the Term Loans, until the Term Loans shall have been paid in full; and fourth,
to all other Obligations then due and payable to the Secured Parties.

 

Section 1.06.     Use of Proceeds. The Borrower shall utilize the proceeds of
the Term Loans in accordance with Section 5.06.

 

Section 1.07.     Interest and Applicable Margins.

 

(a)     Interest shall accrue on each Term Loan for each Interest Period at a
rate per annum equal to the aggregate of the Applicable Margin and LIBOR for
such Interest Period. The Borrower shall pay accrued interest on each Term Loan
to the Lender in arrears in cash on each Interest Payment Date.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     If any payment on any Term Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not) and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

(c)     All computations of interest shall be made by the Lender from day-to-day
on the basis of a 360 day year, in each case, for the actual number of days
occurring in the period for which such interest is payable. Each determination
by the Lender of interest rates hereunder shall be presumptive evidence of the
correctness of such rates.

 

(d)     So long as an Event of Default has occurred and is continuing, (i) the
interest rates applicable to the Term Loans shall be increased by two percentage
points (2%) per annum above the rates of interest otherwise applicable to such
Term Loan hereunder (the “Default Rate”), and (ii) all other outstanding
Obligations shall bear interest at the Default Rate. Interest at the Default
Rate shall accrue from the initial date of such Event of Default until that
Event of Default is cured or waived and shall be payable upon demand.

 

(e)     Notwithstanding anything to the contrary set forth in this Section 1.07,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate, the
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by the Lender, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement. In no
event shall the total interest received by the Lender pursuant to the terms
hereof exceed the amount that the Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.

 

Section 1.08.     Cash Management Systems. The Borrower will obtain entry of the
Cash Management Order and use a cash management system in effect immediately
prior to the Petition Date (the “Prepetition Cash Management System”). Any
material changes to the Prepetition Cash Management System, as it relates to the
Borrower, must be acceptable to the Secured Parties in their reasonable
discretion, other than changes described in Section 5.07(b).

 

Section 1.09.     Market Disruption; Break Costs; Increased Costs.

 

(a)      If a Market Disruption Event occurs in relation to a Term Loan for any
Interest Period, then the rate of interest that Term Loan for the Interest
Period shall be the percentage rate per annum which is the sum of:

 

(i)     the Applicable Margin; and

 

 
10

--------------------------------------------------------------------------------

 

 

(ii)     the rate notified by the Lender as soon as practicable to be that which
expresses as a percentage rate per annum the cost to the Lender of funding its
participation in that Term Loan from whatever source it may reasonably select.

 

In this Agreement, “Market Disruption Event” means: at or about noon on the
Quotation Day for the relevant Interest Period LIBOR is not available; or before
close of business in London on the Quotation Day for the relevant Interest
Period, the cost to the Lender of funding its participation in that Term Loan
from whatever source it may reasonably select would be in excess of LIBOR. The
occurrence of a Market Disruption Event under the NOK Facility shall constitute
a Market Disruption Event hereunder.

 

(b)     The Borrower shall, within three (3) Business Days of demand by the
Lender, pay to the Lender its Break Cost attributable to all or any part of a
Term Loan or Unpaid Sum being paid by the Borrower on a day other than an agreed
day for such Term Loan or Unpaid Sum. “Unpaid Sum” means any sum due and payable
but unpaid by the Borrower under the Loan Documents.

 

(c)     The Borrower shall, upon demand from any Secured Party, pay the amount
of any Increased Cost incurred by such Secured Party or any of its Affiliates as
a result of (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation (including any laws and
regulations implementing new or modified capital adequacy requirements) or (ii)
compliance with any law or regulation made after the date of this Agreement.

 

In this Agreement, the term “Increased Costs” means:

 

(i)        a reduction in the rate of return from the Obligations or on a
Secured Party’s (or its Affiliate’s) overall capital;

 

(ii)       an additional or increased cost; or

 

(iii)      a reduction of any amount due and payable under any Loan Document,

 

(iv)     which is incurred or suffered by a Secured Party or any of its
Affiliates to the extent that it is attributable to that Secured Party having
entered into its Commitments or funding or performing its obligations under any
Loan Document.

 

(v)      A Secured Party intending to make a claim pursuant to this Section
1.09(c) shall notify the Borrower of the event giving rise to the claim.

 

(vi)     A request for reimbursement of increased costs under the NOK Facility.

 

 
11

--------------------------------------------------------------------------------

 

 

This Section 1.09(c) does not apply to the extent any Increased Costs is: (A)
attributable to a Tax deduction or withholding required by law to be made by the
Borrower; (B) compensated for by Section 1.14; (C) attributable to the willful
breach by the relevant Secured Party or its Affiliates of any law or regulation.

 

Section 1.10.     Receipt of Payments. The Borrower shall make each payment
under this Agreement not later than 2:00 p.m. (New York City time) on the day
when due in immediately available funds in Dollars to the Rederi Distribution
Account. For purposes of computing interest as of any date, all payments shall
be deemed received on the Business Day on which immediately available funds
therefor are received in the Rederi Distribution Account prior to 2:00 p.m. (New
York City time). Payments received after 2:00 p.m. (New York City time) on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

 

Section 1.11.     Loan Account and Accounting. The Lender shall maintain a loan
account (the “Loan Account”) on its books to record the Term Loans, all payments
made by the Borrower with respect to the Term Loans, and all other debits and
credits as provided in this Agreement with respect to the Term Loans or any
other Obligations with respect to the Term Loans. All entries in the Loan
Account shall be made in accordance with the Lender’s customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on the Lender’s most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
the Lender by the Borrower; provided that any failure to so record or any error
in so recording shall not limit or otherwise affect the Borrower’s duty to pay
the Obligations with respect to the Term Loans. If requested by the Borrower or
the Issuing Bank, the Lender shall render a monthly accounting of transactions
with respect to the Term Loans setting forth the balance of the Loan Account for
the immediately preceding month. The Lender may elect, by notice to the Notice
Parties, to have any Term Loans be evidenced by a Note issued to the Lender. If
no such Note is requested, the Lender may rely on the Loan Account as evidence
of the amount of Obligations with respect to the Term Loan from time to time
owing to it. Unless the Borrower notifies the Notice Parties in writing of any
objection to any such accounting (specifically describing the basis for such
objection), within thirty (30) days after the date thereof, each and every such
accounting shall be presumptive evidence of all matters reflected therein. Only
those items expressly objected to in such notice shall be deemed to be disputed
by the Borrower.

 

Section 1.12.     Indemnity. The Borrower shall indemnify and hold harmless the
Secured Parties and their respective Affiliates, and each such Person’s
respective officers, directors, employees, agents, advisors, attorneys and
representatives (each, an “Indemnified Person”), from and against (and will
reimburse each Indemnified Person as the same are incurred for) any and all
suits, actions, proceedings, claims, damages, losses, liabilities and costs
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be incurred by or
asserted or awarded against any Indemnified Person , in each case arising out of
or in connection with or relating to any investigation, litigation or proceeding
or the preparation of any defense with respect thereto, arising out of or in
connection with or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereunder and thereunder or any actual or proposed use
to be made with the proceeds of the Term Loans, whether or not such
investigation, litigation or proceeding is brought by the Borrower, any
shareholders or creditors of the Borrower, an Indemnified Person or any other
person, and whether or not the transactions contemplated hereby are consummated,
except to the extent such claim, damage, loss, liability, cost or expense is
found in a final judgment by a court of competent jurisdiction to have resulted
from (a) any Indemnified Person’s gross negligence or willful misconduct of any
Indemnified Person’s obligations hereunder or under any other Loan Document or
(b) a material breach of such Indemnified Person’s obligations hereunder or
under any other Loan Document. To the extent permitted by law, the Borrower
shall not assert, and will waive, any claim against any Indemnified Person and
no party hereto shall be liable on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of or in connection with this Agreement or any other Loan
Document.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 1.13.     Access.

 

(a)      The Borrower shall, during normal business hours, from time to time as
frequently as any Secured Party reasonably determines to be appropriate: (i)
provide the Secured Parties and any of their respective officers, employees and
agents access to its officers and employees, and with prior notice and the
opportunity to be present, advisors of the Borrower and its Subsidiaries
(including independent public accountants); (ii) permit the Secured Parties, and
any of their respective officers, employees and agents, to inspect, audit and
make extracts from the Books and Records of the Borrower and its Subsidiaries
(subject to requirements under any confidentiality agreements, if applicable);
and (iii) permit the Secured Parties, and any of their respective officers,
employees and agents, to have access to properties, facilities and to the
Collateral and to inspect, audit, review and evaluate the Collateral of the
Borrower.

 

(b)      If an Event of Default has occurred and is continuing, the Borrower
shall provide such access as set forth in clause (a) above to the Secured
Parties, at the Borrower’s expense, at any time during normal business hours and
without advance notice.

 

Section 1.14.     Taxes.

 

(a)      Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Borrower) requires the deduction
or withholding of any Tax from any such payment by the Borrower, then the
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the Lender receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)       The Borrower shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Lender timely
reimburse it for the payment of, any Other Taxes.

 

(c)       The Borrower shall indemnify the Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to the Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender (with a copy to the Notice Parties), shall be conclusive
absent manifest error.

 

(d)       As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 1.14, the Borrower shall deliver
to the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.

 

(e)       (i)If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, the
Lender shall deliver to the Borrower, at the time or times reasonably requested
by the Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 1.14(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject the Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of the Lender.

 

(ii)        Without limiting the generality of the foregoing:

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower on or
prior to the date on which the Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

 
14

--------------------------------------------------------------------------------

 

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)     executed copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit 1.14-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, the appropriate U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 1.14-2 on behalf of each such direct and
indirect partner;

 

 
15

--------------------------------------------------------------------------------

 

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), the Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
IRC) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine that the Lender has complied with the Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

The Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

 

(f)      If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 1.14 (including by the payment of
additional amounts pursuant to this Section 1.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 
16

--------------------------------------------------------------------------------

 

 

(g)     Each party’s obligations under this Section 1.14 shall survive any
assignment of rights by, or the replacement of, the Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 1.15.     Unused Commitment Fees. Accruing from the date hereof until
the expiry of the Additional Term Loan Commitment Period, the Borrower agrees to
pay to the Lender a nonrefundable commitment fee (the “Unused Commitment Fee”)
equal to 5.00% per annum on any undrawn and un-cancelled amount (at any time) of
the aggregate principal amount of the Commitments. All Unused Commitment Fees
shall be payable monthly in arrears on the last Business Day of each calendar
month (commencing with the first such day following the issuance of the Interim
Lending Order) and at the Maturity Date. The Unused Commitment Fee shall also be
payable on the cancelled amount of any Commitment at the date such cancellation
comes into effect.

 

ARTICLE 2
Conditions Precedent

 

Section 2.01.     Conditions to Closing. This Agreement, including the
obligation of the Lender to make the Term Loans and the Issuing Bank to issue
Letters of Credit, shall not become effective until the date (the “Closing
Date”) on which each of the following conditions precedent is satisfied or
provided for in a manner satisfactory to the Secured Parties, or duly waived in
writing in accordance with Section 12.02:

 

(a)     DIP Motion. Not later than the Petition Date, the Borrower shall have
filed a motion (the “DIP Motion”) to the Bankruptcy Court, in form and substance
satisfactory to the Secured Parties, seeking approval of the Loan Documents (it
being understood that this condition has been satisfied as of the date hereof).

 

(b)     Interim Lending Order. Not later than five (5) days after the Petition
Date, the Interim Lending Order shall have been entered by the Bankruptcy Court,
which Interim Lending Order shall be in full force and effect and shall not have
been reversed, modified, amended, stayed, or vacated, in the case of any
modification or amendment, in any manner, without the prior written consent of
the Secured Parties (not to be unreasonably withheld, delayed, or conditioned).

 

(c)     Loan Documents. This Agreement, the Notes (if requested) and any other
Loan Documents as the Secured Parties shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, each in form and substance reasonably satisfactory to the Secured
Parties, shall have been executed and delivered by all parties thereto.

 

(d)     Rolling Budget. The Secured Parties shall have received the Initial
Budget, which Initial Budget shall be in form and substance reasonably
satisfactory to the Secured Parties (it being understood that the Initial Budget
attached hereto is reasonably satisfactory to the Secured Parties).

 

 
17

--------------------------------------------------------------------------------

 

 

(e)     Approvals. All approvals, authorizations and consents required by any
Governmental Authority for the Borrower to enter into and perform its
obligations under this Agreement and/or any of the Loan Documents shall have
been obtained.

 

(f)     Payment of Fees; Satisfaction of Conditions. All costs and expenses
(including, without limitation, reasonable legal fees) contemplated by the Loan
Documents to be payable to the Secured Parties shall have been paid to the
extent due.

 

(g)     Documents and Certificates. The Secured Parties shall have received such
documents and certificates as the Secured Parties may reasonably request
relating to the organization, existence, incumbency and good standing of the
Borrower, the authorization of the transactions described in the Loan Documents,
including approval of the board of directors of the Borrower, and any other
legal matters relating to the Borrower, this Agreement or the transactions
described in the Loan Documents, all in form and substance reasonably
satisfactory to the Secured Parties.

 

(h)     Cash Management Order. The Cash Management Order encompassing cash
management arrangements reasonably satisfactory to and approved by the Secured
Parties, which approval shall not be unreasonably withheld, delayed, or
conditioned, shall have been entered by the Bankruptcy Court and remains in full
force and effect.

 

(i)     No Material Adverse Effect. Since the Petition Date, there shall not
have been any change, development or event, that alone or together with other
events, could reasonably be expected to have a Material Adverse Effect.

 

(j)     No Action, Suit, Litigation. Other than the Case, there shall exist no
action, suit, investigation, litigation, or proceeding pending (or, to the
knowledge of the Borrower, threatened) in any court or before any arbitrator or
governmental instrumentality, which could reasonably be expected to result in a
Material Adverse Effect.

 

(k)     No Violation of Law or Injunction. The consummation of the transactions
contemplated hereby shall not, after giving effect to such transactions,
(i)violate in any material respect any applicable law, statute, rule or
regulation or (ii)conflict with, or result in a default or event of default
under, any material agreement of the Borrower or any of its Subsidiaries entered
into or assumed after the commencement of the Case, and there shall be in effect
no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of, or imposing adverse conditions on,
the transactions contemplated hereby.

 

(l)     No Default. No Default or Event of Default shall exist or arise
immediately after giving effect to the transactions contemplated hereby.

 

 
18

--------------------------------------------------------------------------------

 

 

(m)     Representations and Warranties. All representations and warranties in
this Agreement or any other Loan Document shall be true and correct in all
material respects (except where qualified by materiality, then just the accuracy
thereof) as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except where qualified by materiality, then just the accuracy thereof)
as of such earlier date.

 

(n)     Lien Searches, Collateral. The Secured Parties shall have received UCC
and other lien searches (including tax liens and judgments) conducted in the
jurisdictions in which the Borrower is incorporated satisfactory to the Secured
Parties (dated as of a date reasonably satisfactory to the Secured Parties). The
Secured Parties shall hold perfected security interests in and Liens (having the
priority provided for herein and in the Interim Lending Order) upon the
Collateral pursuant to the terms of the Interim Lending Order.

 

(o)     Opinions of Counsel. If requested by any Secured Parties, duly executed
originals of opinions of counsel for the Borrower, in form and substance
reasonably satisfactory to the Secured Parties, dated the Closing Date.

 

(p)     Audited Financials. The Secured Parties shall have received the
Financial Statements for the most recently ended fiscal quarter or year, as
applicable.

 

Section 2.02.     Conditions to Each Borrowing Date. The Lender shall not be
obligated to make any Term Loans requested to be made by it and the Issuing Bank
shall not issue any Letters of Credit requested to be issued by it (including on
the date following the Closing Date, if applicable) pursuant to Section 1.01(a)
or (b) unless each of the following conditions precedent is satisfied or
provided for in a manner reasonably satisfactory to the Secured Parties, or duly
waived in writing in accordance with Section 12.02:

 

(a)     Compliance with Orders. (i) In respect of the disbursement of the
Initial Term Loan, the Borrower shall be in compliance in all material respects
with the Interim Lending Order, and the Interim Lending Order shall be in full
force and effect and shall not have been reversed, modified, amended, stayed, or
vacated, in the case of any modification or amendment, in any manner, without
the prior written consent of the Secured Parties, and (ii) in respect of a
disbursement of all Additional Term Loans, not later than 45 days after the
Petition Date, the Final Lending Order shall have been entered by the Bankruptcy
Court, the Borrower shall be in compliance in all respects with the Final
Lending Order, and the Final Lending Order shall be in full force and effect and
shall not have been reversed, modified, amended, stayed, or vacated, in the case
of any modification or amendment, in any manner, without the prior written
consent of the Secured Parties, not to be unreasonably withheld, delayed, or
conditioned.

 

(b)     Notice of Borrowing. The Notice Parties shall have received a Notice of
Borrowing.

 

 
19

--------------------------------------------------------------------------------

 

 

(c)     Representations and Warranties. All representations and warranties in
this Agreement or any other Loan Document shall be true and correct in all
material respects (except where qualified by materiality, then just the accuracy
thereof), as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except where qualified by materiality, then just the accuracy thereof)
as of such earlier date.

 

(d)     No Default. No Default or Event of Default under this Agreement or any
other Loan Document shall exist or shall arise immediately after giving effect
to such borrowing.

 

(e)     Cash Management Systems. The Cash Management Order shall be in full
force and effect and shall not have been reversed, modified, amended, stayed, or
vacated, in the case of any modification or amendment, in any matter, without
the prior written consent of the Secured Parties (not to be unreasonably
withheld, delayed, or conditioned).

 

(f)     Minimum Liquidity. The Borrower shall be in compliance with the Minimum
Liquidity covenant set forth in Annex E which shall be certified by the Chief
Financial Officer, Chief Operating Officer or Chief Executive Officer of the
Borrower as of the date of such borrowing (before giving effect to such
borrowing).

 

(g)     Letters of Credit. For each issuance, amendment, extension or renewal of
a Letter of Credit, the Borrower shall be in compliance with all requirements
set forth in Section 1.03 and the LC Documents applicable to such Letter of
Credit.

 

The acceptance by the Borrower of the proceeds of any Term Loan upon the request
of the Borrower shall be deemed to constitute, as of the date thereof, a
representation and warranty by the Borrower that the conditions in this Section
2.02 have been satisfied.

 

ARTICLE 3
Representations and Warranties

 

To induce the Lender to make the Term Loans and the Issuing Bank to issue
Letters of Credit, the Borrower makes the following representations and
warranties to each Secured Party, each and all of which shall survive the
execution and delivery of this Agreement.

 

Section 3.01.     RBS Facility Representations. The Borrower hereby makes for
the benefit of the Secured Parties all of the representations and warranties
contained in Clause 26 (other than Clauses 26.3, 26.4, 26.5, 26.6.1, 26.8,
26.11, 26.19, 26.22, and 26.24) of the RBS Facility, as they exist on the date
of this Agreement (and as they may hereafter be amended from time to time, but
only to the extent any such amendment has been consented to in accordance with
Section 12.02 hereof) as if such representations and warranties applied to this
Agreement with the following deemed adjustments: (a) each reference to the term
“this Agreement” shall be deemed to be a reference to this Agreement; (b) each
reference to the term “Finance Document” shall be deemed to be a reference to
this Agreement and each other Loan Document to which the Borrower is a party;
(c) each reference to the term “Parent” shall be deemed a reference to the
Borrower, and each reference to “Obligor” or “Original Obligor” to the extent
applicable to the Borrower thereunder shall be deemed to be a reference to the
Borrower hereunder; (d) each reference to the term “Agent”, “Security Agent”,
“Arranger”, “Lender” or “Finance Party” shall be deemed to be a reference to the
Secured Parties; (e) each reference to “Agreement Date” shall be deemed a
reference to the date of this Agreement and (f) the representation made in
Clause 26.14 of the RBS Facility is deemed to commence with the phrase “Other
than the Case,”.

 

 
20

--------------------------------------------------------------------------------

 

 

Section 3.02.     Corporate Existence; Compliance with Law. The Borrower (a)is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; (b)is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in losses or liabilities
which could reasonably be expected to have a Material Adverse Effect; (c)subject
to the entry by the Bankruptcy Court of the Lending Order, has the requisite
power and authority to own, pledge, mortgage or otherwise encumber and operate
its properties, to lease the property it operates under lease and to conduct its
business as now conducted or proposed to be conducted; (d)has all licenses,
permits, consents or approvals from or by, and has made all filings with, and
has given all notices to, all Governmental Authorities having jurisdiction, to
the extent required for such ownership, operation and conduct, except where the
failure to do so would not result in losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (e)is in compliance
with its charter and bylaws or partnership or operating agreement, as
applicable; and (f)is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.03.     Corporate Power, Authorization, Enforceable Obligations. Upon
the entry by the Bankruptcy Court of the Lending Order, the execution, delivery
and performance by the Borrower of the Loan Documents to which it is a party and
the creation of all Liens provided for therein: (a)are within the Borrower’s
power; (b)have been duly authorized by all necessary corporate action; (c)do not
contravene any provision of the Borrower’s charter or bylaws; (d)do not violate
any law or regulation, or any order or decree of any court or Governmental
Authority, other than violations by the Borrower which could not reasonably be
expected to have a Material Adverse Effect; (e)do not conflict with or result in
the breach or termination of, constitute a default under or accelerate or permit
the acceleration of any performance required by, any material lease, material
agreement or other material instrument entered into or assumed by the Borrower,
which, in the aggregate, could reasonably be expected to have a Material Adverse
Effect; (f)do not result in the creation or imposition of any Lien upon any of
the property of the Borrower other than those in favor of the Secured Parties,
pursuant to the Loan Documents and the Lending Order; and (g)do not require the
consent or approval of any Governmental Authority or any other Person, except
(i)those referred to in Section 2.01(e) all of which will have been duly
obtained, made or complied with on or prior to the Closing Date (such consents
and approvals to be in form and substance reasonably satisfactory to the Secured
Parties) and (ii) consents, approvals and exemptions that the failure to obtain
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. Each of the Loan Documents have been duly executed and delivered
by the Borrower and, subject to the entry of the Lending Order, each such Loan
Document shall constitute a legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms.

 

 
21

--------------------------------------------------------------------------------

 

 

Section 3.04.     Sanctions. No Relevant Person is:

 

(a)     a Restricted Party;

 

(b)     in breach of Sanctions; or

 

(c)     to its knowledge subject to or involved in any complaint, claim,
proceeding, formal notice, investigation or other action by any regulatory or
enforcement authority or third party concerning any Sanctions.

 

Section 3.05.     Secured, Super-Priority Obligations.

 

(a)     On and after the Closing Date, the provisions of the Loan Documents and
the Lending Order are effective to create in favor of (x) the Secured Parties
legal, valid and perfected Liens on and security interests (having the priority
provided for herein and in the Lending Order and, in any event, subject to the
Carve-Out) in all right, title and interest in the Pledged Collateral,
enforceable against the Borrower, and (y) the Issuing Bank’s legal, valid and
perfected Liens on and security interests (having the priority provided for
herein and in the Lending Order) in all right, title and interest in the LC
Collateral Account, enforceable against the Borrower.

 

(b)     All Obligations shall at all times:

 

(i)     Pursuant to subsection 364(c)(1) of the Bankruptcy Code, be entitled to
Super-Priority Claims in the Case having priority over all administrative
expenses of any kind specified in sections 503(b) and 507(b) of the Bankruptcy
Code;

 

(ii)     pursuant to subsection 364(c)(2) of the Bankruptcy Code, be secured by
a perfected first priority Lien on the Collateral to the extent that such
Collateral is not subject to valid, perfected and non-avoidable Liens as of the
commencement of the Case; and

 

(iii)     pursuant to Bankruptcy Code section 364(c)(3), be secured by a
perfected junior Lien on all Collateral, to the extent that such Collateral is
subject to valid, perfected and non-avoidable Liens in favor of third parties in
existence at the time of the commencement of the Case or to valid Liens in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code excluding the
Excluded Collateral (the “Existing Liens”);

 

 
22

--------------------------------------------------------------------------------

 

 

subject in each case only to the Carve-Out. Notwithstanding the foregoing, no
portion of the Carve-Out or proceeds of the Term Loans may be used: (a) for
professional fees and expenses incurred after the date of the approval of the
Lending Order for (i) any litigation or threatened litigation (whether by
contested matter, adversary proceeding or otherwise, including any investigation
in connection with litigation or threatened litigation) against the Parties or
for the purpose of objecting to or challenging the validity, perfection,
enforceability, extent or priority of any claim, lien or security interest held
or asserted by the Secured Parties or (ii) asserting any defense, claim, cause
of action, counterclaim, or offset with respect to the Obligations or including
the Liens with respect thereto; (b) to prevent, hinder or otherwise delay any
Secured Parties’ assertion, enforcement or realization on the Collateral in
accordance with the Loan Documents or the Lending Order other than to seek a
determination that an Event of Default has not occurred or is not continuing; or
(c) to seek to modify any of the rights granted to the Secured Parties under the
Lending Order or under the Loan Documents, in each of the foregoing cases
without the Secured Parties’ prior written consent, which may be given or
withheld by such party in the exercise of its respective sole discretion.

 

(c)     The Lending Order and the transactions contemplated hereby and thereby,
are in full force and effect and have not been vacated, reversed, modified,
amended or stayed in any manner without the prior written consent of the Secured
Parties (not to be unreasonably withheld, delayed, or conditioned).

 

Section 3.06.     Group Structure. The legal structure chart attached as exhibit
B to the Declaration of Brian J. Fox in Support of the Debtor’s Chapter 11
Petition and Related Requests for Relief [D.I. 8] filed in the Case on the
Petition Date is true, complete and accurate in all material respects as of the
date hereof.

 

ARTICLE 4
Financial Statements and Information

 

Section 4.01.     Reports and Notices. The Borrower hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to the
Secured Parties, as required, the Financial Statements, notices, Rolling Budgets
and other information at the times and in the manner set forth in Annex C.

 

 

ARTICLE 5
Affirmative Covenants

 

The Borrower agrees that from and after the Closing Date and until the
Termination Date:

 

 
23

--------------------------------------------------------------------------------

 

 

Section 5.01.     RBS Facility Undertakings. The Borrower shall observe and
perform all of the undertakings contained in Clauses 29.1, 29.2, 29.3, 29.5,
29.7, 29.10, 29.12, 29.14, 29.17(a), (b), (c)(i), (d), and (f), 29.18 and 29.25
of the RBS Facility (in the form of such undertakings (and all defined terms
used therein) as they exist on the date of this Agreement and as they may
hereafter be amended from time to time, but only to the extent that any such
amendment has been consented to in accordance with Section 12.02 hereof), as if
such undertakings applied to this Agreement, with the following deemed
adjustments: (a) each reference to the term “this Agreement” shall be deemed to
be a reference to this Agreement; (b) each reference to the term “Finance
Document” shall be deemed to be a reference to this Agreement and each other
Loan Document to which the Borrower is a party; (c) each reference to the term
“Parent” shall be deemed a reference to the Borrower, and each reference to
“Obligor” to the extent applicable to the Borrower thereunder shall be deemed to
be a reference to the Borrower hereunder; (d) each reference to the term
“Agent”, “Security Agent”, “Majority Lender”, “Lender” or “Finance Party” shall
be deemed to be a reference to the Secured Parties; and (e) each reference to an
“Event of Default” shall be deemed to be a reference to an Event of Default
under this Agreement.

 

Section 5.02.     Maintenance of Existence and Conduct of Business. Except as
required by the Bankruptcy Code, the Borrower shall (a)except as otherwise
permitted by Sections 6.01 (in the case of clause (i)or (ii)) or where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect (in the case of clause (ii)), do or cause to be done all things to
preserve and keep in full force and effect (i) its legal existence and (ii) all
rights, permits, licenses, approvals and privileges necessary in the conduct of
its business, and its material rights and franchises and (b)except where the
failure to do would not reasonably be expected to have a Material Adverse
Effect, at all times maintain, preserve and protect in all material respects all
of its assets and properties (including all Collateral) used or useful and
necessary in the conduct of its business, and keep the same in good repair,
working order and condition (taking into consideration ordinary wear and tear)
and from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices except as otherwise permitted in the applicable Loan Documents; and
(c) transact business only in such corporate and trade names as are set forth in
Disclosure Schedule 5.02.

 

Section 5.03.     Milestones. The Borrower shall satisfy the Milestones on or
prior to the applicable date set forth on Annex D.

 

Section 5.04.     Further Assurances. The Borrower agrees that it shall, at its
expense and upon the reasonable request of any Secured Party, duly execute and
deliver, or cause to be duly executed and delivered, to the Secured Parties such
further instruments and do and cause to be done such further acts as may be
necessary or proper in the opinion of the Secured Parties, to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.

 

Section 5.05.     Additional Guaranties and Collateral Documents. The Borrower
shall take any actions reasonably requested by the Secured Parties to maintain,
ensure, protect, evidence and/or demonstrate that the Liens and security
interests granted by the applicable Collateral Documents or the Lending Order
with the priority set forth in the Lending Order in the Collateral are valid,
perfected and enforceable under the Code or as otherwise required by the
Collateral Documents, including (a)executing additional security agreements,
mortgages, control agreements and other agreements or documents, and
(b)delivering such certificates, instruments, stock, other debt Securities and
other documents representing all Collateral required to be pledged and delivered
under the Collateral Documents.

 

 
24

--------------------------------------------------------------------------------

 

 

Section 5.06.     Use of Proceeds. The proceeds of the Term Loans will be
deposited into the Debtor Distribution Account and may be used by the Borrower
only for the following purposes, in each case, in accordance with the Rolling
Budget (subject to the Permitted Variance): (i) to pay expenses, including
Taxes, allowed professional fees, costs and expenses for advisors, consultants,
counsel and other professionals retained by the Borrower in respect of the Case
and to pay fees and expenses related to this Agreement; (ii) to fund working
capital and general corporate purposes of the Borrower and its Subsidiaries; and
(iii) to pay transaction costs incurred in respect of the Term Loans, including
the fees, costs and expenses of the Secured Parties.

 

Section 5.07.     Cash Management Systems. The Borrower will (a) maintain the
Prepetition Cash Management System, as it relates to the Borrower, as required
by the Cash Management Order and subject to clause (b) below; provided that the
Borrower may make reasonable adjustments thereto so long as such adjustments are
consistent with prepetition ordinary course activity and do not constitute a
material change thereto, and (b) by the close of business on the Friday of each
week, commencing with the first full week occurring after the Closing Date,
cause the transfer of all cash in excess of $3,000,000 on deposit in the
GulfMark Operating Account to the Debtor Distribution Account; provided that
this clause (b) shall not be violated if cash on deposit in the GulfMark
Operating Account as of the close of business on any such Friday shall be in
excess of $3,000,000 as a result of cash receipts on such Friday, so long as
such excess is transferred to the Debtor Distribution Account by the close of
business on the following Business Day; provided, further, that this clause (b)
shall not require GulfMark Americas, Inc. to transfer funds to the Debtor
Distribution Account in excess of the amount of funds loaned or contributed to
GulfMark Americas, Inc. by the Borrower (whether directly or indirectly) during
the pendency of the Case.

 

Section 5.08.     Bankruptcy Matters. The Borrower shall, at all times
consistent with its obligations under the Restructuring Support Agreement, use
commercially reasonable efforts to cause each Bankruptcy Court order the
Borrower, or any of its Subsidiaries, seeks in connection with the Case for the
following matters to be reasonably acceptable to the Secured Parties in all
material respects (including, without limitation and as a minimal step towards
reasonableness, by the Borrower or any of its Subsidiaries providing copies of
such orders and all pleadings relating thereto to the Secured Parties at least
three (3) business days prior to the filing thereof with the Bankruptcy Court
(not inclusive of the filing date) or as soon thereafter as reasonably
practicable): (i) the treatment of this Agreement and the Parent Guarantee,
including under the Lending Orders; (ii) any disclosure statement relating to
any plan of reorganization filed by the Borrower under the Bankruptcy Code with
respect to the Case, and all related schedules, supplements and exhibits;
provided, that any disclosure statement related to an Acceptable Plan of
Reorganization, shall be deemed “reasonably acceptable” to the Secured Parties
in all respects in accordance with this Section 5.08, along with all related
schedules, supplements and exhibits; (iii) any plan of reorganization under the
Bankruptcy Code with respect to the Case, and all related schedules, supplements
and exhibits; provided, that any Acceptable Plan of Reorganization shall be
deemed “reasonably acceptable” to the Secured Parties in all respects in
accordance with this Section 5.08; (iv) any proposed material asset sale of the
Borrower or any of its Subsidiaries, taken as a whole; (v) any payment of a
prepetition claim under the Case; and (vi) any other event or condition that
could reasonably be expected to have an adverse effect on the rights, interests
or remedies of the Issuing Bank or the Lender (in their capacities as such).

 

 
25

--------------------------------------------------------------------------------

 

 

Section 5.09.     Additional Debtors. Upon GulfMark Americas, Inc., GulfMark
Management, Inc. or any other Subsidiary of the Borrower filing a voluntary
petition for relief under chapter 11 of the Bankruptcy Code (any such
Subsidiary, a “New Debtor”), the Borrower will, contemporaneously with the
filing of such petition, file a motion seeking an order to authorize each such
New Debtor to become a borrower hereunder, jointly and severally liable for all
Obligations and that, upon approval of such order, each New Debtor will execute
and deliver a joinder agreement substantially in the form of Exhibit 5 and all
other documents, instruments and agreements, and take such other actions, as the
Secured Parties may reasonably requested in connection therewith for the purpose
of joining such New Debtor as a borrower hereunder with such joint and several
liability, including delivery of customary legal opinions, in form and substance
reasonably satisfactory to the Secured Parties.

 

Section 5.10.     Post-Closing Requirements. The Borrower shall satisfy the
requirements set forth on Schedule 5.10 (Post-Closing Requirements) on or before
the date specified for such requirement therein or such later date to be
determined by the Secured Parties in their sole discretion.

 

ARTICLE 6
Negative Covenants

 

The Borrower agrees that from and after the Closing Date until the Termination
Date:

 

Section 6.01.     Mergers, Subsidiaries, Etc. The Borrower will not, nor will it
permit any of its Subsidiaries to, nor will it seek Bankruptcy Court approval
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it or any of its Subsidiaries, or sell,
transfer, or otherwise dispose of (in one transaction or in a series of
transactions) the Stock of any of its Subsidiaries (in each case, whether now
owned or hereafter acquired), or otherwise liquidate or dissolve.

 

Section 6.02.     Formation of New Entities; Investments in Joint Ventures. The
Borrower will not, nor will it permit any of its Subsidiaries to, nor will it
seek Bankruptcy Court approval to, (a) form or acquire any Subsidiary or an
equity interest of or a division or line of business of a Person (or, in each
case, any interest in any of them) or (b) enter into, make any Investment in or
transfer any assets (including cash) to a joint venture.

 

 
26

--------------------------------------------------------------------------------

 

 

Section 6.03.     Restricted Payments. The Borrower will not, nor will it seek
Bankruptcy Court approval to, make (or agree to make), directly or indirectly,
any Restricted Payment, without the prior written consent of the Secured
Parties.

 

Section 6.04.     Disposition of Assets.

 

(a)     The Borrower will not, nor will it seek Bankruptcy Court approval to,
sell, transfer, lease, or otherwise dispose of any of its assets, or engage in
any sale and leaseback, synthetic lease or similar transaction involving any of
its assets.

 

(b)     The Borrower will not permit any of its Subsidiaries to, nor will it
seek Bankruptcy Court approval to permit any of its Subsidiaries to dispose of
any Material Company unless:

 

(i)     with the prior written consent of the Secured Parties; or

 

(ii)     on a pro forma basis immediately following such disposal, the financial
covenants set out in Annex E would be satisfied.

 

(c)     The Borrower will not permit GulfMark Americas, Inc. to, nor will it
seek Bankruptcy Court approval to permit GulfMark Americas, Inc. to, without
limiting the generality of any other prohibitions in this Section 6.04, and
without limiting the disposals otherwise permitted under subsection 6.04(b)(i),
consummate an Asset Sale, except for each of the following:

 

(A)     sales, transfers, leases and other dispositions of (x) any property
(including inventory) and (y) used, surplus, obsolete or worn-out equipment, in
each case in the ordinary course of business;

 

(B)     sales, transfers, leases and other dispositions to the Borrower or to a
Subsidiary of the Borrower that are otherwise permitted under this Agreement;

 

(C)     leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries taken as a whole;

 

(D)     dispositions or write-downs of accounts receivable in connection with
the compromise, settlement or collection thereof in the ordinary course of
business or bankruptcy or similar proceedings;

 

(E)     (x) sales, transfers, leases and other dispositions permitted or
effected by merger or consolidation subject to Section 29.6 of the RBS Facility
and (y) Liens permitted under Section 29.12 of the RBS Facility;

 

 
27

--------------------------------------------------------------------------------

 

 

(F)     sales, transfers, leases and other dispositions of property in
connection with investments permitted under Sections 29.6 or 29.9 of the RBS
Facility, subject to this Section 6.04(b);

 

(G)     dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation, nationalization or
similar proceeding of, any property or asset of the Borrower or any of its
Subsidiaries;

 

(H)     voluntary terminations of Hedging Agreements or Other Hedging
Arrangements;

 

(I)     sales, transfers, leases and other dispositions of vessels or other
assets (real or personal, tangible or intangible) that are not Transaction
Security; and

 

(J)     sales, leases, transfers or other dispositions identified in this
Section 6.04(b),

 

provided that (except with respect to the foregoing paragraphs (D), (G) and (H))
on a pro forma basis immediately following such disposal, the financial
covenants set out in Annex E would be satisfied.

 

Section 6.05.     Purchase of Hull 112. The Borrower will not, nor will it
permit any of its Subsidiaries to, nor will it seek Bankruptcy Court approval
to, accept the delivery of the Hull 112 on or before the deadline for such in
accordance with the terms of that certain settlement agreement, dated March 11,
2016, entered into between BAE Systems Southeast Shipyards Alabama LLC and
GulfMark Americas, Inc.

 

Section 6.06.     Investments; Loans and Advances. The Borrower will not, nor
will it permit any of its Subsidiaries to, nor will it seek Bankruptcy Court
approval to, make, any loan or advance to any Person or other Investment, except
for:

 

(a)     the NOK Facility;

 

(b)     travel and other ordinary course of business advances to officers and
employees consistent with past practice;

 

(c)     other Investments in an aggregate amount at any one time not to exceed
$250,000 for all Investments made pursuant to this clause (c);

 

(d)     Investments comprised of notes payable, or stock or other securities
issued by account debtors to the Borrower or its Subsidiaries pursuant to
negotiated agreements with respect to settlement of such account debtor’s
accounts (as defined in the Code) in the ordinary course of business, consistent
with past practices; and

 

 
28

--------------------------------------------------------------------------------

 

 

(e)     loans, advances and other Investments solely among the Borrower and its
Subsidiaries that are consistent with the Rolling Budget (subject to the
Permitted Variance); and

 

(f)     existing loans or advances outstanding on the Petition Date that (i) are
set forth on Disclosure Schedule 6.06, or (ii) were incurred among the Borrower
and its Subsidiaries prior to the date hereof in the ordinary course of
business.

 

Section 6.07.     Indebtedness. The Borrower will not, nor will it permit any of
its Subsidiaries to, nor will it seek Bankruptcy Court approval to, create,
incur, assume, guaranty, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, other than pursuant to
this Agreement and the other Loan Documents or in respect of the existing
Indebtedness under the agreements listed in Schedule 6.07 hereto; provided that
the Borrower may seek Bankruptcy Court approval to request authority to incur
Indebtedness the proceeds of which will be used to repay (x) the Obligations in
full in cash and terminate the Commitments, and (y) repay the NOK Term Loans in
full in cash and terminate all commitments in respect thereof, on the date such
Indebtedness is incurred. The Borrower will not (i) directly or indirectly,
voluntarily repay, redeem, purchase, defease or otherwise satisfy any
Indebtedness, except for payments included in the Rolling Budget or otherwise
approved by the Bankruptcy Court with the consent of the Secured Parties, (ii)
seek Bankruptcy Court approval to do any of the foregoing, or (iii) fail to
defend against any action in the Case to do any of the foregoing.

 

Section 6.08.     Liens. The Borrower will not, nor will it seek Bankruptcy
Court approval to, create, incur, assume or permit to exist any Lien on any
property or assets, other than the Liens created in favor of the Secured Parties
hereunder and under the Collateral Documents and Liens listed on Schedule 6.08;
provided that the Borrower may seek Bankruptcy Court approval to request
authority to grant Liens securing Indebtedness the proceeds of which will be
used to repay (x) the Obligations in full in cash and terminate the Commitments,
and (y) repay the NOK Term Loans in full in cash and terminate all commitments
in respect thereof, on the date such Indebtedness is incurred and Liens are
granted.

 

Section 6.09.     Change of Corporate Name or Location; Change of Fiscal Year.
The Borrower will not, nor will it seek Bankruptcy Court approval to, (a)change
its name as it appears in official filings in the state of its incorporation or
other organization, (b)change its chief executive office, principal place of
business or corporate office, (c)change the type of entity that it is, (d)change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e)change its state of incorporation or
organization, in each case, without the Secured Parties prior written consent
(which consent shall not be unreasonably withheld, delayed, or conditions). The
Borrower shall not change its Fiscal Year.

 

 
29

--------------------------------------------------------------------------------

 

 

Section 6.10.     No Impairment of Intercompany Transfers. The Borrower will
not, nor will it seek Bankruptcy Court approval to, directly or indirectly enter
into or become contractually bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions by a Subsidiary
or the Borrower, the making or repayment of intercompany loans by a Subsidiary
of the Borrower to the Borrower or the transfer of assets between and among the
Borrower and its Subsidiaries; other than (a)prohibitions or restrictions
existing on the Closing Date and listed on Disclosure Schedule 6.10.a), and
(b)prohibitions or restrictions imposed by law or by this Agreement or any of
the other Loan Documents, and (c) prohibitions or restrictions imposed by any
agreement related to secured Indebtedness or other obligations permitted by this
Agreement if such restriction or condition applies only to property secured or
financed by such Indebtedness or other obligations.

 

Section 6.11.     No Impairment of Claim. Except for the Carve-Out and as
otherwise expressly provided in the Lending Orders, the Borrower will not, nor
will it permit any of its Subsidiaries to, directly or indirectly, incur,
create, assume, suffer to exist or permit any superpriority claim,
administrative expense claim or any Lien on any property or assets of the
Borrower that is pari passu with or senior to the claims or Liens securing the
Obligations, or apply to the Bankruptcy Court for authority to do so, in each
case, unless, in connection therewith, (i) the Term Loans and all other
obligations of the Borrower hereunder and under the other Loan Documents are
paid in full in cash and all Commitments are terminated and (ii) the NOK Term
Loans are paid in full in cash and all commitments in respect thereof are
terminated.

 

Section 6.12.     Bankruptcy Related Matters.

 

(a)     The Borrower will not consent to any of the following (or file any
motion seeking authorization):

 

(i)     any order which authorizes the payment of any Indebtedness (other than
Indebtedness reflected in the approved Rolling Budget and any other Indebtedness
approved by the Secured Parties) incurred prior to the Petition Date or the
grant of “adequate protection” by the Borrower (whether payment in cash or
transfer of property) with respect to any such Indebtedness which is secured by
a Lien (other than adequate protection expressly provided for in the Rolling
Budget); or

 

(ii)     any order seeking authority to take any action that is prohibited by
the terms of this Agreement, the Lending Order or the other Loan Documents or
refrain from taking any action that is required to be taken by the terms of this
Agreement or any of the other Loan Documents, nor will it permit any of its
Subsidiaries to do so.

 

(b)     The Borrower will not, nor will it permit any of its Subsidiaries to,
enter into (or file any motion seeking authorization to enter into) any support
or forbearance agreement (or any supplement, amendment or other modification
thereto) with respect to the RBS Facility unless such agreement (or such
supplement, amendment or modification, as the case may be) is in form and
substance reasonably acceptable to the Issuing Bank.

 

 
30

--------------------------------------------------------------------------------

 

 

Section 6.13.     Case Modifications, Actions, Authorizations. The Borrower will
not, nor will it permit any of its Subsidiaries to, in the Case, directly or
indirectly, (i) seek, support, consent to or suffer to exist any modification,
stay, vacation or amendment of any Lending Order or any other order of the
Bankruptcy Court for which the Borrower obtained the Secured Parties’ approval
in accordance with this Agreement prior to its entry, except for (A) any such
modification, stay, vacation or amendment that is stayed or reversed within five
(5) Business Days, (B) modifications and amendments that do not adversely affect
the interests of the Secured Parties (in their capacities as such) and (C) any
modifications and amendments agreed to in writing by the Secured Parties, (ii)
apply to the Bankruptcy Court for authority to take any action prohibited by
this Agreement, any other Loan Document or the Finance Documents (as defined in
the NOK Facility) (except to the extent (A) such application and the taking of
such action is conditioned upon receiving the written consent of the Secured
Parties or (B) requesting authority to incur Indebtedness the proceeds of which
shall be used to repay the Obligations in full in cash and terminate the
Commitments on the date such Indebtedness is incurred) or (iii) seek
authorization for, or permit the existence of, any claims other than that of the
Secured Parties hereunder, and the Finance Parties (as defined in the NOK
Facility) entitled to superpriority status under Section 364(c)(1) of the
Bankruptcy Code that is senior or pari passu with such Person’s claim under
Section 364(c)(1) of the Bankruptcy Code, except for the Carve-Out.

 

Section 6.14.     Debtor Distribution Account. The Borrower will not, nor will
it seek Bankruptcy Court approval to, without the prior written consent of the
Secured Parties, withdraw funds from the Debtor Distribution Account after the
occurrence and during the continuance of any Default or Event of Default.

 

Section 6.15.     Financial Covenants. Neither Borrower nor any of its
Subsidiaries will, nor will it seek Bankruptcy Court approval to, breach or fail
to comply with any of the Financial Covenants.

 

Section 6.16.     Sanctions.

 

(a)     The Borrower shall not (and the Borrower shall ensure that no other
Relevant Person will) take any action, make any omission or use (directly or
indirectly) any proceeds of the Loan, in a manner that:

 

(i)     is a breach of Sanctions; and/or

 

(ii)     causes (or will cause) a breach of Sanctions by any it or any of its
Subsidiaries.

 

(b)     The Borrower shall not (and the Borrower shall ensure that no other
Relevant Person will) take any action or make any omission that results, or is
reasonably likely to result, in it or any of its Subsidiaries becoming a
Restricted Party.

 

 
31

--------------------------------------------------------------------------------

 

 

ARTICLE 7
Term

 

Section 7.01.     Termination. The financing arrangements contemplated hereby
shall be in effect until the Maturity Date, and the Term Loans and all other
Obligations shall be automatically due and payable in full on such date.

 

Section 7.02.     Survival of Obligations Upon Termination of Financing
Arrangements. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Borrower or the rights of the Secured
Parties relating to any unpaid portion of the Term Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Maturity Date. Except as
otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrower, and all rights of the Secured Parties, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided that the provisions of Article
12, the payment obligations under Section 1.14 and the indemnities contained in
the Loan Documents shall survive the Termination Date.

 

Section 7.03.     Reinstatement. The Borrower agrees that, if any payment made
by the Borrower or any other Person and applied to the Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to the Borrower, its estate, trustee, receiver or any other party, including any
Subsidiary of the Borrower, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing the Borrower’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of this Agreement or any portion of the
Obligations shall have been terminated, cancelled or surrendered, such Lien,
other Collateral, provision or Obligation shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
Borrower in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.

 

ARTICLE 8
Events of Default; Rights and Remedies

 

Section 8.01.     Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

 

 
32

--------------------------------------------------------------------------------

 

 

(a)     The Borrower (i)fails to make any payment of principal of the Term Loans
when due and payable, (ii)fails to make any payment of interest on the Term
Loans when due and payable and such failure shall continue unremedied for more
than three (3) Business Days, or (iii) fails to make any other payment required
hereunder and such failure shall continue unremedied for three (3) Business Days
after receipt of written notice by the Borrower from any Secured Party of the
default in making such payment.

 

(b)     The Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 1.03(e), Section 1.08, Section 4.01, Section 5.02(a)(i),
Section 5.03, Sections 5.05 through 5.09, and Article VI.

 

(c)     The Borrower fails to perform or observe any covenant, condition or
agreement to be performed or observed by it under this Agreement or any other
Loan Document (other than as described in clauses (a) or (b) above) and such
failure shall remain unremedied for (i) in the case of Section 1.03 (a) or
Section 5.01, Section 5.02 (other than clause (a)(i) thereof), Section 5.04 and
Section 9.04, five (5) days and (ii) in all other cases, ten (10) days, in each
case, from notice to or knowledge of the Borrower.

 

(d)     Any representation or warranty herein or in any Loan Document or in any
written statement, report, financial statement or certificate made or delivered
to any Secured Party by the Borrower is untrue or incorrect or false in any
material respect, in each case, as of the date when made or deemed made.

 

(e)     Except for (i) defaults resulting directly from the commencement of the
Case and (ii) defaults resulting from obligations (other than the Obligations)
with respect to which the Bankruptcy Code prohibits the Borrower from complying
or permits the Borrower not to comply, including but not limited to defaults
resulting from any Bankruptcy Court-approved rejection of any contracts under
sections 365 of the Bankruptcy Code, a default or breach occurs under (A) the
NOK Facility, or (B) any other agreement, document or instrument to which the
Borrower is a party that is not cured within any applicable grace period
therefor, and such default or breach under this sub-clause (B) (x) involves the
failure to make any payment when due in respect of any post-petition
Indebtedness or Guaranteed Indebtedness (other than the Obligations) of the
Borrower in excess of $5,000,000 in the aggregate or (y) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
post-petition Indebtedness or Guaranteed Indebtedness or a portion thereof in
excess of $5,000,000 in the aggregate to become due prior to its stated maturity
or prior to its regularly scheduled dates of payment, or cash collateral to be
demanded in respect thereof, in each case, regardless of whether such default is
waived, or such right is exercised, by such holder or trustee.

 

(f)     The Loan Documents and the Lending Order shall, for any reason, cease to
create a valid Lien on any of the Collateral purported to be covered thereby or
such Lien shall cease to be a perfected Lien having the priority provided for
herein and in the Lending Order, or the Borrower shall so allege in any pleading
filed in any court, or any material provision of any Loan Document shall, for
any reason, cease to be valid and binding on the Borrower (or the Borrower shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms).

 

 
33

--------------------------------------------------------------------------------

 

 

(g)     (i)Any unstayed or post-petition judgment or judgments for the payment
of any obligations in excess of $1,250,000 in the aggregate at any time are
outstanding against the Borrower (which judgments are not covered by insurance
policies as to which liability has been accepted by the insurance carrier) or
(ii)any one or more non-monetary unstayed or post-petition judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in each case, the same are not, within thirty (30)
days after the entry thereof, discharged or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.

 

(h)     Any Change of Control occurs.

 

(i)     An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.

 

(j)     Any Lien shall arise on the assets of the Borrower in favor of the PBGC
or an Employee Plan and such lien has not been stayed pursuant to the Bankruptcy
Code, but (i) only to the extent that such Lien could reasonably be expected to
result in liability to the Borrower in an amount which would exceed $1,000,000
and (ii) excluding any Lien arising after the filing of the Case that is
unperfected and junior to the Liens securing the Obligations.

 

(k)     (i) The Case shall be dismissed without a provision for indefeasible
payment of all of the Obligations in full in cash (or the Bankruptcy Court shall
make a ruling requiring the dismissal of the Case) or converted to a case under
chapter 7 of the Bankruptcy Code, (ii) the Borrower shall file any pleading
requesting any such relief, (iii) a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code shall be appointed in the Case without the prior written consent
of the Secured Parties; or (iv) an application shall be filed by the Borrower
for the approval of, or the Bankruptcy Court shall enter an order (x) granting
any Lien that is pari passu or senior to any Lien granted to the Secured Parties
under the Loan Documents or the Lending Order, except as expressly permitted
herein or therein; or (y) to grant a Super-Priority Claim, other than that
granted in the Lending Order (and other than with respect to the Carve-Out),
which is pari passu with or senior to any of the claims of the Secured Parties
against the Borrower, under the Lending Order (or there shall arise or be
granted any Super-Priority Claim pari passu or senior to any such claims).

 

 
34

--------------------------------------------------------------------------------

 

 

(l)     The Borrower shall file a motion seeking, or the Bankruptcy Court shall
enter, an order (i)approving any payment (as adequate protection or otherwise)
on account of any Claim against the Borrower arising or deemed to have arisen
prior to the Petition Date, other than a Permitted Prepetition Payment or
payments constituting the refinancing of secured Indebtedness outstanding prior
to the Petition Date so long as the terms of such refinancing Indebtedness are
no less favorable to the Borrower than the terms of the Indebtedness being
refinanced, or the Borrower shall make such a payment, (ii)granting relief from
the automatic stay to the holder or holders of any other security interest or
Lien (other than the Secured Parties) in any Collateral to permit the pursuit of
any judicial or non-judicial transfer or other remedy against any of the
Collateral subject to any such relief from the automatic stay, or granting any
form of adequate protection, including, without limitation, requiring cash
payments by the Borrower to such holder or holders, in lieu of such relief other
than to the extent that the Borrower shall remain in compliance with the Rolling
Budget (subject to the Permitted Variance) after giving effect to the foregoing
and such relief shall not be adverse to the interests of the Secured Parties,
(iii)authorizing any plan of reorganization or liquidation which is not an
Acceptable Plan of Reorganization without the express prior written consent of
the Secured Parties; or (iv) approving the implementation of liquidation under
chapter 11 of the Bankruptcy Code in any Case.

 

(m)     [Reserved].

 

(n)     (i) the Lending Order shall cease to be in full force and effect,
(ii) the Borrower shall fail to comply with the terms of the Lending Order in
any material respect, or (iii) the Lending Order or the Loan Documents shall be
amended, supplemented, stayed, reversed, vacated or otherwise modified (or the
Borrower shall apply for authority to do so), in each case, without the prior
written consent of the Secured Parties.

 

Section 8.02.     Remedies.

 

(a)     If any Event of Default has occurred and is continuing, without further
order of, application to, or action by, the Bankruptcy Court, the rate of
interest applicable to the Term Loans shall be increased to the Default Rate.

 

(b)     If any Event of Default has occurred and is continuing, without further
order of, application to, or action by, the Bankruptcy Court, (i)the Lender may
by notice to the Borrower, declare all or any portion of the Obligations,
including all or any portion of any Term Loans to be forthwith due and payable,
all without presentment, demand, protest or further notice of any kind, all of
which are expressly waived by the Borrower; (ii)the Lender may by notice to the
Borrower terminate the Commitment and (iii)the Secured Parties may exercise any
rights and remedies provided to the Secured Parties under the Loan Documents or
at law or equity, including all remedies provided under the Code; provided that
the Secured Parties shall provide the Borrower and counsel for the Borrower with
five (5) Business Days prior written notice (which shall run concurrently with
any notice required pursuant to the Lending Order and include notice of which
Events of Default have occurred and are continuing) prior to taking any action
specified in clause (i), (ii) or (iii) (the “Remedial Notice Period”) (and,
upon, receipt, the Borrower shall promptly provide a copy to (A) the Committee
and (B) the United States Trustee for the Southern District of Delaware).

 

 
35

--------------------------------------------------------------------------------

 

 

(c)     In addition, subject solely to any requirement of the giving of notice
by the terms of the Lending Order or in accordance with the proviso to Section
8.02(b), if applicable, the automatic stay provided in section 362 of the
Bankruptcy Code shall be deemed automatically vacated without further action or
order of the Bankruptcy Court and the Secured Parties shall be entitled to
exercise all of their respective rights and remedies under the Loan Documents,
including, without limitation, all rights and remedies with respect to the
Collateral.

 

Section 8.03.     Waivers by the Borrower. In any hearing regarding any exercise
of rights or remedies under the Loan Documents, the only issue that may be
raised by the Borrower shall be whether, in fact, an Event of Default has
occurred and is continuing, and the Borrower and other parties in interest
hereby waive their right to and shall not be entitled to seek relief, including,
without limitation, under section 105 of the Bankruptcy Code, to the extent that
such relief would in any way impair or restrict the rights and remedies of the
Secured Parties set forth in the Lending Order or the Loan Documents. If the
Borrower or any other person challenges the occurrence of an Event of Default,
any such objector’s remedy shall be, and hereby is, limited to requesting a
hearing before the Bankruptcy Court for the purpose of seeking relief consistent
with the Lending Order and this Agreement and, at such hearing, seeking such
relief. Except as otherwise provided for in this Agreement or by applicable law,
the Borrower waives: (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all commercial paper, accounts, contract rights, documents, instruments,
chattel paper (if any) and guaranties at any time held by the Secured Parties on
which the Borrower may in any way be liable, and hereby ratifies and confirms
whatever the Secured Parties may do in this regard; and (b) the benefit of all
valuation, appraisal, marshaling and exemption laws.

 

ARTICLE 9
Security

 

Section 9.01.     Security.

 

(a)     To secure the prompt and complete payment, performance and observance of
all of the Obligations, in addition to other Collateral upon which a Lien is
granted under the other Collateral Documents, the Borrower hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to the Secured
Parties a first priority Lien (subject only to (x) valid, perfected,
nonavoidable and enforceable Liens existing as of the Petition Date, (y) valid
Liens in existence at the commencement of the Case to the extent perfected
subsequent to such commencement as permitted by Section 546(b) of the Code and
(z) the Carve-Out in accordance with sections 364(c)(2) and 364(c)(3) of the
Bankruptcy Code) upon all of the following property now owned or at any time
hereafter acquired by the Borrower or in which the Borrower now has or at any
time in the future may acquire any right, title or interest:

 

(i)     the Debtor Distribution Account and all money, cash or cash equivalents
deposited therein from time to time;

 

 
36

--------------------------------------------------------------------------------

 

 

(ii)     all Stock and any other equity interests and any and all other
investment property which the Borrower now holds or hereafter acquires in the
Listed Companies, including, without limitation, the membership interests,
partnership interests and shares of capital stock (as applicable) of the Listed
Companies, the Borrower’s interest in the capital of the Listed Companies, the
Borrower’s right to receive dividends and distributions of the Listed Companies
(whether in cash or in property and whether during the continuance of or on
account of liquidation of any of the Listed Companies) arising out of the
Borrower’s ownership of the Stock in the Listed Companies, all certificates and
instruments, if any, evidencing the Stock in the Listed Companies now owned or
held of record or beneficially by the Borrower or hereinafter acquired by the
Borrower, and all of the Borrower’s other rights, but none of the Borrower’s
obligations, under the Organizational Agreements and any and all income from,
increases in, distributions and dividends in respect of and proceeds of, any of
the property described in this clause (ii) (collectively, the “Pledged Equity”);
provided, however, that in no event shall the Pledged Equity include Voting
Stock in excess of 65% of the total outstanding Voting Stock of any Listed
Company that is a Domestic Foreign Holdco (the type of collateral referenced in
this proviso is referred to as “Excluded Collateral”); provided, further, that
if an interest in an entity is treated as equity of such entity for U.S. federal
tax purposes (notwithstanding that such interest may be treated as debt for
foreign or other tax purposes), for purposes of this Agreement, such interest
shall be treated as Stock; and

 

(iii)     to the extent not otherwise included, all Proceeds of each of the
foregoing and other rights to payment not otherwise included in the foregoing
(including any proceeds of claims of the Borrower under sections 544, 545, 547
and 548 of the Bankruptcy Code) and products of the foregoing and all accessions
to, substitutions and replacements for, and rents and profits of, each of the
foregoing (all of such property referred to in the foregoing clauses (i) through
(iii) being herein referred to collectively as the “Pledged Collateral”).

 

(b)     To the extent a security interest hereunder would be created in any
asset in which a security interest is created under any other Loan Document
(other than the LC Documents), to the extent of conflict, the rights, remedies
and obligations of the Secured Parties with respect to such asset shall be
governed by such other Loan Document and not this Agreement.

 

Section 9.02.     No Limited Liability Company Liability. Any assignment of
limited liability company interests and security interests granted therein
pursuant to this Agreement is for collateral purposes only, and none of the
Secured Parties shall, either by virtue of this Agreement, by its receipt of
distributions from any of the Listed Companies that is a limited liability
company (a “Listed LLC”), or by its exercise of any of its rights hereunder, be
deemed to be a member of any Listed LLC (other than as set forth in Section 9.07
or by reason of a sale pursuant to Section 9.10 hereunder in which any Secured
Party is the purchaser, and in each case, if and to the extent such Secured
Party elects, in the case of any applicable Listed LLC, to be and is admitted as
a member of such Listed LLC, following such transfer or sale) or to have any
liability for the debts, obligations or liabilities of any Listed LLC, the
Borrower, or any other member of any Listed LLC.

 

 
37

--------------------------------------------------------------------------------

 

 

Section 9.03.     Organizational Agreements; Certificates; Control, etc.

 

(a)     The Borrower hereby represents and warrants to, and covenants with, the
Secured Parties with respect to the Pledged Collateral that: (a) the Borrower or
the Listed Companies have delivered or caused to be delivered to the Secured
Parties true, complete and current correct copies of their Organizational
Agreements as in effect on the date hereof; and (b) each of the Listed Companies
is not now nor will it be on the date of any Term Loan or other extension of
credit under this Agreement obligated in any manner to issue any additional
Stock in any of the Listed Companies. Except for the membership interests in
GulfMark Capital, LLC, the membership interests in the Listed LLCs are not
certificated as of the date hereof. The Borrower covenants that if at any time
any membership interest in any of the Listed LLCs shall be represented by one or
more limited liability company certificates, instruments or by any documents
which are securities (as defined in the Code), then the Borrower shall, promptly
(and in any event within five (5) Business Days) after the date on which such
membership interest first became certificated, deliver the same to the Lender
(acting on behalf of the Secured Parties) accompanied by duly executed transfer
powers endorsed in blank with respect to such certificates, instruments or
documents. In the event that any of the certificates or instruments evidencing
the Stock in the Listed Companies delivered to the Lender (acting on behalf of
the Secured Parties) hereunder represent more than the amount pledged hereunder,
at the request of any Secured Parties, the Borrower shall cause such Listed
Company to, with the cooperation of the Secured Parties, cause the issuance of a
new replacement certificate or instrument representing the appropriate amount of
shares or interests that are pledged hereunder with delivery of the same
(together with an appropriate duly executed transfer power endorsed in blank
with respect to such certificate or instrument) to the Lender (on behalf of the
Secured Parties) with such certificate or instrument being so replaced being
released for cancellation following receipt by the Lender of such replacement.

 

(b)     With respect to any Pledged Collateral that the Lender may physically
possess or control (or that Lender’s agents or bailees may physically possess or
control, including pursuant to the Debtor Distribution Account DACA) at any time
in which a security interest can be perfected by possession or control of such
Pledged Collateral, the Lender acknowledges and agrees that it will be deemed to
possess or control such Pledged Collateral as gratuitous bailee and/or
gratuitous agent for perfection for the benefit of the Issuing Bank as secured
party, solely so as to satisfy the requirements of sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the Code and to establish “control” within the
meaning of 9-314 of the Code. The Lender shall have no duties, liabilities or
obligations to the Issuing Bank as such representative or bailee except as
expressly set forth in this Section 9.03(b). In this Section 9.03(b), “control”
has the meaning given that term in sections 8-106 and 9-104 of the Code.

 

 
38

--------------------------------------------------------------------------------

 

 

Section 9.04.     Special Warranties and Covenants of the Borrower. The Borrower
hereby warrants and covenants to the Secured Parties with respect to the Pledged
Collateral that:

 

(a)     The Borrower has all requisite corporate power to grant the security
interests in the Pledged Collateral pursuant hereto and to carry out the terms
hereof.

 

(b)     The Pledged Collateral is duly and validly pledged with the Secured
Parties, in accordance with applicable law; the Secured Parties have a perfected
security interest in the Pledged Collateral and the Borrower warrants and will
use commercially reasonable efforts to defend the Secured Parties’ right, title
and security interest in and to the Pledged Collateral against the claims and
demands of all Persons whomsoever.

 

(c)     The Borrower has good title to the Pledged Collateral, free and clear of
all Liens.

 

(d)     All of the Pledged Equity constituting capital stock has been duly and
validly issued and is fully paid and nonassessable.

 

(e)     The Pledged Equity constitutes the amount and percentage of partnership
interests, membership interests, limited liability company interest or capital
stock, as applicable, of the presently issued and outstanding partnership
interest, membership interests, limited liability company interest or capital
stock of the Listed Companies, as applicable, as set forth on Disclosure
Schedule 9.04 hereto.

 

(f)     If any additional partnership interest, membership interest, limited
liability company interest or shares of capital stock of any class of the Listed
Companies that constitute Pledged Collateral or if any promissory notes of the
Listed Companies or other securities of the Listed Companies are acquired by the
Borrower after the date hereof, the same shall constitute Pledged Collateral and
shall be pledged to the Secured Parties and deposited with the Lender for the
benefit of the Secured Parties, as provided in Section 9.01 hereof promptly (and
in any event within five (5) Business Days) after such acquisition.

 

(g)     The Borrower will not sell, convey or otherwise dispose of any of the
Pledged Collateral, nor will the Borrower create, incur or permit to exist any
Lien with respect to any of the Pledged Collateral or the proceeds thereof, in
each case, in violation of this Agreement.

 

(h)     The Borrower will not consent to or approve of the issuance of any
additional Stock or any class of the Listed Companies, except for the issuance
of additional Stock to the Borrower as permitted by and in accordance with the
terms of this Agreement; provided that any such Stock that constitutes Pledged
Collateral shall be pledged to the Secured Parties, simultaneously with such
issuance as provided in Section 9.01 hereof and the share certificates or other
instruments representing the Pledged Collateral shall be deposited with the
Lender for the benefit of the Secured Parties within five (5) Business Days of
the issuance thereof.

 

 
39

--------------------------------------------------------------------------------

 

 

(i)     The Pledged Collateral is not subject to any restriction which would
prohibit or restrict the granting of the security interest in and assignment of
the Pledged Collateral pursuant hereto or the disposition of the Pledged
Collateral upon default hereunder.

 

(j)     The Secured Parties may, at any time and from time to time, file in any
jurisdiction financing statements and amendments thereto that (i) indicate the
Pledged Collateral (x) as the Pledged Collateral is described herein or (y) as
being of equal or lesser scope or with greater detail, and (ii) contain any
other information required by Article 9 of the Code (including Part 5 thereof)
for the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Borrower is an organization, the type of
organization and any organizational identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Secured
Parties promptly upon the request of any Secured Party.

 

(k)     The Borrower shall, upon request of any Secured Party, make, execute,
deliver and perform or cause to be made, executed and performed such further
instruments, acts and assurances as any Secured Party may request to maintain
the priority of the Lien hereunder, or to confirm or fully perfect the rights
and security interests hereunder. In addition, the Borrower shall, upon request
of any Secured Party, upon the occurrence and during the continuation of an
Event of Default, make, execute and deliver or cause to be made, executed or
delivered such further instruments and take or cause to be taken such other
actions as any Secured Party may deem necessary or desirable to enable such
Secured Party to realize upon the Pledged Collateral, to exercise fully the
rights hereunder, and to ratify and confirm any sale of the Pledged Collateral
made hereunder pursuant to the terms hereof and applicable law.

 

(l)     The Listed LLCs have not elected in their Organizational Agreements to
have their membership interests governed by Article 8 of the Code and the
Borrower covenants that it will not permit any Listed LLC to make such an
election after the date hereof without promptly notifying the Secured Parties.
The Borrower further represents and warrants that, except for the membership
interests in GulfMark Capital, LLC, the membership interests in the Listed LLCs
are not certificated as of the date hereof and the Borrower covenants that if at
any time any membership interest in any Listed LLC shall be represented by one
or more limited liability company certificates, instruments or other documents,
then the Borrower shall, promptly (and in any event within five (5) Business
Days) after the date on which such membership interest first became
certificated, deliver the same to the Lender, on behalf of the Secured Parties,
accompanied by duly executed transfer powers endorsed in blank respecting such
certificates, instruments or documents. To the extent that any Listed LLC shall
elect to have its membership interests governed by Article 8 of the Code and
such membership interests continue to be uncertificated and held directly by the
Borrower, the Borrower shall, and shall cause such Listed LLC to, enter into a
control agreement with the Secured Parties, in form and substance reasonably
satisfactory to the Secured Parties pursuant to which such Listed LLC shall
agree to comply, without further consent of the Borrower, at any time with
instructions from the Secured Parties, as to such Pledged Collateral.

 

 
40

--------------------------------------------------------------------------------

 

 

(m)     The Borrower shall keep and maintain, at its own cost and expense,
satisfactory and complete records of the Pledged Collateral, including a record
of any and all payments received and any and all credits granted with respect to
the Pledged Collateral and all other dealings with the Pledged Collateral, in
each case in a manner consistent with past practice. Upon request by any Secured
Party, the Borrower shall mark its books and records pertaining to the Pledged
Collateral to evidence this Agreement and the Liens granted hereby. This writing
and the obligations evidenced or secured hereby are subject to the security
interest of GulfMark Rederi AS and DNB Banks ASA, as Secured Parties.

 

(n)     The Borrower will perform and comply in all material respects with all
obligations in respect of the Collateral and all other agreements to which it is
a party or by which it is bound relating to the Collateral except as otherwise
provided by applicable law, including the Bankruptcy Code.

 

(o)     The Borrower will, if so requested by any Secured Party, furnish to the
Secured Parties, as often as any Secured Party requests, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as any Secured Party may request, all
in such detail as a Secured Party may specify.

 

(p)     The Borrower will advise the Secured Parties promptly, in reasonable
detail, (i) of any Lien or claim made or asserted against any of the Collateral,
and (ii) of the occurrence of any other event which would have a material
adverse effect on the aggregate value of the Collateral or on the Liens created
hereunder or under any other Loan Document, in each case, after obtaining
knowledge thereof.

 

Section 9.05.     Perfection of Security Interests.

 

(a)     The Borrower hereby irrevocably authorizes each Secured Party at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (i) indicate the Collateral as described herein or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Code in such jurisdiction, or as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether the Borrower is an organization, the type of organization and
any organization identification number issued to the Borrower. The Borrower
agrees to furnish any such information to the Secured Parties promptly upon
request. The Borrower also ratifies its authorization for the Secured Parties to
have filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

(b)     Notwithstanding subsection (a) of this Section 9.04, or any failure on
the part of the Borrower or the Secured Parties to take any of the actions set
forth in such subsections, the Liens and security interests granted herein shall
be deemed valid, enforceable and perfected by entry of the Lending Order. No
financing statement, notice of lien, mortgage, deed of trust or similar
instrument in any jurisdiction or filing office need be filed or any other
action taken in order to validate and perfect the Liens and security interests
granted by or pursuant to this Agreement or the Lending Order.

 

 
41

--------------------------------------------------------------------------------

 

 

Section 9.06.     Distributions. In case, upon the dissolution, winding up,
liquidation or reorganization of the Listed Companies whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or any other marshaling of the assets and liabilities of the Listed
Companies or otherwise, any sum shall be paid or any property shall be
distributed upon or with respect to any of the Pledged Collateral, such sum
shall be paid over to the applicable Secured Parties, as collateral security for
the Obligations. In case any stock dividend shall be declared on any of the
Pledged Collateral, or any share of stock or fraction thereof shall be issued
pursuant to any stock split involving any of the Pledged Collateral, or any
distribution of capital or profits shall be made on any of the Pledged
Collateral, or any property shall be distributed upon or with respect to the
Pledged Collateral, the limited partnership interests, limited liability company
interests, shares, cash or other property so distributed shall be delivered to
the Secured Parties, as collateral security for the Obligations; provided that
the Borrower shall be entitled to receive and retain distributions and dividends
or other property to the extent (but only to the extent) permitted by this
Agreement.

 

Section 9.07.     Right of the Agent to Exercise Voting Power, etc. So long as
no Event of Default shall have occurred and be continuing, the Borrower shall be
entitled to exercise as the Borrower shall deem fit, but in a manner not in
violation of the terms hereof or of the other Loan Documents, the voting power
with respect to the Pledged Equity.

 

Section 9.08.     Performance by the Secured Party of the Borrower’s
Obligations. If the Borrower fails to perform or comply with any of its
agreements contained herein and the Secured Parties, as provided for by the
terms of this Agreement, may perform or comply, or otherwise cause performance
or compliance, with such agreement, the expenses of any Secured Party incurred
in connection with such performance or compliance, together with interest
thereon at the rate then in effect in respect of the Term Loans, shall be
payable by the Borrower to such Secured Party on demand and shall constitute
Obligations secured by the Collateral. Performance of the Borrower’s obligations
as permitted under this Section 9.08 shall in no way constitute a violation of
the automatic stay provided by section 362 of the Bankruptcy Code and the
Borrower hereby waives applicability thereof.

 

Section 9.09.     Limitation on the Secured Parties’ duty in Respect of
Collateral. Each Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Subject to Section 9.03, no
Secured Party shall have any other duty to the Borrower as to any Collateral in
its possession or control or in the possession or control of any agent or
nominee of a Secured Party, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto.

 

 
42

--------------------------------------------------------------------------------

 

 

Section 9.10.     Remedies; Rights Upon Default.

 

(a)     In addition to all other rights and remedies granted to it under the
other Loan Documents and under any other instrument or agreement securing,
evidencing or relating to any of the Obligations, if any Event of Default shall
have occurred and be continuing, each of the Secured Parties may exercise all
rights and remedies of a secured party under the Code. Without limiting the
generality of the foregoing, the Borrower expressly agrees that in any such
event the Secured Parties, without demand of performance or other demand,
advertisement or notice of any kind (except the notice required by the Lending
Order or the notice specified below of time and place of public or private sale)
to or upon the Borrower or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code and other applicable law), may, to the maximum extent
permitted by law, forthwith enter upon the premises of the Borrower where any
Pledged Collateral is located through self-help, without judicial process,
without first obtaining a final judgment or giving the Borrower or any other
Person notice and opportunity for a hearing on the Secured Parties’ claim or
action and may collect, receive, assemble, process, appropriate and realize upon
the Pledged Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of and deliver said Pledged Collateral (or contract to do so), or any
part thereof, in one or more parcels at a public or private sale or sales, at
any exchange at such prices as it may deem acceptable, for cash or on credit or
for future delivery without assumption of any credit risk. The Secured Parties
shall have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase for the
benefit of Secured Parties, the whole or any part of said Pledged Collateral so
sold, free of any right or equity of redemption, which equity of redemption the
Borrower hereby releases. Such sales may be adjourned and continued from time to
time with or without notice. The Secured Parties shall have the right to conduct
such sales on the Borrower’s premises or elsewhere and shall have the right to
use the Borrower’s premises without charge for such time or times as the Secured
Parties may deem necessary or advisable. THE BORROWER HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE SECURED PARTIES AS THE PROXY AND ATTORNEY-IN-FACT
OF THE BORROWER WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO
VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO. THE
APPOINTMENT OF THE SECURED PARTIES AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE (IT BEING
UNDERSTOOD AND AGREED THAT THE SECURED PARTIES WILL ONLY EXERCISE SUCH RIGHTS
AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING). IN ADDITION TO THE
RIGHT TO VOTE THE PLEDGED SHARES, THE APPOINTMENT OF SECURED PARTIES AS PROXY
AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY
OFFICER OR AGENT THEREOF). NOTWITHSTANDING THE FOREGOING, THE SECURED PARTIES
SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

 

 
43

--------------------------------------------------------------------------------

 

 

(b)     If any Event of Default shall have occurred and be continuing, the
Borrower further agrees, at any Secured Parties’ request, to assemble the
Pledged Collateral and make it available to the Secured Parties at a place or
places designated by the Secured Parties which are reasonably convenient to the
Secured Parties and the Borrower, whether at the Borrower’s premises or
elsewhere. Until the Secured Parties are able to effect a sale, lease, or other
disposition of Pledged Collateral, the Secured Parties shall have the right to
hold or use Pledged Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Pledged Collateral or its value or for
any other purpose deemed appropriate by the Secured Parties. The Secured Parties
shall have no obligation to the Borrower to maintain or preserve the rights of
the Borrower as against third parties with respect to Pledged Collateral while
Pledged Collateral is in the possession of the Secured Parties. The Secured
Parties may, if they so elect, seek the appointment of a receiver or keeper to
take possession of Pledged Collateral and to enforce any of the Secured Parties’
remedies (for the benefit of Secured Parties), with respect to such appointment
without prior notice or hearing as to such appointment. The Secured Parties
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale in accordance with Section 1.05. To the
maximum extent permitted by applicable law, the Borrower waives all claims,
damages, and demands against the Secured Parties arising out of the
repossession, retention or sale of the Pledged Collateral except such as arise
solely out of the gross negligence or willful misconduct of the Secured Parties
as finally determined by a court of competent jurisdiction. The Borrower agrees
that ten (10) days prior written notice by the Secured Parties of the time and
place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. The Borrower shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Pledged Collateral are insufficient to pay all Obligations, including any
attorney’s fees and other expenses incurred by the Secured Parties to collect
such deficiency.

 

(c)     Except as otherwise specifically provided herein, the Borrower hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.

 

 
44

--------------------------------------------------------------------------------

 

 

(d)     To the extent that applicable law imposes duties on the Secured Parties
to exercise remedies in a commercially reasonable manner, the Borrower
acknowledges and agrees that it is not commercially unreasonable for the Secured
Parties (i) to fail to incur expenses reasonably deemed significant by the
Secured Parties to prepare Pledged Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Pledged Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Pledged Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Persons obligated on
Pledged Collateral or to remove Liens on or any adverse claims against Pledged
Collateral, (iv) to exercise collection remedies against Persons obligated on
Pledged Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Pledged Collateral
through publications or media of general circulation, whether or not the Pledged
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Borrower, for expressions of interest in
acquiring all or any portion of such Pledged Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Pledged
Collateral, whether or not the Pledged Collateral is of a specialized nature,
(viii) to dispose of Pledged Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Pledged Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets, (ix) to dispose of assets in wholesale rather than retail markets,
(x) to disclaim disposition warranties, such as title, possession or quiet
enjoyment, (xi) to purchase insurance or credit enhancements to insure the
Secured Parties against risks of loss, collection or disposition of Pledged
Collateral or to provide to the Secured Parties a guaranteed return from the
collection or disposition of Pledged Collateral, or (xii) to the extent deemed
appropriate by the Secured Parties, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Secured
Parties in the collection or disposition of any of the Pledged Collateral. The
Borrower acknowledges that the purpose of this Section 9.10(d) is to provide
non-exhaustive indications of what actions or omissions by the Secured Parties
would not be commercially unreasonable in the Secured Parties’ exercise of
remedies against the Pledged Collateral and that other actions or omissions by
the Secured Parties shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 9.10(d). Without limitation upon
the foregoing, nothing contained in this Section 9.10(d) shall be construed to
grant any rights to the Borrower or to impose any duties on the Secured Parties
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section 9.10(d)(i).

 

(e)     No Secured Party shall be required to make any demand upon, or pursue or
exhaust any of their rights or remedies against, the Borrower, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefore or any direct or indirect guarantee thereof.
No Secured Party shall be required to marshal the Collateral or any guarantee of
the Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder or under any other
Loan Document shall be cumulative. To the extent it may lawfully do so, the
Borrower absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against any Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Agreement, or otherwise.

 

 
45

--------------------------------------------------------------------------------

 

 

(f)     Upon the occurrence of an Event of Default and during the continuation
of such Event of Default, the Secured Parties are hereby authorized and
empowered to transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Equity, to exchange certificates or instruments
representing or evidencing Pledged Equity for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon, to sell in one or more
sales after ten (10) days’ notice of the time and place of any public sale or of
the time at which a private sale is to take place (which notice the Borrower
agrees is commercially reasonable) the whole or any part of the Pledged Equity
and to otherwise act with respect to the Pledged Equity as though the Secured
Parties were the outright owner thereof. Any distributions, dividends (in the
form of cash, securities or otherwise), instruments, chattel paper or other
property paid or payable with respect to any of the Pledged Shares and received
by the Borrower contrary to the provisions of this Agreement shall be received
in trust for the benefit of the Secured Parties, shall be segregated from other
assets (including, in the case of cash or cash equivalents, other funds) of the
Borrower and shall be immediately delivered to the Pledgee (for application to
the Obligations with respect to any cash or cash equivalents, or to be held by
the Secured Parties as additional security). Any sale of Pledged Equity shall be
made at a public or private sale at the Secured Parties’ place of business, or
at any place to be named in the notice of sale, either for cash or upon credit
or for future delivery at such price as the Secured Parties may deem fair, and
the Secured Parties may be the purchasers of the whole or any part of the
Pledged Equity so sold and hold the same thereafter in its own right free from
any claim of the Borrower or any right of redemption. Each sale shall be made to
the highest bidder, but the Secured Parties reserve the right to reject any and
all bids at such sale which, in its discretion, it shall deem inadequate.
Demands of performance, except as otherwise herein specifically provided for,
notices of sale, advertisements and the presence of property at sale are hereby
waived and any sale hereunder may be conducted by an auctioneer or any officer
or agent of the Secured Parties.

 

(g)     If, at the original time or times appointed for the sale of the whole or
any part of the Pledged Equity, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Obligations, or if the Pledged Equity
has been offered for sale in lots, and if at any of such sales, the highest bid
for the lot offered for sale would indicate to the Secured Parties, in its
discretion, that the proceeds of the sales of the whole of the Pledged Equity
would be unlikely to be sufficient to discharge all the Obligations, the Secured
Parties may, on one or more occasions and in its sole discretion, postpone
effectuating any of said sales by public announcement at the time of sale or the
time of previous postponement of sale, and no other notice of such postponement
or postponements of sale need be given, any other notice being hereby waived.

 

(h)     If, at any time when the Secured Parties in their sole discretion
determines, following the occurrence and during the continuance of an Event of
Default, that, in connection with any actual or contemplated exercise of its
rights (when permitted under this Section 9.10(h) to sell the whole or any part
of the Pledged Shares hereunder, it is necessary or advisable to effect a public
registration of all or part of the Pledged Equity pursuant to the Securities Act
of 1933, as amended (or any similar statute then in effect) (the “Act”), the
Borrower shall, in an expeditious manner, cause the issuers of Pledged Equity
to:

 

 
46

--------------------------------------------------------------------------------

 

 

(i)     Prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement with respect to the Pledged Shares and in
good faith use commercially reasonable efforts to cause such registration
statement to become and remain effective;

 

(ii)     Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Act with respect to the sale or other disposition of
the Pledged Shares covered by such registration statement whenever the Secured
Parties shall desire to sell or otherwise dispose of the Pledged Shares;

 

(iii)     Furnish to the Secured Parties such numbers of copies of a prospectus
and a preliminary prospectus, in conformity with the requirements of the Act,
and such other documents as the Secured Parties may request in order to
facilitate the public sale or other disposition of the Pledged Shares by the
Secured Parties;

 

(iv)     Use commercially reasonable efforts to register or qualify the Pledged
Shares covered by such registration statement under such other securities or
blue sky laws of such jurisdictions within the United States and Puerto Rico as
the Secured Parties shall request, and do such other reasonable acts and things
as may be required of it to enable the Secured Parties to consummate the public
sale or other disposition in such jurisdictions of the Pledged Shares by the
Secured Parties;

 

(v)     Furnish, at the request of the Secured Parties, on the date that shares
of the Pledged Equity are delivered to the underwriters for sale pursuant to
such registration or, if the security is not being sold through underwriters, on
the date that the registration statement with respect to such Pledged Shares
becomes effective, (A)an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares are not being sold
through underwriters, then to the Secured Parties, in customary form and
covering matters of the type customarily covered in such legal opinions; and
(B)a comfort letter, dated such date, from the independent certified public
accountants of such registrant, addressed to the underwriters, if any, and in
the event the Pledged Shares are not being sold through underwriters, then to
the Secured Parties, in a customary form and covering matters of the type
customarily covered by such comfort letters and as the underwriters or the
Secured Parties shall reasonably request. The opinion of counsel referred to
above shall additionally cover such other legal matters with respect to the
registration in respect of which such opinion is being given as the Secured
Parties may reasonably request. The letter referred to above from the
independent certified public accountants shall additionally cover such other
financial matters (including information as to the period ending not more than
five (5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as the Secured
Parties may reasonably request; and

 

 
47

--------------------------------------------------------------------------------

 

 

(vi)     Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable but not later than 18 months
after the effective date of the registration statement, an earnings statement
covering the period of at least 12 months beginning with the first full month
after the effective date of such registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Act.

 

(i)     All expenses incurred in complying with Section 9.10 hereof, including,
without limitation, all registration and filing fees (including all expenses
incident to filing with the National Association of Securities Dealers, Inc.),
printing expenses, fees and disbursements of counsel for the registrant, the
fees and expenses of counsel for the Secured Parties, expenses of the
independent certified public accountants (including any special audits incident
to or required by any such registration) and expenses of complying with the
securities or blue sky laws or any jurisdictions, shall be paid by the Borrower.

 

(j)     If, at any time when the Secured Parties shall determine to exercise its
right to sell the whole or any part of the Pledged Equity hereunder, such
Pledged Equity or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Act, the Secured Parties may, in
its discretion (subject only to applicable requirements of law), sell such
Pledged Equity or part thereof by private sale in such manner and under such
circumstances as the Secured Parties may deem necessary or advisable, but
subject to the other requirements of this Section 9.10, and shall not be
required to effect such registration or to cause the same to be effected.
Without limiting the generality of the foregoing, in any such event, the Secured
Parties in its discretion (i) may, in accordance with applicable securities
laws, proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Pledged Equity or part thereof
could be or shall have been filed under said Act (or similar statute), (ii) may
approach and negotiate with a single possible purchaser to effect such sale, and
(iii) may restrict such sale to a purchaser who is an accredited investor under
the Act and who will represent and agree that such purchaser is purchasing for
its own account, for investment and not with a view to the distribution or sale
of such Pledged Equity or any part thereof. In addition to a private sale as
provided above in this Section 9.10, if any of the Pledged Equity shall not be
freely distributable to the public without registration under the Act (or
similar statute) at the time of any proposed sale pursuant to this Section 9.10,
then the Secured Parties shall not be required to effect such registration or
cause the same to be effected but, in its discretion (subject only to applicable
requirements of law), may require that any sale hereunder (including a sale at
auction) be conducted subject to restrictions:

 

 
48

--------------------------------------------------------------------------------

 

 

(i)     as to the financial sophistication and ability of any Person permitted
to bid or purchase at any such sale;

 

(ii)     as to the content of legends to be placed upon any certificates
representing the Pledged Equity sold in such sale, including restrictions on
future transfer thereof;

 

(iii)     as to the representations required to be made by each Person bidding
or purchasing at such sale relating to that Person’s access to financial
information about the Borrower and such Person’s intentions as to the holding of
the Pledged Equity so sold for investment for its own account and not with a
view to the distribution thereof; and

 

(iv)     as to such other matters as the Secured Parties may, in its discretion,
deem necessary or appropriate in order that such sale (notwithstanding any
failure so to register) may be effected in compliance with the Bankruptcy Code
and other laws affecting the enforcement of creditors rights and the Act and all
applicable state securities laws.

 

(k)     The Borrower recognizes that the Secured Parties may be unable to effect
a public sale of any or all the Pledged Equity and may be compelled to resort to
one or more private sales thereof in accordance with clause (j) above. The
Borrower also acknowledges that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Secured Parties shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit the issuer of the Pledged Equity to register such securities
for public sale under the Act, or under applicable state securities laws, even
if the Borrower and the issuer of the Pledged Equity would agree to do so.

 

(l)     The Borrower agrees to the maximum extent permitted by applicable law
that following the occurrence and during the continuance of an Event of Default
it will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Equity or the possession
thereof by any purchaser at any sale hereunder, and the Borrower waives the
benefit of all such laws to the extent it lawfully may do so. The Borrower
agrees that it will not interfere with any right, power and remedy of the
Secured Parties provided for in this Agreement or now or hereafter existing at
law or in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Secured Parties of any one or more of such rights, powers or
remedies. No failure or delay on the part of the Secured Parties to exercise any
such right, power or remedy and no notice or demand which may be given to or
made upon the Borrower by the Secured Parties with respect to any such remedies
shall operate as a waiver thereof, or limit or impair the Secured Parties’ right
to take any action or to exercise any power or remedy hereunder, without notice
or demand, or prejudice its rights as against the Borrower in any respect.

 

 
49

--------------------------------------------------------------------------------

 

 

(m)     The Borrower further agrees that a breach of any of the covenants
contained in this Section 9.10 will cause irreparable injury to the Secured
Parties, that the Secured Parties shall have no adequate remedy at law in
respect of such breach and, as a consequence, agrees that each and every
covenant contained in this Section 9.10 shall be specifically enforceable
against the Borrower, and the Borrower hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that the Obligations are not then due and payable in accordance
with the agreements and instruments governing and evidencing such Obligations.

 

(n)     To the extent that any rights and remedies under this Section 9.10 would
otherwise be in violation of the automatic stay of section 362 of the Bankruptcy
Code, such stay shall be deemed modified, as set forth in the Lending Order, to
the extent necessary to permit the Secured Parties to exercise such rights and
remedies.

 

Section 9.11.     Rights of Secured Parties; Limitations on Secured Parties’
Obligations. Any Secured Party may, after an Event of Default has occurred and
is continuing and subject to the Remedial Notice Period, notify Persons
obligated on the Collateral that (i) the Secured Parties have a security
interest therein, and (ii) that payments shall be made directly to the Secured
Parties. Subject to any requirement of notice provided in the Lending Order,
upon the request of any Secured Party, the Borrower shall so notify Persons
obligated on Collateral. Once any such notice has been given to any Person
obligated on the Collateral, the Borrower shall not give any contrary
instructions to such Person without the Secured Parties’ prior written consent.
Subject to any requirement of notice provided in the Lending Order, upon the
occurrence and during the continuation of an Event of Default, the Secured
Parties may in their own name, or in the name of others, communicate with
Persons obligated on the Collateral to verify with such Persons, to the Secured
Parties’ satisfaction, the existence, amount and terms of any such obligations.

 

Section 9.12.      The Secured Parties’ Appointment as Attorney-in-Fact.

 

(a)     On the Closing Date the Borrower shall execute and deliver to the
Secured Parties a power of attorney (the “Power of Attorney”) substantially in
the form attached hereto as Exhibit 4. The power of attorney granted pursuant to
the Power of Attorney is a power coupled with an interest and shall be
irrevocable until the Termination Date. The powers conferred on each Secured
Party under the Power of Attorney are solely to protect the Secured Parties’
interests in the Pledged Collateral and shall not impose any duty upon the
Secured Parties to exercise any such powers. Each Secured Parties agrees that it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing and subject to the
Remedial Notice Period and (b) it shall account for any moneys received by the
Secured Parties in respect of any foreclosure on or disposition of Pledged
Collateral pursuant to the Power of Attorney; provided, that none of the Secured
Parties shall have any duty as to any Pledged Collateral, and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers. NEITHER THE SECURED PARTIES NOR THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, ADVISORS,
AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO THE BORROWER FOR ANY ACT OR
FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

 
50

--------------------------------------------------------------------------------

 

 

(b)     The Borrower hereby ratifies, to the extent permitted by law, all that
said attorneys shall lawfully do or cause to be done by virtue hereof. Exercise
by any Secured Party of the powers granted hereunder (subject to the Remedial
Notice Period, if applicable) is not a violation of the automatic stay provided
by section 362 of the Bankruptcy Code and the Borrower waives applicability
thereof. The power of attorney granted pursuant to this Section 9.12 is a power
coupled with an interest and shall be irrevocable until the Obligations are paid
in full in cash.

 

(c)     The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Pledged Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Parties shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers.

 

(d)     The Borrower also authorizes the Secured Parties, at any time and from
time to time upon the occurrence and during the continuation of any Event of
Default or as otherwise expressly permitted by this Agreement, (i) to
communicate in its own name or the name of its Subsidiaries with any party to
any Contract with regard to the assignment of the right, title and interest of
the Borrower in and under the Contracts hereunder and other matters relating
thereto and (ii) to execute any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Pledged Collateral.

 

(e)     All Obligations shall constitute, in accordance with section 364(c)(1)
of the Bankruptcy Code, claims against the Borrower in the Case which are
administrative expense claims having priority over any all administrative
expenses of the kind specified in sections 503(b) or 507(b) of the Bankruptcy
Code, subject to the Carve-Out.

 

Section 9.13.     Authorized Terminations and Subordinations. The Liens granted
pursuant to this Agreement shall automatically terminate, and all the Pledged
Collateral shall be automatically released, without further action by the
Secured Parties and without any further notice or consent to or of any Secured
Party, on the Termination Date. Except to the extent permitted by this Section
9.13, the Borrower acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement relating to the Collateral and filed pursuant to the terms hereof
without the prior written consent of the Secured Parties and agrees that it will
not do so without the prior written consent of the Secured Parties, subject to
the Borrower’s rights under Section 9-509(d)(2) of the Code.

 

 
51

--------------------------------------------------------------------------------

 

 

Section 9.14.     Modifications.

 

(a)     The Liens, lien priority, administrative priorities and other rights and
remedies granted to the Secured Parties pursuant to this Agreement, and the
Lending Order (specifically, including, but not limited to, the existence,
perfection and priority of the Liens provided herein and therein and the
administrative priority provided herein and therein) shall not be modified,
altered or impaired in any manner by any other financing or extension of credit
or incurrence of Indebtedness by the Borrower (pursuant to section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion the Case, or by
any other act or omission whatsoever. Without limitation, notwithstanding any
such order, financing, extension, incurrence, dismissal, conversion, act or
omission:

 

(i)     except for the Carve-Out having priority over the Obligations, no costs
or expenses of administration which have been or may be incurred in the Case or
any conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on a parity with any claim of the
Secured Parties against the Borrower in respect of any Obligation;

 

(ii)     the Liens and security interests granted herein shall constitute valid
and perfected Liens on and security interests (having the priority provided for
herein and in the Lending Order); in all right, title and interest in the
Collateral, subject to the Carve-Out; and

 

(iii)     the Liens and security interests granted hereunder shall continue
valid and perfected without the necessity that financing statements be filed or
that any other action be taken under applicable nonbankruptcy law.

 

(b)     Notwithstanding any failure on the part of the Borrower or the Secured
Parties to perfect, maintain, protect or enforce the liens and security
interests in the Collateral granted hereunder, the Lending Order shall
automatically, and without further action by any Person, perfect such Liens and
security interests against the Collateral.

 

ARTICLE 10
Lender Assignment

 

Section 10.01.     Restriction on Assignment. The Lender may not sell, transfer,
negotiate or assign all or any portion of its rights and obligations hereunder
(including all or a portion of its Commitments and its rights and obligations
with respect to Term Loans), other than pursuant to the DIP Intercompany
Assignment Agreement (as defined in the NOK Facility), a copy of which is
attached hereto as Annex I, or as otherwise agreed by the Issuing Bank in its
sole discretion.

 

 
52

--------------------------------------------------------------------------------

 

 

ARTICLE 11
Successors and Assigns

 

Section 11.01.     Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of the Borrower,
the Lender, the Issuing Bank and their respective successors and assigns
(including, in the case of the Borrower, a debtor- in-possession on behalf of
the Borrower), except as otherwise provided herein or therein. The Borrower may
not assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of the Secured Parties. Any such purported
assignment, transfer, hypothecation or other conveyance by the Borrower without
the prior express written consent of the Secured Parties shall be void. The
terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of the Borrower and the Secured Parties with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

 

Section 11.02.     Register. The Lender, acting solely for this purpose as an
agent of the Borrower, shall maintain a register for the recordation of the
names and addresses of the Lender and any transferee or assignee, and the
Commitments of, and principal amounts (and stated interest) of the Term Loans
owing to, the Lender or any transferee or assignee pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Lender and such
transferee or assignee shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the owner of the relevant interest in
such Term Loan for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice

 

ARTICLE 12
Miscellaneous

 

Section 12.01.     Complete Agreement; Modification of Agreement. The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 12.02.

 

Section 12.02.     Amendments and Waivers.

 

(a)     Except as otherwise expressly provided in this Agreement, the Secured
Parties, on the one hand, and the Borrower, on the other hand, may from time to
time enter into written amendments, supplements or modifications for the purpose
of adding, deleting or modifying any provision of any Loan Document or changing
in any manner the rights, remedies, obligations and duties of the parties
thereto.

 

(b)     Upon the Termination Date, to the extent reasonably requested by the
Borrower, the Secured Parties shall promptly deliver to the Borrower termination
statements, reconveyances and other documents necessary to evidence the
termination of the Liens securing payment and performance of the Obligations.

 

 
53

--------------------------------------------------------------------------------

 

 

Section 12.03.     Costs and Expenses. The Borrower shall reimburse the Lender
and the Issuing Bank for all reasonable and documented out-of-pocket fees, costs
and expenses, including the reasonable and documented costs and expenses of
counsel (including external legal fees/costs (including the legal fees/costs of
Hughes Hubbard & Reed LLP, Advokatfirmaet Thommessen AS and Ince & Co LLP),
external consultant fees/costs (including the legal fees/costs of Guggenheim
Partners LLC)) or other advisors (including financial advisors, environmental
and management consultants and appraisers), collateral fees, and also including
all out-of-pocket expenses such as travel, telephone, fax, postage, printing and
courier deliveries) reasonably incurred in connection with:

 

(a)     the negotiation, preparation, perfection, registration, and filing
and/or recordation of the Loan Documents and distribution of information or
otherwise in connection with the Case;

 

(b)     any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
administration of the Term Loans made pursuant hereto or its rights hereunder or
thereunder;

 

(c)     any litigation, contest, dispute, suit, proceeding or action (whether
instituted by the Lender, the Issuing Bank, the Borrower or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents, any financing provided thereunder or any other
agreement to be executed or delivered in connection herewith or therewith,
including any litigation, contest, dispute, suit, case, proceeding or action,
and any appeal or review thereof, in connection with a case commenced by or
against the Borrower or any other Person that may be obligated to the Lender or
the Issuing Bank by virtue of the Loan Documents, including any such litigation,
contest, dispute, suit, proceeding or action arising in connection with any
work-out or restructuring of the Term Loans; provided that no Person shall be
entitled to reimbursement under this clause (c) in respect of any litigation,
contest, dispute, suit, proceeding or action to the extent any of the foregoing
results from such Person’s gross negligence, willful misconduct or material
breach of its obligations under the Loan Documents as determined by a final and
non- appealable order of a court of competent jurisdiction;

 

(d)     any attempt to enforce any remedies of the Lender or the Issuing Bank
against the Borrower or any other Person that may be obligated to the Lender or
the Issuing Bank by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Term Loans during the pendency of one or more Events of
Default;

 

(e)     any workout or restructuring of the Term Loans; and

 

 
54

--------------------------------------------------------------------------------

 

 

(f)     efforts to (i)monitor the Term Loans or any of the other Obligations,
(ii)evaluate, observe or assess the Borrower or its affairs, and (iii)verify,
protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
dispose of any of the Collateral, in each case pursuant to and in accordance
with the terms of the Loan Documents; including, as to each of clauses (b)
through (f) above, all attorneys and other professional and service providers
fees arising from such services and other advice, assistance or other
representation, including those in connection with any appellate proceedings,
and all expenses, costs, charges and other fees incurred by such counsel and
others in connection with or relating to any of the events or actions described
in this Section 12.03, all of which shall be payable, on demand, by the Borrower
to the Lender or the Issuing Bank, as applicable. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors (including costs
of environmental reviews), appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.

 

Section 12.04.     No Waiver. The Lender’s failure or the Issuing Bank’s
failure, at any time or times, to require strict performance by the Borrower of
any provision of this Agreement or any other Loan Document shall not waive,
affect or diminish any right of the Lender or the Issuing Bank, as applicable,
thereafter to demand strict compliance and performance herewith or therewith.
Any suspension or waiver of an Event of Default shall not suspend, waive or
affect any other Event of Default whether the same is prior or subsequent
thereto and whether the same or of a different type. Subject to the provisions
of Section 12.02, none of the undertakings, agreements, warranties, covenants
and representations of the Borrower contained in this Agreement or any of the
other Loan Documents and no Default or Event of Default by the Borrower shall be
deemed to have been suspended or waived by the Lender or the Issuing Bank,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of the Lender and the Issuing Bank and
directed to the Borrower specifying such suspension or waiver.

 

Section 12.05.     Remedies. The rights and remedies of the Lender and the
Issuing Bank under this Agreement shall be cumulative and nonexclusive of any
other rights and remedies that the Lender or the Issuing Bank may have under any
other agreement, including the other Loan Documents, by operation of law or
otherwise. Recourse to the Collateral shall not be required.

 

Section 12.06.     Severability. Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.

 

Section 12.07.     Conflict of Terms. Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, (i)if any provision contained in this
Agreement or any of the other Loan Documents conflicts with the Lending Order,
the provision contained in the Lending Order shall govern and control and (ii)if
any provision contained in this Agreement conflicts with any provision in any of
the other Loan Documents, the provision contained in this Agreement shall govern
and control.

 

 
55

--------------------------------------------------------------------------------

 

 

Section 12.08.     GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS, THE OBLIGATIONS AND MATTERS
ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH PARTY HERETO HEREBY CONSENTS AND
AGREES TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT; PROVIDED THAT IF
THE BANKRUPTCY COURT DECLINES TO EXERCISE JURISDICTION, THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER AND THE LENDER OR THE
ISSUING BANK PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS; PROVIDED, FURTHER THAT THE LENDER, THE ISSUING BANK AND THE
BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE LENDER OR THE
ISSUING BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
LENDER OR THE ISSUING BANK. EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH PARTY HERETO HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS, TO THE EXTENT
PERMITTED BY LAW, TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES, TO THE EXTENT
PERMITTED BY LAW, PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN ANNEX F OF THIS AGREEMENT
AND THAT SERVICE SO MADE SHALL, TO THE EXTENT PERMITTED BY LAW, BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

 
56

--------------------------------------------------------------------------------

 

 

Section 12.09.     Notices.

 

(a)     Except as otherwise provided herein, whenever it is provided herein that
any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (i)upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (ii)upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 12.09); (iii)one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (iv)when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex F or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person designated in Annex F to receive copies shall in no way adversely affect
the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

 

(b)     Subject to the provisions of Section 12.09(a), each of the Borrower, the
Lender, the Issuing Bank and their authorized agents is authorized (but not
required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein; provided that notices to the Borrower
shall not be made by any posting to an Internet or extranet based site or other
equivalent service but may be made by e-mail or fax, if available, so long as
such notices are also sent in accordance with Section 12.09(a). The Borrower,
the Issuing Bank and the Lender hereby acknowledge and agree that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

Section 12.10.     Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

Section 12.11.     Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Any counterpart delivered via facsimile or other
electronic transmission shall be deemed to be an original signature hereto.

 

 
57

--------------------------------------------------------------------------------

 

 

Section 12.12.     WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG THE LENDER, THE ISSUING BANK AND THE BORROWER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

Section 12.13.     Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 12.08 and 12.12, with its counsel.

 

Section 12.14.     No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

 
58

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

GULFMARK OFFSHORE, INC., as the Borrower

   

By:

/s/ James M. Mitchell

 

Name: James M. Mitchell

 

Title:   Executive Vice President and Chief Financial Officer

 

 

[Signature Page to Senior Secured Super-Priority Debtor in Possession Credit
Agreement]

 

 
59

--------------------------------------------------------------------------------

 

 

GULFMARK REDERI AS, as the Lender

   

By:

/s/ Quintin Kneen

  Name:

Quintin Kneen

  Title:

Director

 

 

[Signature Page to Senior Secured Super-Priority Debtor in Possession Credit
Agreement]

 

 
60

--------------------------------------------------------------------------------

 

 

  DNB BANK ASA, as the Issuing Bank                    

By:

  /s/ Andrew J. Shohet

/s/ Cathleen Buckley

     

Name: Andrew J. Shohet

   Cathleen Buckley      

Title:   Vice President

Senior Vice President  

 

 

[Signature Page to Senior Secured Super-Priority Debtor in Possession Credit
Agreement]

 

 
61

--------------------------------------------------------------------------------

 

 

ANNEX A (Recitals)
to
CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Acceptable Plan of Reorganization” means a plan of reorganization, in form and
substance reasonably acceptable to the Secured Parties (in their capacities as
such) in all material respects; provided, that any plan of reorganization is
“reasonably acceptable” (and thus an “Acceptable Plan of Reorganization”) if it
(a) provides for (i) the termination of the Commitments and the indefeasible
payment in full in cash and full discharge of the Obligations under this
Agreement and the NOK Facility upon the consummation date with respect to such
plan and (ii) customary releases for the Secured Parties in form and substance
reasonably acceptable to the Secured Parties, and (b) does not contain any terms
or provisions that could reasonably be expected to have an adverse effect on the
rights, interests or remedies of the Secured Parties (in their capacities as
such).

 

“Act” has the meaning ascribed to it in Section 9.10(h).

 

“Additional Term Loan” has the meaning ascribed to it in Section 1.01(b).

 

“Additional Term Loan Commitment” means the Additional Term Loan Commitment as
set forth on Annex G to the Agreement, as such Commitment may be reduced,
amortized or adjusted from time to time in accordance with the Agreement.

 

“Additional Term Loan Commitment Period” has the meaning ascribed to the
“Delayed Draw Term Loan Commitment Period” in the NOK Facility.

 

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by or is under common control with such Person. For the purposes of
this definition, control of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided that the term Affiliate, when used with reference to the
Borrower, shall specifically exclude the Issuing Bank.

 

“Agreement” has the meaning ascribed to it in the Preamble.

 

“Alternate Currency” means each of Great Britain Pound Sterling, Euro, Mexican
Peso, Singapore Dollar, and Thai Baht.

 

“Alternate Currency Equivalent” means, at any time with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Issuing Bank at such time and on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternate Currency with Dollars.

 

 
62

--------------------------------------------------------------------------------

 

 

“Alternate Currency Letter of Credit” means any letter of credit issued pursuant
to Section 1.03 of this Agreement on behalf of the Borrower or any of its
Subsidiaries and denominated in an Alternate Currency.

 

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

 

“Applicable Margin” means 8.00% per annum.

 

“Appraisers” means any appraiser acceptable to the Secured Parties.

 

“Asset Sale” means “Asset Sale” as such term is defined in the RBS Facility.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

 

“Bankruptcy Court” has the meaning ascribed to it in the Preamble or shall mean
any other court having competent jurisdiction over the Case.

 

“Books and Records” means books and records of the Borrower, including
financial, corporate, operations and sales books, records, books of account,
sales and purchase records, lists of suppliers and customers, formulae, business
reports, plans and projections and all other documents, logs, surveys, plans,
files, records, assessments, correspondence, and other data and information,
financial or otherwise.

 

“Borrower” has the meaning ascribed to it in the preamble to the Agreement.

 

“Borrowing Date” shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests the Lender to make Term Loans hereunder.

 

“Break Cost” means the “Break Costs” as such term is defined in the NOK
Facility.

 

“Budget Variance Report” has the meaning ascribed to it in Annex C.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Bergen, New York and London (or any other relevant place of
payment under Clause 27 of the NOK Facility).

 

“Capitalized Lease Obligations” means all leases that have been or should be, in
accordance with GAAP in effect on the date hereof, recorded as capitalized
leases.

 

“Carve-Out” has the meaning set forth in the Lending Order.

 

“Case” has the meaning ascribed to it in the Preamble.

 

 
63

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by any commercial bank that is
(A) organized under the laws of the United States, any state thereof or the
District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $500,000,000 and (e)
shares of any United States money market fund that (i) has substantially all of
its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $1,000,000,000 and (iii) has obtained
from either S&P or Moody’s the highest rating obtainable for money market funds
in the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 90 days.

 

“Cash Management Order” means one or more orders, in form and substance
reasonably satisfactory to the Secured Parties, authorizing, among other things,
the continuation of the Borrower’s existing cash management systems and
arrangements (as may be amended, supplemented or modified from time to time
after entry thereof with the written consent of the Secured Parties).

 

“Change of Control” means any person or group of persons acting in concert gains
direct or indirect control of the Borrower. For the purposes of this definition:
(a) “control” of the Borrower means: (i) the power (whether by way of ownership
of shares, proxy (excluding proxies solicited by the Borrower in accordance with
customary voting practices of US companies whereby a stockholder has instructed
a proxy to vote in accordance with the stockholder's instructions), contract,
agency or otherwise) to: (A) cast, or control the casting of, more than 40% of
the maximum number of votes that might be cast at a meeting of the stockholders
of the Borrower; or (B) appoint or remove all, or the majority, of the directors
or other equivalent officers of the Borrower but excluding changes (or the power
to make changes) in the board of directors of the Borrower approved or
recommended by the majority of directors serving on such board at the time of
such recommendation or approval where those changes are not related to or do not
occur as a consequence of any change in shareholding of the Borrower; or (C)
give directions with respect to the operating and financial policies of the
Borrower with which the directors or other equivalent officers of the Borrower
are obliged to comply; and/or (iv) the holding beneficially of more than 40% of
the issued share capital of the Borrower (excluding any part of that issued
share capital that carries no right to participate beyond a specified amount in
a distribution of either profits or capital); (b) “acting in concert” means, a
group of persons who, pursuant to an agreement or understanding (whether formal
or informal), actively co-operate, through the acquisition directly or
indirectly of shares in the Borrower by any of them, either directly or
indirectly, to obtain or consolidate control of the Borrower. For the avoidance
of doubt, the execution, delivery and performance of the Notes RSA (as defined
in the NOK Facility) shall not constitute a Change of Control.

 

 
64

--------------------------------------------------------------------------------

 

 

“Claim” has the meaning ascribed to it in Section 101(5) of the Bankruptcy Code.

 

“Closing Date” has the meaning ascribed to it in Section 2.01.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, the Secured Parties’ Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the Term Code shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the Pledged Collateral, the LC Cash Collateral and all other
property and interests in property and proceeds thereof now owned or hereafter
acquired by the Borrower in or upon which a Lien is granted under this Agreement
or any Collateral Documents or the Lending Order, but, for the avoidance of
doubt, excluding the Excluded Collateral.

 

“Collateral Documents” means this Agreement, the Debtor Distribution Account
DACA, any LC Document constituting a pledge of the LC Cash Collateral, and all
similar agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.

 

“Commitments” means, collectively, the Initial Term Loan Commitment and the
Additional Term Loan Commitment.

 

“Committee” means the official statutory committee of unsecured creditors
approved in the Case pursuant to section 1102 of the Bankruptcy Code.

 

“Confirmation Date” has the meaning ascribed to it in Annex D.

 

“Contracts” means all contracts, as such term is defined in the Code, now owned
or hereafter acquired by the Borrower, in any event, including all contracts,
undertakings, or agreements in or under which the Borrower may now or hereafter
have any right, title or interest.

 

 
65

--------------------------------------------------------------------------------

 

 

“Debtor Distribution Account” means the Borrower’s deposit account with an
account number ending in 1876 maintained with JPMorgan Chase Bank, N.A.

 

“Debtor Distribution Account DACA” means that certain blocked account control
agreement, dated as of May 18, 2017, in form and substance reasonably acceptable
to the Secured Parties, with JPMorgan Chase Bank, N.A., the depositary
institution maintaining the Debtor Distribution Account, pursuant to which the
Lender shall have “control” (within the meaning of Section 9-104 of the Code)
over the Debtor Distribution Account.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.07(d).

 

“Deposit Accounts” means all deposit accounts as such term is defined in the
Code, now or hereafter held in the name of the Borrower.

 

“DIP Intercompany Assignment Agreement” has the meaning ascribed to it in
Section 10.01.

 

“DIP Motion” has the meaning ascribed to it in Section 2.01(a).

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Issuing Bank at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternate Currency.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Foreign Holdco” means a Subsidiary that is organized under the laws of
one of the States of the United States that has no material assets other than
Stock and/or Indebtedness in one or more Foreign Subsidiaries.

 

“Electronic Transmission” means each notice, request, instruction, demand,
report, authorization, agreement, document, file, information and any other
communication transmitted, posted or otherwise made or communicated by e-mail,
Internet or extranet based site or any other equivalent electronic service,
whether owned, operated or hosted by the Secured Parties, any Affiliate of the
Secured Parties or any other Person.

 

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan” subject to the provisions of Title IV of ERISA or section
412 of the Internal Revenue Code or Section 302 of ERISA and in respect of which
the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

 

 
66

--------------------------------------------------------------------------------

 

 

“Enumerated Defaults” means the commencement of the Case and the other events
described in Schedule 8.01 hereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, any regulations promulgated thereunder or any successor
statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means, with respect to the Borrower or any ERISA Affiliate, (a)
any reportable event described in Section 4043(a) of ERISA with respect to a
Title IV Plan (other than a reportable event to which the 30-day notice is
waived); (b) the withdrawal of the Borrower or any ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of the Borrower or any ERISA Affiliate from any
Multiemployer Plan; (d) the filing of a notice of intent to terminate a Title IV
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure by the Borrower or any ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within thirty (30) days; (g) any
other event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
insolvency of a Multiemployer Plan under Section 4245 of ERISA; (i) the loss of
a Qualified Plan’s qualification or tax exempt status; or (j) with respect to
any Foreign Plan, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan,
(ii) the failure to register or loss of good standing with applicable regulatory
authorities of any such Foreign Plan required to be registered, or (iii) the
failure of any Foreign Plan to comply with any material provisions of applicable
law and regulations or with the material terms of such Foreign Plan; or (k) the
cessation of operations at a facility of the Borrower or any ERISA Affiliate
that results in any liability of the Borrower or any ERISA Affiliate pursuant to
the application of Section 4062(e) of ERISA.

 

“Euro” and “€” means the single currency of the members states of the European
Communities that adopt or have adopted the Euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.

 

“Event of Default” has the meaning ascribed to it in Section 8.01; provided,
that none of the Enumerated Defaults shall constitute an Event of Default
hereunder.

 

 
67

--------------------------------------------------------------------------------

 

 

“Excluded Collateral” has the meaning ascribed to it in Section 9.01(a)(ii).

 

“Excluded Obligations” means contingent indemnification and expense
reimbursement obligations not yet due and owing or for which no demand has been
made.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or, in
the case of the Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of the Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in a Term Loan or Commitment pursuant to
a law in effect on the date on which (i) the Lender acquires such interest in
the Term Loan or Commitment or (ii) the Lender changes its lending office,
except in each case to the extent that, pursuant to Section 1.14, amounts with
respect to such Taxes were payable either to the Lender's assignor immediately
before the Lender became a party hereto or to the Lender immediately before it
changed its lending office, (c) Taxes attributable to the Lender’s failure to
comply with Section 1.14(e) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Liens” has the meaning ascribed to it in Section 3.05(b)(iii).

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.

 

“Final Lending Order” has the meaning ascribed thereto in the NOK Facility.

 

“Financial Covenants” means the financial covenants set forth in Annex E.

 

“Financial Statements” means the consolidated income statements and
stockholders’ equity, statements of cash flows and balance sheets of the
Borrower (i) referenced in Section 4.01 or (ii) delivered in accordance with
Annex C.

 

“Fiscal Month” means any of the monthly accounting periods of the Borrower.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Borrower ending
on December 31 of each year.

 

 
68

--------------------------------------------------------------------------------

 

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Borrower or any ERISA Affiliate.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” means , as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness
(primary obligation) of any other Person (the primary obligor) in any manner,
including any obligation or arrangement of such Person to (a) purchase or
repurchase any such primary obligation, (b) advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet condition of the primary obligor, (c)
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of (x)
the stated or determinable amount of the primary obligation in respect of which
such Guaranteed Indebtedness is incurred and (y) the maximum amount for which
such Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“GulfMark Americas, Inc.” means GulfMark Americas, Inc., a Delaware corporation.

 

“GulfMark Operating Account” means the deposit account of GulfMark Americas,
Inc. with an account number ending in 6561 maintained with JPMorgan Chase Bank,
N.A.

 

“Hedging Arrangement” means any interest rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cross-currency rate swap transaction, currency
option, credit default swap or any other similar transaction (including any
option with respect to any of these transactions).

 

 
69

--------------------------------------------------------------------------------

 

 

“Increased Cost” has the meaning ascribed to it in Section 1.09(c).

 

“Indebtedness” of any Person means, on any date, without duplication, (a) all
obligations of such Person for borrowed money or with respect to advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale agreements relating to property acquired by such Person reflected as a
liability on a balance sheet of such Person in accordance with GAAP (or, if no
such balance sheet of such Person has been prepared as of such date, as would be
reflected as a liability on such balance sheet in accordance with GAAP), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) current accounts payable incurred in the ordinary
course of business and (ii) any earn out obligation reflected as a liability on
the balance sheet of such Person (or, if no such balance sheet of such Person
has been prepared as of such date, as would be reflected as a liability on such
balance sheet in accordance with GAAP)), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all guarantees by such Person of borrowed money of other
Persons, (g) all Capitalized Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances
and (j) all obligations of such Person under Hedging Arrangements or agreements
with any Person having substantially the same economic effect, after giving
effect to applicable netting arrangements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of any obligation under Hedging
Arrangements or agreements with any Person having substantially the same
economic effect on any date shall be deemed to be the swap termination value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby.

 

“Indemnified Person” has the meaning ascribed to it in Section 1.12.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Initial Budget” means the initial thirteen (13) week budget annexed as Exhibit
2 to this Agreement.

 

“Initial Term Loan” has the meaning ascribed to it in Section 1.01(a).

 

 
70

--------------------------------------------------------------------------------

 

 

“Initial Term Loan Commitment” means the Initial Term Loan Commitment as set
forth on Annex G to this Agreement, as such Commitment may be reduced, amortized
or adjusted from time to time in accordance with the Agreement.

 

“Initial Term Loan Commitment Period” has the meaning ascribed to the “Initial
Term Loan Commitment Period” in the NOK Facility.

 

“Interest Payment Date” means the last day of each Interest Period.

 

“Interest Period” means, in relation to a Term Loan or an Unpaid Sum, each
successive one month period commencing on the date of such Term Loan or the
initial due date of such Unpaid Sum, as the case may be; provided that if an
Interest Period would otherwise end on a day which is not a Business Day, that
Interest Period will instead end on the next Business Day in that calendar month
(if there is one) or the preceding Business Day (if there is not); provided
further that if an Interest Period would otherwise end after the Maturity Date,
such Interest Period shall be shortened so that it ends on the Maturity Date.

 

“Interim Lending Order” has the meaning ascribed thereto in the NOK Facility.

 

“Investments” means the purchase, holding or acquisition (including pursuant to
any merger with any Person that was not a wholly owned Subsidiary prior to such
merger) of any Stock, evidence of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing), any
investment, loan or advance or any other interest in, any other Person, and the
purchase or other acquisition of (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service.

 

“Issuance Fee” has the meaning ascribed to it in Section 1.03(a).

 

“Issuing Bank” has the meaning ascribed to it in the preamble to the Agreement.

 

“LC Cash Collateral” means the cash held in the LC Collateral Account.

 

“LC Collateral Account” means a deposit account in the name of the Borrower
established and maintained by the Issuing Bank and pledged by the Borrower to
the Issuing Bank for its sole benefit, in accordance with the provisions of
Section 1.03(e).

 

“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

 
71

--------------------------------------------------------------------------------

 

 

“LC Documents” means all letter of credit applications, documents, instruments
and agreements delivered by the Borrower or any other Person to the Issuing Bank
in connection with any Letter of Credit.

 

“LC Exposure” means, at any time, the sum of the Dollar Equivalent of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount of all LC Disbursements that have not yet
been reimbursed at such time.

 

“LC Request” means a request by the Borrower in accordance with the terms of
Section 1.03(b) in form and substance satisfactory to the Issuing Bank.

 

“LC Sublimit” has the meaning set forth in Section 1.03(a).

 

“Lender” has the meaning ascribed to it in the preamble to the Agreement.

 

“Lending Order” means the Interim Lending Order or the Final Lending Order, as
applicable

 

“Letter of Credit” means any letters of credit issued or to be issued by the
Issuing Bank for the account of the Borrower or any of its Subsidiaries pursuant
to Section 1.03.

 

“Letter of Credit Expiration Date” means the date which is five (5) Business
Days prior to the Maturity Date.

 

“LIBOR” means in relation to a Term Loan the rate per annum equal to the offered
quotation for deposits in Dollars ascertained by the Lender to be the rate as
displayed on the Reuters’ screen, page LIBOR01,01 (or such other page that may
replace that page on that service or a successor service), at or about 11:00
a.m. (London time) on the applicable Quotation Day. If any such rate is below
1.00%, LIBOR shall be deemed to be 1.00%.

 

“Lien” means, with respect to any asset or property, or any interest therein,
(i) any mortgage or deed of trust, pledge, hypothecation, assignment, deposit
arrangement, lien, charge, claim, security interest, easement or encumbrance, or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, (ii) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset or property and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
security.

 

“Listed Companies” means GulfMark Capital, LLC, GulfMark Foreign Investments LLC
and GM Offshore, Inc.

 

“Listed LLC” has the meaning ascribed to it in Section 9.02.

 

 
72

--------------------------------------------------------------------------------

 

 

“Litigation” means any action, claim, lawsuit, demand, investigation or
proceeding before any Governmental Authority or before any arbitrator or panel
of arbitrators.

 

“Loan Account” has the meaning ascribed to it in Section 1.11.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents and
all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, any Secured Parties in connection with the
Agreement and the transactions contemplated thereby and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written agreements whether heretofore, now or
hereafter executed by or on behalf of the Borrower and delivered to any Secured
Parties in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, liabilities, operations, condition (financial or otherwise)
or operating results of the Borrower taken as a whole, (ii) the ability of the
Borrower to pay any of the Term Loans or any of the other Obligations in
accordance with the terms of this Agreement, (iii) the Collateral or the Liens
(each taken as a whole) in favor of the Secured Parties on the Collateral or the
priority of such Liens, or (iv) any Secured Party’s rights and remedies under
the Agreement and the other Loan Documents, in each case, other than the
commencement of the Case and matters otherwise disclosed in writing to the
Secured Parties on or prior to the Closing Date (provided that (i) solely the
filing of an objection by any party in interest to this Agreement, the
transactions contemplated hereunder shall not be deemed to have a material
adverse effect and (ii) solely the filing in the Case of proofs of claims,
reclamation notices, 503(b)(9) notices or notices of liens and rights with
respect thereto, whether individually or in the aggregate, shall not be deemed
to have a material adverse effect).

 

“Material Company” means “Material Company” as such term is defined in the RBS
Facility.

 

“Maturity Date” means the earliest of:

 

(a)     August 18, 2017 (provided, that following the satisfaction of the
conditions set forth in Clause 7 of the NOK Facility, such date shall be deemed
extended to November 18, 2017);

 

(b)     if the Bankruptcy Court has not entered the Final Lending Order by the
forty-fifth (45th) day following the Petition Date, the date that is forty-five
(45) days after the Petition Date (or such later date acceptable to the Secured
Parties);

 

 
73

--------------------------------------------------------------------------------

 

 

(c)     effective date of any plan of reorganization;

 

(d)     the date of the sale of substantially all assets of GulfMark Americas,
Inc. (unless the proceeds of such sale pay off the Term Loans and the NOK Term
Loans in full and all commitments in respect thereof are terminated), the
Borrower, the Lender or GulfMark UK Ltd.;

 

(e)     the date of the dismissal or conversion of the Case;

 

(f)     the date on which the NOK Terms Loans shall become due and payable in
full, whether by acceleration or otherwise; and

 

(g)     the date on which all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.07(e).

 

“Milestone” has the meaning ascribed to it in Annex D.

 

“Minimum Liquidity” means the sum of (i) Unrestricted Cash, and (ii) undrawn
amounts available under the NOK Facility in respect of (x) the “Initial Term
Loan Commitment” (as defined in the NOK Facility) any time prior to the
Extension Date (as defined in the NOK Facility), or (y) the “Initial Term Loan
Commitment” plus “Delayed Draw Term Loan Commitment” (each as defined in the NOK
Facility) on or after the Extension Date (as defined in the NOK Facility), as
applicable.

 

“Multiemployer Plan” means a plan as defined in Section 4001(a)(3) of ERISA, and
to which the Borrower or any ERISA Affiliate is making, is obligated to make or
has made or been obligated to make, contributions on behalf of participants who
are or were employed by any of them.

 

“New Debtor” has the meaning ascribed to it in Section 5.09.

 

“NOK Facility” means the Second Amended and Restated Multi-Currency Credit
Facility Agreement dated the date hereof among GulfMark Rederi AS, as borrower,
the financial institutions listed therein as lender and DNB Bank ASA, as
arranger and agent, substantially in the form attached hereto as Annex B, as
such agreement may be further amended, amended and restated or otherwise
modified from time to time.

 

“NOK Term Loans” means the “Term Loans” as such term is defined in the NOK
Facility.

 

“Non-Stayed Order” means an order of the Bankruptcy Court which is in full force
and effect, as to which no stay has been entered and which has not been
reversed, modified, vacated or overturned.

 

“Note” has the meaning ascribed to it in Section 1.01(e).

 

 
74

--------------------------------------------------------------------------------

 

 

“Notice of Borrowing” has the meaning ascribed to it in Section 1.02.

 

“Notice Parties” means, collectively, the Lender, the Issuing Bank, Hughes
Hubbard & Reed LLP, and Guggenheim.

 

“Obligations” means unpaid principal of and interest on (including interest,
fees and costs accruing after the maturity of the Term Loans) the Term Loans and
all other obligations and liabilities of the Borrower to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which arise under, out of, or in connection
with, the Agreement or any other Loan Document, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, and expenses
(including all fees, charges and disbursements of counsel to the Secured Parties
that are required to be paid by the Borrower pursuant thereto) or otherwise.

 

“Organizational Agreements” means the articles of organization, certificate of
incorporation, certificate of formation, certificate of limited partnership,
operating agreements, limited liability company agreements, limited partnership
agreements, by-laws and other organizational documents of the Listed Companies,
as each has been amended to date and may hereafter be amended, restated or
replaced from time to time.

 

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Term Loan or Loan Document).

 

“Other Hedging Arrangement” means “Other Hedging Arrangement” as such term is
defined in the RBS Facility.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent Guarantee” has the meaning ascribed thereto in the NOK Facility.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Prepetition Payment” means a payment (as adequate protection or
otherwise) on account of any Claim against the Borrower arising or deemed to
have arisen prior to the Petition Date, which payments are (i) if reasonably
satisfactory to the Secured Parties, approved by the Bankruptcy Court or (ii)
set forth in the Rolling Budget.

 

 
75

--------------------------------------------------------------------------------

 

 

“Permitted Variance” has the meaning ascribed to it in Annex E.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Petition Date” has the meaning ascribed to it in the Preamble.

 

“Pledged Collateral” has the meaning ascribed to it in Section 9.01(a)(iii).

 

“Pledged Equity” has the meaning ascribed to it in Section 9.01(a)(ii).

 

“Pledged Shares” means the Stock of the Listed Companies that constitutes
Pledged Equity.

 

“Power of Attorney” has the meaning ascribed to it in Section 9.12(a).

 

“Prepetition Cash Management Systems” has the meaning ascribed to it in Section
1.08.

 

“Proceeds” means proceeds, as such term is defined in the Code.

 

“Projected Information” means the projected sources and uses sets forth in the
Rolling Budget for the periods covered thereby: (a) projected weekly operating
cash receipts; and (b) projected weekly operating cash disbursements.

 

“Qualified Plan” means an employee benefit plan that is intended to be
tax-qualified under Section 401(a) of the IRC.

 

“Quotation Day” means the day occurring two (2) Business Days prior to the
commencement of an Interest Period.

 

“RBS Facility” means the USD 300 million Multicurrency Facility Agreement, dated
as of 26 September 2014, among, inter alios, GulfMark Americas, as original
borrower, the Borrower, as original guarantor, the lenders party thereto, The
Royal Bank of Scotland plc, as agent, The Royal Bank of Scotland PLC, as
security trustee, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., as
letter of credit issuing banks, and JPMorgan Chase Bank, N.A., as swingline
lender, as the same has been and may be further amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Rederi Distribution Account” means the “Distribution Account” as such term is
defined in the NOK Facility.

 

“Register” has the meaning ascribed to it in Section 11.02.

 

 
76

--------------------------------------------------------------------------------

 

 

“Relevant Person” means (a) the Borrower and each of its Subsidiaries and (b)
each of its directors, officers and employees.

 

“Remedial Notice Period” has the meaning ascribed to it in Section 8.02(b).

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Party” means a person that is:

 

(a)     listed on any Sanctions List or targeted by Sanctions (whether
designated by name or by reason of being included in a class of person); or

 

(b)     located in or incorporated under the laws of any country or territory
that is the target of comprehensive, country- or territory-wide Sanctions; or

 

(c)     directly or indirectly owned or controlled by, or acting on behalf, at
the direction or for the benefit of, a person referred to in (a) and/or (to the
extent relevant under Sanctions) (b) above.

 

“Restricted Payment” means, with respect to the Borrower (a) the declaration or
payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of the Borrower’s stock or any other payment or distribution
made in respect thereof, either directly or indirectly; and (c) any payment made
to redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire stock of the Borrower
now or hereafter outstanding.

 

“Revaluation Date” means (a) with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of an Alternate
Currency Letter of Credit, (ii) each date of any payment by the Issuing Bank
under any Alternate Currency Letter of Credit, and (iii) such additional dates
as the Issuing Bank shall reasonably determine.

 

“Rolling Budget” means the Initial Budget and, as delivered thereafter in
accordance with section (d) of Annex C, the 13-week budget for the 13-week
period commencing after the date such budget is delivered. Notwithstanding
anything to the contrary contained herein, each Secured Party’s approval of the
Rolling Budget is given solely in its capacity as a Secured Party hereunder, and
such approval does not constitute approval of the Rolling Budget for any other
purpose, including without limitation, any other contractual arrangement between
the Secured Parties and the Borrower.

 

 
77

--------------------------------------------------------------------------------

 

 

“Sanctions” means any applicable (to any Relevant Person and/or any Secured
Party as the context provides) laws, regulations or orders concerning any trade,
economic or financial sanctions or embargoes.

 

“Sanctions Authority” means the Norwegian State, the United Nations, the
European Union, the Member States of the European Union, the United States of
America, and any authority acting on behalf of any of them in connection with
Sanctions.

 

“Sanctions List” means: (a) the lists of Sanctions designations and/or targets
maintained by any Sanctions Authority and/or (b) any other Sanctions designation
or target listed and/or adopted by a Sanctions Authority, in all cases, from
time to time.

 

“Secured Parties” means, collectively, the Lender and the Issuing Bank.

 

“Spot Rate” means, for a currency, the rate determined by the Issuing Bank to be
the rate quoted by the Issuing Bank as the spot rate for the purchase by the
Issuing Bank of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two (2)
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Issuing Bank may obtain such spot rate from another
financial institution designated by the Issuing Bank if the Issuing Bank does
not have as of the date of determination a spot buying rate for any such
currency; and provided further that the Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Alternate Currency Letter of Credit.

 

“Stock” means all shares, options, general or limited partnership interests,
membership interests or other equivalents (regardless of how designated) of or
in a corporation, partnership, limited liability company or equivalent entity
whether voting or nonvoting, including common stock, preferred stock or any
other equity security (as such term is defined in Rule 3(a) of the General Rules
and Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Super-Priority Claim” means a claim against the Borrower in the Case which is
an administrative expense claim having priority over any or all administrative
expenses of the kind specified in sections 503(b) or 507(b) of the Bankruptcy
Code.

 

 
78

--------------------------------------------------------------------------------

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loans” has the meaning ascribed to it in Section 1.01(a).

 

“Termination Date” means the date on which (a) the Term Loans have been
indefeasibly repaid in full in cash and the LC Exposure is zero, (b) all other
monetary Obligations (other than Excluded Obligations) pursuant to the Agreement
and the other Loan Documents have been completely discharged, and (c) the
Borrower shall not have any further right to borrow any monies or request
Letters of Credit under the Agreement.

 

“Testing Period” has the meaning ascribed in Annex E.

 

“Title IV Plan” means a plan (other than a Multiemployer Plan), that is covered
by Title IV of ERISA, and that the Borrower or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

 

“Transaction Security” means “Transaction Security” as such term is defined in
the RBS Facility.

 

“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Code, as recommended by the National Conference of Commissioners on Uniform
State Laws and the American Law Institute, together with any subsequent
amendments or modifications to the Official Text.

 

“Unpaid Sum” has the meaning ascribed to it in Section 1.09(b).

 

“Unreimbursed Amount” has the meaning ascribed to it in Section 1.03(f).

 

“Unrestricted Cash” means, on any date, the aggregate amount of cash and Cash
Equivalents held in securities accounts or deposit accounts of the Borrower and
its Subsidiaries, and in any event excluding any cash or Cash Equivalents (x)
subject to any Lien (other than Liens in favor of the Secured Parties) or (y)
classified as “restricted cash” or the equivalent thereof in accordance with
GAAP on the consolidated balance sheet of the Borrower.

 

“Unused Commitment Fee” has the meaning ascribed to it in Section 1.15.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7791(a)(3) of the IRC.

 

“U.S. Tax Compliance Certificate” has the meaning ascribed to it in Section
1.14(e)(ii)(B)(3).

 

 
79

--------------------------------------------------------------------------------

 

 

“Voting Stock” means, as to any Person, the issued and outstanding shares of
Stock of such Person entitled to vote (within the meaning of Treasury
Regulations § 1.956-2(c)(2)).

 

All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive. References to a Person includes its respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons. References to statutes and related regulations shall
include any amendments, modifications, restatements and successors of the same
and any successor statutes and regulations. Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of the Borrower, such
words are intended to signify that the Borrower has actual knowledge or
awareness of a particular fact or circumstance or that the Borrower, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance.

 

 
80

--------------------------------------------------------------------------------

 

 

ANNEX B (from Annex A – NOK Facility definition)
to
CREDIT AGREEMENT

 

SECOND AMENDED & RESTATED NOK FACILITY

 

(Separately filed.)

 

 
81

--------------------------------------------------------------------------------

 

 

ANNEX C (Section 4.01)
to
CREDIT AGREEMENT

 

FINANCIAL STATEMENTS AND BUDGETS – REPORTING

 

The Borrower shall deliver or cause to be delivered to the Secured Parties the
following:

 

(a)     Monthly Financials. Within thirty (30) days after the end of the first
two Fiscal Months of each Fiscal Quarter, financial information regarding the
Borrower and its Subsidiaries, consisting of consolidated unaudited balance
sheets as of the close of such Fiscal Month and the related statements of income
and cash flows for that portion of the Fiscal Year ending as of the close of
such Fiscal Month, which shall be in the form of the monthly operating report
filed by the Borrower with the Bankruptcy Court. Such report shall be
accompanied by the certification of the Chief Financial Officer, Chief Operating
Officer or Chief Executive Officer of the Borrower that (1) such report is a
true and correct copy of the monthly operating report filed with the Bankruptcy
Court, (2) the information contained therein is complete, accurate and truthful
in all material respects and (3) that there is no Default or Event of Default in
existence as of such time or, if a Default or Event of Default shall have
occurred and be continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default. For the third Fiscal Month
of each of the first three Fiscal Quarters, section (b) below shall apply and
for the third Fiscal Month of the fourth Fiscal Quarter, section (c) below shall
apply.

 

(b)     Quarterly Financials. Within forty-five (45) days after the end of the
first three Fiscal Quarters of each Fiscal Year, consolidated financial
information regarding the Borrower and its Subsidiaries, consisting of (i)
unaudited consolidated balance sheet as of the close of such Fiscal Quarter and
the related statements of operations, comprehensive income (loss), stockholders’
equity and cash flows for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, and (ii) unaudited consolidated statements of income and
cash flows for such Fiscal Quarter, in each case setting forth in comparative
form the figures for the corresponding period in the prior year, prepared in
accordance with GAAP (subject to normal year-end adjustments). Such financial
information shall be accompanied by the certification of the Chief Financial
Officer, Chief Operating Officer or Chief Executive Officer of the Borrower that
(A) such financial information presents fairly in all material respects in
accordance with GAAP (subject to normal year-end adjustments) the financial
position, results of operations and statements of cash flows of the Borrower and
its Subsidiaries, on a consolidated basis, as at the end of such Fiscal Quarter
and for that portion of the Fiscal Year then ended, (B) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.

 

 
82

--------------------------------------------------------------------------------

 

 

(c)     Annual Audited Financials. Within one hundred twenty (120) days after
the end of each Fiscal Year, consolidated financial information regarding the
Borrower and its Subsidiaries, consisting of (i) audited consolidated balance
sheet as of the close of such Fiscal Year and the related statements of
operations, comprehensive income (loss), stockholders’ equity and cash flows for
the Fiscal Year then ended, all prepared in accordance with GAAP, in each case,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP and in the case of the Financial Statements referred to in (i), certified
without qualification (other than going-concern or like qualification), by
[ACCOUNTING FIRM] or another independent registered public accounting firm
otherwise acceptable to the Secured Parties. Such Financial Statements shall be
accompanied by the certification of the Chief Executive Officer, Chief Operating
Officer or Chief Financial Officer of the Borrower that all such Financial
Statements present fairly in all material respects in accordance with GAAP the
financial position, results of operations and statements of cash flows of the
Borrower and its Subsidiaries on a consolidated, as at the end of such Fiscal
Year and for the period then ended, and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

 

(d)     Rolling Budget. By no later than 12:00 noon (New York City time) on the
fourth Friday after the delivery of the Initial Budget, the Borrower shall
furnish to the Secured Parties, in form and substance reasonably satisfactory to
the Secured Parties, a subsequent thirteen (13) week Rolling Budget, which
subsequent Rolling Budget shall roll-forward by four weeks the then existing
Rolling Budget setting forth for the 13-week period beginning on the immediately
preceding Monday, the projected weekly results by line item in the Rolling
Budget, together with a reasonably detailed written explanation of all projected
material variances as compared to the immediately preceding Rolling Budget
delivered by the Borrower together with a certification from the Chief Financial
Officer, Chief Operating Officer, or Chief Executive Officer of the Borrower
stating that the Rolling Budget was prepared in good faith by the management of
the Borrower, based on assumptions believed by the management of the Borrower to
be reasonable at the time made and upon information believed by the management
of the Borrower to have been accurate based upon the information available to
the management of the Borrower at such time. Unless the Secured Parties have
notified the Borrower otherwise on or before Wednesday of the week following
delivery thereof, the Rolling Budget shall be deemed to be satisfactory to the
Secured Parties on such date. Until such time that a new Rolling Budget is
approved pursuant to this clause (d), the previous Rolling Budget shall remain
in force and effect. The Secured Parties hereby confirm that the form and scope
of the Rolling Budget provided to the Secured Parties prior to the Closing Date
is acceptable.

 

(e)      Reporting of Budget Variance. By 12:00 noon (New York City time), on
each Friday after the Closing Date, the Borrower shall furnish to the Secured
Parties for the immediately preceding week the Budget Variance Report. The
“Budget Variance Report” is, for the week ending on the Sunday immediately
preceding the applicable Friday reporting deadline: (i) the actual and budgeted
results for such week by line item in the Rolling Budget, together with a
reasonably detailed written explanation of all material variances, (ii) a
detailed calculation of the budget covenants for the previous week (which
include a reconciliation of testing results),  and (iii) a certification from
Borrower’s Chief Financial Officer, Chief Operating Officer, or Chief Executive
Officer as to compliance with the Rolling Budget for the immediately preceding
week (ending on the Sunday immediately preceding the applicable Friday reporting
deadline).

 

 
83

--------------------------------------------------------------------------------

 

 

(g)      Default Notices. To the Secured Parties, as soon as practicable, and in
any event within five (5) Business Days after the Borrower obtains knowledge of
the existence of any Default, Event of Default or other event that has had or
could be expected to result in a Material Adverse Effect or the occurrence of
any Enumerated Default after the Closing Date, written notice specifying the
nature of such Default or Event of Default or other event or Enumerated Default,
including the anticipated action expected to be taken by the Borrower in respect
thereof.

 

(i)     Litigation. To the Secured Parties in writing, promptly upon obtaining
knowledge thereof, notice of any Litigation commenced or threatened in writing
against the Borrower (excluding proofs of claim filed in the Case) that (i)
seeks damages in excess of $5,000,000, (ii) seeks injunctive relief that could
reasonably be expected to result in costs and/or liabilities or loss of revenues
to the Borrower in excess of $5,000,000, (iii) is asserted or instituted against
any Acceptable Plan of Reorganization, its fiduciaries or its assets or against
the Borrower or ERISA Affiliate in connection with any Acceptable Plan of
Reorganization, (iv) alleges criminal misconduct by the Borrower, or (v) alleges
the violation of any law regarding, or seeks remedies in connection with, any
Environmental Liabilities if such Litigation is reasonably likely to result in
the Borrower incurring Environmental Liabilities in excess of $500,000
individually.

 

(k)     Governmental Investigation. To the Secured Parties in writing, promptly
upon obtaining knowledge thereof, notice of the commencement of any
investigation by a Governmental Authority of the Borrower (including, without
limitation, any non-routine FAA audit of the Borrower) which could be expected
to result in a Material Adverse Effect.

 

(l)     Change in Accounting Practices. To the Secured Parties in writing,
notice of any change in the Borrower’s accounting practices with regard to
depreciation and/or establishing material reserves for any or all of the
Collateral or any other material change in any accounting practices or
procedures of the Borrower, in each case no later than five (5) Business Days of
such change.

 

(m)     Other Documents. To the Secured Parties, such other financial and other
information respecting the Borrower’s business, assets, condition (financial or
otherwise) as the Secured Parties shall, from time to time, reasonably request.

 

 
84

--------------------------------------------------------------------------------

 

 

ANNEX D (Section 5.03)
to
CREDIT AGREEMENT

 

MILESTONES

 

The Borrower is required to meet the following milestones in the Case (the
“Milestones”):

 

(i) by not later than five (5) days after the Petition Date, the Bankruptcy
Court shall have entered the Interim Lending Order;

 

(ii) by not later than forty-five (45) days after the Petition Date, the
Bankruptcy Court shall have entered the Final Lending Order;

 

(iii) by three (3) days after the Petition Date, but in no event later than May
28, 2017, the filing of an Acceptable Plan of Reorganization, Disclosure
Statement, and a motion seeking a hearing to consider the adequacy of the
Disclosure Statement and approval of the solicitation procedures;

 

(iv) by forty-five (45) days after the Petition Date, but in no event later than
July 7, 2017, entry of an order by the Bankruptcy Court approving the Disclosure
Statement and the Borrower’s solicitation procedures; provided, that Borrower
shall use commercially reasonable efforts to seek entry of the foregoing order
as soon as reasonably practicable before July 7, 2017;

 

(v) [Reserved];

 

(vi) by ninety (90) days after the Petition Date, but in no event later than
August 21, 2017, the Bankruptcy Court shall have entered an order confirming the
Acceptable Plan of Reorganization (the “Confirmation Date”); provided, that the
Borrower shall use commercially reasonable efforts to seek entry of the
foregoing order as soon as reasonably practicable before August 21, 2017; and

 

(vii) by fourteen (14) days after entry of an order confirming the Acceptable
Plan of Reorganization, but in no event later than September 4, 2017,
consummation of the Acceptable Plan of Reorganization, including irrevocable
payment in full in cash of all Obligations on the date of such consummation.

 

 
85

--------------------------------------------------------------------------------

 

 

ANNEX E (Section 6.15)
to
CREDIT AGREEMENT

 

FINANCIAL COVENANTS

 

 

The Borrower shall not breach or fail to comply with any of the following
financial covenants:

 

(a)     Minimum Liquidity. Borrower shall not permit Minimum Liquidity to be
less than $10,000,000 at any time.

 

(b)      Performance Within Rolling Budget. At all times following the Closing
Date, Borrower shall strictly perform in accordance with the then-approved
Rolling Budget, including having made all scheduled payments to Secured Parties
as required, subject to the Permitted Variance. The “Permitted Variance” means,
initially for the first four weeks after the Closing Date and thereafter on a
four-week basis until the Confirmation Date (each such period, a “Testing
Period”), an aggregate variance of $2,500,000 on net operating cash flows plus
professional fees (both terms as used in the Rolling Budget). The Permitted
Variance with respect to each Testing Period shall be determined and reported to
the Secured Parties not later than the Friday immediately following the last day
of such Testing Period.

 

 
86

--------------------------------------------------------------------------------

 

 

ANNEX F (Section 12.09)
to
CREDIT AGREEMENT

 

NOTICE ADDRESSES

 

 

 

 

 

If to the Borrower:

GulfMark Offshore, Inc.

10111 Richmond Avenue, Suite 340

Houston, Texas 77042

United States of America

Telefax No.: 1 (713) 963-0541

            If to the Lender: GulfMark Rederi AS
Strandgata 5
4307 Sandnes, Norway
Att: Trond Forland
Email: Trond@gulfmark.no
and
Att: Su Chang
Email: su.chang@gulfmark.com             If to Issuing Bank: DNB BANK ASA
Shipping Offshore & Logistics, Bergen
Solheimsgaten 7C



5058 Bergen, Norway
Fax No: +47 55 21 19 24

E-mail: MOA@dnb.no

        With a copy to: Hughes Hubbard & Reed LLP    

One Battery Park Plaza

New York, NY 10004-1482

Attn: Christopher Kiplok

Email: chris.kiplok@hugheshubbard.com

 

 
87

--------------------------------------------------------------------------------

 

 

ANNEX G (from Annex A - Commitments definition)
to
CREDIT AGREEMENT

 

COMMITMENTS AS OF CLOSING DATE

 

 

 

Lender: GulfMark Rederi AS

     

Initial Term Loan Commitment:

$20,000,000

   

Additional Term Loan Commitment:

$15,000,000

   

Total Commitment:

$35,000,000

   

 

 
88

--------------------------------------------------------------------------------

 

 

ANNEX H
to
CREDIT AGREEMENT

 

FORM OF INTERIM ORDER

 

 

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

  x  

 

:

 

In re

:

Chapter 11

  :  

GULFMARK OFFSHORE, INC.,

:

Case No. 17-11125 (KG)

  :   Debtor. 1  : Re: Docket No. 14   :     :     x  

 

INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1),

364(c)(2), AND 364(e) (I) AUTHORIZING DEBTOR TO (A) OBTAIN POSTPETITION

FINANCING, (B) GRANT SENIOR LIENS AND SUPERPRIORITY

ADMINISTRATIVE EXPENSE STATUS, AND (C) ENTER RELATED AGREEMENT

WITH DNB BANK ASA, (II) MODIFYING THE AUTOMATIC STAY,

(III) SCHEDULING A FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

 

Upon the motion, dated May 17, 2017 (the “Motion”) (D.I. 14), of GulfMark
Offshore, Inc. (the “Debtor”) in the above-captioned chapter 11 case (the
“Chapter 11 Case”), for the entry of an order pursuant to sections 362, 363, and
364 of title 11 of the United States Code (as amended, the “Bankruptcy Code”),
Rules 2002, 4001, 6004, 9014 of the Federal Rules of Bankruptcy Procedure (as
amended, the “Bankruptcy Rules”), and the local bankruptcy rules for the
District of Delaware (the “Bankruptcy Local Rules”), seeking:

 

i.     the Court’s authorization, pursuant to sections 364(c)(1) and (c)(2) of
the Bankruptcy Code, for the Debtor to –

  

--------------------------------------------------------------------------------

1 The last four digits of the Debtor’s federal tax identification number are
x6032. The Debtor’s principal mailing address is 842 West Sam Houston Parkway
North, Suite 400, Houston, Texas 77024.

 

 
 

--------------------------------------------------------------------------------

 

 



 

(A)

enter into a senior secured super-priority debtor in possession credit facility
(the “DIP Intercompany Facility”) pursuant to that certain Senior Secured
Super-Priority Debtor in Possession Credit Agreement among the Debtor, as
Borrower, GulfMark Rederi AS (“Rederi”), as Lender, and DNB Bank ASA, (“DNB”) as
Issuing Bank (DNB in its capacity as Issuing Bank and Rederi, together, the
“Secured Parties”), dated as of May 18, 2017 (the “DIP Intercompany Credit
Agreement”, and, collectively with this order (the “Interim Order”), the Final
Order (as defined below and, together with the Interim Order, the “DIP Orders”),
and all other agreements, documents and instruments delivered or executed in
connection therewith, as hereafter amended, supplemented or otherwise modified
from time to time consistent with the orders, the “DIP Intercompany Finance
Documents”);2 and



 



 

(B)

obtain extensions of credit thereunder on a secured superpriority basis, (1)
from the date hereof through and including the Commitment Termination Date (as
defined below) (such period, the “Interim Period”), in an aggregate principal
amount not to exceed $20,000,000 and (2) if the Final Order is entered by the
Court (subject to satisfaction of conditions set forth in the DIP Intercompany
Credit Agreement) in an aggregate principal amount not to exceed an additional
$15,000,000 (for a total amount of up to $35,000,000), in each case at any time
outstanding; provided, that up to $10,000,000 of such funding may be used to
cash collateralize any Letters of Credit issued in accordance with the terms of
the DIP Intercompany Credit Agreement (all loans, letters of credit, financial
accommodations, and other extensions of credit under the DIP Intercompany
Finance Documents, the “DIP Intercompany Extensions of Credit”);



 

--------------------------------------------------------------------------------

2 Capitalized terms used but not otherwise as defined herein shall have the
meanings given to them in the DIP Intercompany Credit Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 




 

ii.

the Court’s authorization for the Debtor to execute the DIP Intercompany Credit
Agreement and all other DIP Intercompany Finance Documents, to which it is a
party, and to perform such other and further acts as may be necessary or
appropriate in connection therewith;



 

 

iii.

the Court’s authorization for the Debtor to execute and enter into, and in each
case perform such other and further acts as may be necessary or appropriate in
connection therewith: (a) the Amended and Restated Parent Guarantee between
Debtor and DNB, dated as of May 18, 2017 (the “Parent Guarantee”) with respect
to Rederi’s obligations to DNB under the Second Amended and Restated
Multi-Currency Credit Facility Agreement, dated as of May 18, 2017 (the “NOK
Facility”) and (b) the Consent and Agreement, dated as of May 18, 2017 (the
“Consent”), consenting to Rederi’s assignment to DNB, and grant of a security
interest to DNB in, all of Rederi’s right, title, and interest in and to the DIP
Intercompany Finance Documents and the DIP Orders pursuant to the Assignment and
Security Agreement, dated as of May 18, 2017 (the “Collateral Assignment”);

  

 
3

--------------------------------------------------------------------------------

 

 

 

iv.

the Court’s authorization for the Debtor to use DIP Intercompany Extensions of
Credit only in accordance with the terms of the DIP Intercompany Finance
Documents and the Rolling Budget (subject to the Permitted Variance);

 

 

v.

the Court’s authorization to grant to the Secured Parties, in respect of the DIP
Obligations (as defined below), (A) a superpriority administrative claim
pursuant to Section 364(c)(1) of the Bankruptcy Code; and (B) first priority
Liens on and security interests in the DIP Collateral (as defined below),
including the Distribution Account (as defined below), pursuant to Section
364(c)(2) of the Bankruptcy Code, in each case as and to the extent set forth
more fully below;

 

 

vi.

the modification or waiver by the Court of the automatic stay imposed by Section
362 of the Bankruptcy Code and any other applicable stay (including by virtue of
Bankruptcy Rule 6004) to the extent necessary to implement and effectuate the
terms and provisions of the DIP Intercompany Facility, this Interim Order, and
the other DIP Intercompany Finance Documents and to provide for the immediate
effectiveness of this Interim Order;

 

 

vii.

the scheduling by the Court of a final hearing (the “Final Hearing”) to consider
entry of an order (the “Final Order”) granting the relief requested in the
Motion on a final basis and approving the form of notice with respect to the
Final Hearing and the transactions contemplated by the Motion; and

 

 

viii.

approval of the Final Order.

  

 
4

--------------------------------------------------------------------------------

 

 

Notice of the interim hearing on the Motion (the “Interim Hearing”) having been
provided in the manner set forth in the Motion; and the Interim Hearing having
been held by the Court on May 18, 2017; and upon the record made by the Debtor
in the Motion, in the Declaration of Sachin Lulla in Support of Motion of Debtor
for Interim and Final Orders (I) Authorizing Debtor (A) to Obtain Postpetition
Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
and 364(e), (B) Grant Senior Liens and Superpriority Administrative Status, and
(C) Enter Related Agreement With DNB Bank ASA, (II) Modifying the Automatic
Stay, (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rules 4001(b) and
(c), and (IV) Granting Related Relief (D.I. 15) (the “Lulla Declaration”), in
the Declaration of Brian J. Fox in Support of the Debtor’s Chapter 11 Petition
and Related Requests for Relief (D.I. 8) (the “Fox Declaration”), and at the
Interim Hearing; and the Court having considered the Motion, the terms of the
DIP Intercompany Facility, the DIP Intercompany Finance Documents, the Parent
Guarantee, the Consent, the NOK Facility, the Collateral Assignment, and the
evidence submitted at the Interim Hearing; and it appearing that approval of the
interim relief requested in the Motion is necessary to avoid immediate and
irreparable harm to the Debtor pending the Final Hearing and is otherwise fair
and reasonable and in the best interests of the Debtor, its creditors and its
estate, and essential for the continued operation of the Debtor’s business; and
all objections, if any, to the entry of this Interim Order having been
withdrawn, resolved or overruled by the Court; and after due deliberation and
consideration, and for good and sufficient cause appearing therefor:

 

 
5

--------------------------------------------------------------------------------

 

 

IT IS HEREBY FOUND AND CONCLUDED AS FOLLOWS:3

 

A.     Petition Date. On May 17, 2017 (the “Petition Date”), the Debtor filed a
voluntary petition under Chapter 11 of the Bankruptcy Code with the United
States Bankruptcy Court for the District of Delaware (the “Court”). The Debtor
has continued in the management and operation of its business and properties as
debtor-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code. No trustee or examiner has been appointed in the Chapter 11 Case.

 

B.     Jurisdiction and Venue. The Court has jurisdiction over this proceeding
and the Motion, pursuant to 28 U.S.C. § 1334. Consideration of the Motion
constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue for the Chapter
11 Case and the proceedings on the Motion is proper in this district pursuant to
28 U.S.C. §§ 1408 and 1409.

 

C.     Committee Formation. No official committee of unsecured creditors (the
“Committee”) has been appointed as of the date hereof.

 

--------------------------------------------------------------------------------

3 The findings and conclusions set forth in this Interim Order constitute this
Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule
7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
the extent any of the following findings of fact constitute conclusions of law,
they are adopted as such. To the extent any of the following conclusions of law
constitute findings of fact, they are adopted as such.

 

 
6

--------------------------------------------------------------------------------

 

 

D.     Notice. Notice of the Interim Hearing and the relief requested in the
Motion and at the Interim Hearing has been served on: (i) the Office of the
United States Trustee for the District of Delaware (the “U.S. Trustee”), (ii)
all parties known by the Debtor to hold or assert a lien on any asset of the
Debtor; (iii) the Office of the United States Attorney General for the District
of Delaware; (iv) the Internal Revenue Service, and (v) those creditors holding
the 30 largest unsecured claims against the Debtor’s estate on a consolidated
basis; (vi) counsel for DNB, (a) Hughes Hubbard & Reed LLP, One Battery Park
Plaza, New York, New York 10004 (Attn: Christopher K. Kiplok, Esq. and Anson B.
Frelinghuysen, Esq.) and (b) Bayard, P.A., 222 Delaware Avenue, Suite 900,
Wilmington, Delaware 19899 (Attn: Erin R. Fay, Esq.); (vii) counsel to GulfMark
Rederi AS: (a) Norton Rose Fulbright US LLP, Fulbright Tower, 1301 McKinney,
Suite 5100, Houston, TX 77010-3095 (Attn: Jason Lee Boland and William R.
Greendyke) and (b) Womble Carlyle Sandridge & Rice, LLP, 222 Delaware Avenue,
Suite 1501, Wilmington, DE 19801 (Attn: Matthew Ward); (viii) Milbank, Tweed,
Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005-1413 (Attn: Dennis
Dunne, Esq. and Evan R. Fleck, Esq. ) as counsel to the ad hoc group of holders
of the Debtor’s 6.375% Senior Notes due 2022 (ix) Sullivan & Cromwell LLP, 125
Broad Street, New York, NY 10004-2498 (Attn: Michael H. Torkin, Esq.) as counsel
to The Royal Bank of Scotland plc, as Agent and Security Agent under that
certain Multicurrency Facility, originally dated as of September 26, 2014, as
amended, (x) the Securities and Exchange Commission, (xi) the Environmental
Protection Agency, (xii) the United States Attorney’s Office for the District of
Delaware, (xiii) all relevant state taxing authorities, and (xiv) the office of
the attorneys general for the states in which the Debtor operates. Under the
circumstances, such notice of the Interim Hearing and the relief requested in
the Motion constitutes due, sufficient and appropriate notice and complies with
Section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002 and 4001(b) and (c)
and the Bankruptcy Local Rules.

   

E.     No Control. DNB is not a control person or insider of the Debtor or any
of its affiliates by virtue of any of the actions taken with respect to, in
connection with, related to, or arising from the DIP Intercompany Facility, the
Parent Guarantee, the NOK Facility, the Consent, or the Collateral Assignment.

 

F.     No Claims or Causes of Action. Subject to paragraph 7 of this Interim
Order, as of the date hereof, there exist no claims or causes of action against
DNB with respect to, in connection with, related to, or arising from the DIP
Intercompany Facility, the Parent Guarantee, the NOK Facility, the Consent, or
the Collateral Assignment that may be asserted by the Debtor or, to the Debtor’s
knowledge, any other person or entity.

 

 
7

--------------------------------------------------------------------------------

 

 

G.     Immediate Need for Postpetition Financing. The Debtor has requested
immediate entry of this Interim Order pursuant to Bankruptcy Rule 4001(c)(2) and
the Bankruptcy Local Rules. Good cause has been shown for entry of this Interim
Order. An immediate need exists for the Debtor to obtain funds and liquidity in
order to continue operations and to administer and preserve the value of its
estate. The ability of the Debtor to finance its operations, to preserve and
maintain the value of the Debtor’s assets and to maximize the return for all
creditors requires the availability of the DIP Intercompany Facility. In the
absence of the availability of such funds and liquidity in accordance with the
terms hereof, the continued operation of the Debtor’s business would not be
possible, and serious and irreparable harm to the Debtor and its estate and
creditors would occur. Thus, the ability of the Debtor to preserve and maintain
the value of its assets and maximize the return for creditors requires the
availability of working capital from the DIP Intercompany Facility.

 

H.     No Credit Available on More Favorable Terms. The Debtor has been unable
to obtain financing on more favorable terms and conditions than those provided
in the DIP Intercompany Finance Documents and this Interim Order. Among other
things, the Debtor is unable to obtain adequate unsecured credit allowable under
section 503(b)(1) of the Bankruptcy Code as an administrative expense and also
is unable to obtain credit for borrowed money without granting the DIP Liens (as
defined below) and the DIP Superpriority Claim (as defined below) to the Secured
Parties. Granting the DIP Liens and the DIP Superpriority Claim to the Secured
Parties is a condition to DNB’s extension of credit to Rederi under the NOK
Facility. The DIP Intercompany Facility is only available to the Debtor on
account of the NOK Facility and DNB’s lending to Rederi thereunder.

 

 
8

--------------------------------------------------------------------------------

 

 

I.     Proceeds of the DIP Intercompany Facility and DIP Collateral. All
proceeds of the DIP Intercompany Facility and all proceeds of the DIP Collateral
shall be segregated and deposited in an account (the “Distribution Account”) and
shall be available for further disbursements only in accordance with the terms
and conditions of this Interim Order, the DIP Intercompany Credit Agreement, and
the Rolling Budget (subject to the Permitted Variance) and for no other purpose;
provided, that any proceeds of the DIP Intercompany Facility in connection with
the issuance of a Letter of Credit shall be deposited directly into a
newly-created account at DNB (the “LC Collateral Account”) in accordance with
the terms of the DIP Intercompany Credit Agreement

 

J.     Extension of Financing. Rederi has indicated a willingness to on-lend the
funds it receives from DNB under the NOK Facility (the “Additional NOK Loans”)
to the Debtor in accordance with the DIP Intercompany Credit Agreement and the
other DIP Intercompany Finance Documents and subject to (i) (a) in the case of
$20,000,000 in DIP Intercompany Extensions of Credit, the entry of this Interim
Order and (b) in the case of the remaining DIP Intercompany Extensions of Credit
available under the DIP Intercompany Finance Documents, entry of the Final
Order, (ii) satisfaction of conditions set forth in the DIP Intercompany Credit
Agreement, and (iii) findings by this Court that such financing is essential to
the Debtor’s estate, that each of the Secured Parties is a good faith financier,
and that the Secured Parties’ claims, superpriority claims, security interests
and liens and other protections granted pursuant to this Interim Order (and the
Final Order) and the DIP Intercompany Facility (including the DIP Superpriority
Claim and the DIP Liens) will not be affected by any subsequent reversal,
modification, vacatur or amendment of, as the case may be, this Interim Order,
the Final Order or any other order, as provided in Section 364(e) of the
Bankruptcy Code.

 

 
9

--------------------------------------------------------------------------------

 

 

K.     DIP Intercompany Facility: Business Judgment and Good Faith Pursuant to
Section 364(e).

 

i.     The terms and conditions of the DIP Intercompany Facility, and the fees
paid and to be paid thereunder, are fair, reasonable, and the best available
under the circumstances, reflect the Debtor’s exercise of prudent business
judgment consistent with its fiduciary duties, and are supported by reasonably
equivalent value and consideration;

 

ii.     the DIP Intercompany Facility was negotiated in good faith and at arm’s
length between the Debtor and the Secured Parties; and

 

iii.     the proceeds to be extended under the DIP Intercompany Facility will be
so extended in good faith and for valid business purposes and uses, as a
consequence of which each of the Secured Parties is entitled to the protection
and benefits of Section 364(e) of the Bankruptcy Code.

 

L.     Parent Guarantee and Consent: Business Judgment and Good Faith Pursuant
to Section 363(b), (m).

 

i.     The terms and conditions of each of the Parent Guarantee and Consent are
fair, reasonable, and the best available under the circumstances, reflect the
Debtor’s exercise of prudent business judgment consistent with its fiduciary
duties, and are supported by reasonably equivalent value and consideration; and

 

ii.     each of the Parent Guarantee and Consent was negotiated in good faith
and at arm’s length between the Debtor and DNB, as a consequence of which DNB is
entitled to the protection and benefits of Section 363(m) of the Bankruptcy
Code.

 

 
10

--------------------------------------------------------------------------------

 

 

M.     Relief Essential; Best Interest. The relief requested in the Motion (and
provided in this Interim Order) is necessary, essential, and appropriate for the
continued operation of the Debtor’s businesses and the management and
preservation of the Debtor’s assets and property. It is in the best interest of
the Debtor’s estate that the Debtor be allowed to enter into the Parent
Guarantee, Consent, and the DIP Intercompany Facility and incur the DIP
Obligations.

 

NOW, THEREFORE, on the Motion of the Debtor and the record before this Court
with respect to the Motion, including the record made during the Interim
Hearing, and with the consent of the Debtor and the Secured Parties, and good
and sufficient cause appearing therefor,

 

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

 

1.     Motion Granted. The Motion is granted on an interim basis in accordance
with the terms and conditions set forth in this Interim Order. Any objections to
the Motion with respect to entry of this Interim Order to the extent not
withdrawn, waived or otherwise resolved, and all reservation of rights included
therein, are hereby denied and overruled. The Interim Order shall become
effective immediately upon its entry.

 

2.     Parent Guarantee and Consent.

 

a.     Parent Guarantee and Consent Obligations, etc. The Debtor is expressly
and immediately authorized and empowered to (i) enter into each of the Parent
Guarantee and Consent, (ii) execute and/or deliver all other instruments,
certificates, agreements and documents related thereto, and (iii) take all
actions which may be necessary for the performance by the Debtor under each of
the Parent Guarantee and Consent. Each of the Parent Guarantee and Consent shall
represent, constitute and evidence, as the case may be, valid and binding
obligations of the Debtor, enforceable against the Debtor, its estate and any
successors thereto in accordance with its terms. No obligation, payment, or
transfer under the Parent Guarantee or Consent as approved under this Interim
Order shall be stayed, restrained, voided, voidable or recoverable under the
Bankruptcy Code or under any applicable nonbankruptcy law, or subject to any
defense, reduction, setoff, recoupment or counterclaim. The term of each of the
Parent Guarantee and Consent shall commence on the date of entry of this Interim
Order.

 

 
11

--------------------------------------------------------------------------------

 

 

b.     Financial Reporting. The Debtor shall provide to Rederi and DNB, in its
role as Issuing Bank, all of the financial reporting required under (and
consistent with the requirements contained in) the DIP Intercompany Credit
Agreement.

 

c.     Expenses. The Debtor shall reimburse each Secured Party for its
reasonable fees and costs incurred in connection with the DIP Obligations as and
to the extent required under the DIP Intercompany Finance Documents, provided,
however, that copies of all invoices of professional fees and expenses to be
paid pursuant to this paragraph 2(c) shall be submitted to the U.S. Trustee and
the proposed counsel to the Committee, if any, and the Debtor, the U.S. Trustee,
the Ad Hoc Noteholder Group, and the Committee shall have ten (10) days
following their receipt of such invoices to object to the reasonableness of the
fees and expenses included in any such invoice. If any such objection is not
resolved within seven (7) days after any such objection is interposed, a hearing
with respect thereto shall be conducted at a regularly-scheduled omnibus hearing
in the Chapter 11 Case; provided, however, that the Debtor shall pay any
undisputed portion of such fees, costs, and expenses in the interim period.

 

 
12

--------------------------------------------------------------------------------

 

 

3.     DIP Intercompany Facility.

 

a.     DIP Obligations, etc. The Debtor is expressly and immediately authorized
and empowered to (i) enter into the DIP Intercompany Facility and to incur and
to perform the DIP Obligations in accordance with and subject to this Interim
Order (and, upon its entry, the Final Order) and the other DIP Intercompany
Finance Documents, (ii) execute and/or deliver all DIP Intercompany Finance
Documents and all other instruments, certificates, agreements and documents
related thereto, and (iii) take all actions which may be necessary for the
performance by the Debtor under the DIP Intercompany Facility, including the
creation and perfection of the DIP Liens described and provided for herein. The
Debtor is hereby authorized and directed to pay all principal, interest, fees
and expenses, indemnities and other amounts described herein and in the other
DIP Intercompany Finance Documents as such shall accrue and become due
thereunder (collectively, all loans, advances, reimbursement obligations,
extensions of credit, financial accommodations, fees, expenses and other
liabilities and obligations (including indemnities and similar obligations) in
respect of DIP Intercompany Extensions of Credit, the DIP Intercompany Facility,
and the DIP Intercompany Finance Documents, the “DIP Obligations”). The DIP
Intercompany Finance Documents and all DIP Obligations shall represent,
constitute and evidence, as the case may be, valid and binding obligations of
the Debtor, enforceable against the Debtor, its estate and any successors
thereto in accordance with their terms. No obligation, payment, transfer or
grant of security under the DIP Intercompany Finance Documents as approved under
this Interim Order shall be stayed, restrained, voided, voidable or recoverable
under the Bankruptcy Code or under any applicable nonbankruptcy law, or subject
to any defense, reduction, setoff, recoupment or counterclaim. The term of the
DIP Intercompany Facility shall commence on the date of entry of this Interim
Order and end on the Commitment Termination Date, subject to the terms and
conditions set forth herein, in the Final Order (once entered) and in the other
DIP Intercompany Finance Documents, including the protections afforded a party
acting in good faith under Section 364(e) of the Bankruptcy Code.

 

b.     Authorization to Borrow, etc. In order to continue to operate its
business, subject to the terms and conditions of this Interim Order and the
other DIP Intercompany Finance Documents, the Debtor is hereby authorized to
borrow under the DIP Intercompany Facility during the Interim Period up to an
aggregate principal amount of $20,000,000 only for the purposes set forth in the
DIP Intercompany Finance Documents and the applicable Rolling Budget (subject to
the Permitted Variance). The Debtor is authorized to guarantee repayment of
Rederi’s obligations under the NOK Facility under the terms of the Parent
Guarantee; provided, however, that notwithstanding anything in this Interim
Order or in the Parent Guarantee to the contrary, the Debtor’s obligations under
the Parent Guarantee shall not be entitled to priority as administrative
expenses of the Debtor’s estate or otherwise.

 

 
13

--------------------------------------------------------------------------------

 

 

c.     Conditions Precedent. The Secured Parties shall have no obligation to
make any DIP Extension of Credit or any other financial accommodation under the
DIP Intercompany Finance Documents unless all conditions precedent to making DIP
Intercompany Extensions of Credit under the DIP Intercompany Finance Documents
have been satisfied or waived in accordance with the terms of the DIP
Intercompany Finance Documents, including, for the avoidance of doubt, the
conditions that (i) Rederi and DNB shall have entered into the NOK Facility and
there is no Default or Event of Default thereunder and (ii) the Debtor and its
affiliates have not obtained any other additional financing unless such
financing pays off the DIP Intercompany Facility and the Additional NOK Loans in
full in cash and all commitments in respect thereof are terminated.

 

d.     DIP Collateral. As used herein, “DIP Collateral” shall mean (i) the
Distribution Account, (ii) 65% of the voting equity and 100% of the non-voting
equity in GulfMark Capital, LLC, GulfMark Foreign Investments, and GM Offshore,
Inc., and (iii) cash collateral securing Letters of Credit issued by DNB funded
with proceeds of DIP Intercompany Extensions of Credit pursuant to the DIP
Intercompany Credit Agreement. Upon entry of the Final Order, the DIP Collateral
shall include the proceeds of the Debtor’s claims under sections 544, 545, 547
and 548 of the Bankruptcy Code.

 

 
14

--------------------------------------------------------------------------------

 

 

e.     DIP Liens. As security for the DIP Obligations, effective immediately
upon the entry of this Interim Order, the Secured Parties are hereby granted
pursuant to Section 364(c)(2) of the Bankruptcy Code, valid, enforceable,
perfected and non-avoidable Liens on and security interests in the DIP
Collateral, which liens and security interests shall be first priority Liens and
security interests therein, subject only to the Carve-Out and except as
otherwise permitted by the DIP Intercompany Credit Agreement (all liens and
security interests granted to the Secured Parties pursuant to this Interim
Order, any Final Order and the other DIP Intercompany Finance Documents, the
“DIP Liens”).

 

f.     Other Provisions Relating to the DIP Liens. The DIP Liens shall secure
all of the DIP Obligations. Except with respect to the Carve-Out and as
otherwise permitted by the DIP Intercompany Credit Agreement, the DIP Liens
shall not, without the consent of the Secured Parties, be made subject or
subordinate to, or pari passu with, any other Lien or security interest by any
court order heretofore or hereafter entered in the Chapter 11 Case, and shall be
valid and enforceable against any trustee appointed in the Chapter 11 Case, upon
the conversion of the Chapter 11 Case to a case under Chapter 7 of the
Bankruptcy Code, or in any other proceedings involving the Debtor related to any
of the foregoing (such case or proceeding, “Successor Case”), and/or upon the
dismissal of the Chapter 11 Case. The DIP Liens shall not be subject to Sections
510, 549, 550 or 551 of the Bankruptcy Code.

 

g.     Superpriority Administrative Claim Status. The DIP Obligations shall,
pursuant to Section 364(c)(1) of the Bankruptcy Code, at all times constitute an
allowed superpriority claim (the “DIP Superpriority Claim”) of the Secured
Parties, and be payable from and have recourse to all DIP Collateral and all
other assets and property of the Debtor. All right, title and interest in the
DIP Superpriority Claim shall be collaterally assigned from Rederi to DNB
pursuant to the Collateral Assignment. Other than the Carve-Out, no costs or
expenses of administration, including, without limitation, professional fees
allowed and payable under Sections 328, 330 and 331 of the Bankruptcy Code, or
otherwise, that have been or may be incurred in this proceeding or in any
Successor Case, and no priority claims are, or will be, senior to, prior to or
pari passu with the DIP Liens, the DIP Superpriority Claim, or any of the DIP
Obligations.

 

 
15

--------------------------------------------------------------------------------

 

 

h.     No Set Off. The DIP Obligations shall not be subject to set off on
account of any pre-petition indebtedness of Rederi or for any other reasons.

 

4.     Authorization and Approval to Use Proceeds of DIP Intercompany Facility.
Subject to the terms and conditions of this Interim Order and the other DIP
Intercompany Finance Documents, the Debtor is authorized during the Interim
Period to request and use proceeds of the DIP Intercompany Extensions of Credit
in an aggregate principal amount not to exceed $20,000,000. Notwithstanding
anything herein to the contrary, subject only to the Debtor’s rights under
paragraph 16(b) hereof, the Debtor’s right to request or use proceeds of DIP
Intercompany Extensions of Credit shall terminate on the Commitment Termination
Date. Nothing in this Interim Order shall authorize the disposition of any
assets of the Debtor or its estate or other proceeds resulting therefrom outside
the ordinary course of business, except as permitted herein (subject to any
required Court approval).

 

5.     Distribution Account. All proceeds of the DIP Intercompany Facility and
all proceeds of the DIP Collateral shall be deposited in the Distribution
Account and shall be available for further disbursements only in accordance with
the terms and conditions of this Interim Order, the DIP Intercompany Finance
Documents, and the Rolling Budget (subject to the Permitted Variance) and in no
other manner and for no other purpose.

 

 
16

--------------------------------------------------------------------------------

 

 

6.     Budget Maintenance. The use of DIP Intercompany Extensions of Credit
under the DIP Intercompany Facility shall be in accordance with the Rolling
Budget (subject to the Permitted Variance) and the terms and conditions set
forth in the DIP Intercompany Finance Documents. The Rolling Budget and any
modification to, or amendment or update of, the Rolling Budget shall be subject
to the approval of, and in form and substance reasonably acceptable to, the
Secured Parties, in each of their sole discretion. Copies of any such amended
budget shall be provided to the U.S. Trustee, the Ad Hoc Noteholder Group, and
proposed counsel for any Committee, if any.

 

7.     Effect of Stipulations on Third Parties. The stipulations, admissions,
and releases contained in paragraph F of this Interim Order shall be immediately
binding upon the Debtor, its affiliates, and any of their respective successors
in all circumstances, except in the event of a Successful Challenge (as defined
below). The stipulations, admissions, and releases contained in paragraph F of
this Interim Order shall be binding upon all other parties in interest,
including, without limitation, any Committee, any chapter 7 or chapter 11
trustee appointed or elected for the Debtor, and any other person or entity
acting (or purporting to act) on behalf of the Debtor’s estate, in all
circumstances, unless and except to the extent that, (i) upon notice to the
Debtor, a party in interest with proper standing (which has been granted by
order of the Court or another court of competent jurisdiction) has timely filed
an adversary proceeding or contested matter by no later than the earlier of
(a) seventy-five (75) calendar days after the date of entry of this Interim
Order for parties in interest other than the Committee, (b) sixty (60) calendar
days after the Committee is formed for the Committee, and (c) the date of which
a plan of reorganization is confirmed (the “Investigation Termination Date”),
(A) challenging the stipulation that no claims or causes of action against DNB
exist or (B) otherwise asserting or prosecuting any action for preferences,
fraudulent transfers, or conveyances, other avoidance power claims or any other
claims, counterclaims or causes of action, objections, contests, or defenses to
the extent released by the Debtor under paragraph F of this Interim Order (the
“Claims”) against DNB or its affiliates, representatives, attorneys, or advisors
in connection with matters related to the NOK Facility, and (ii) the Court
enters a final, non-appealable order ruling in favor of the plaintiff sustaining
any such Claims in any such duly filed adversary proceeding or contested matter
(a “Successful Challenge”); provided, however, that any Claim shall set forth
with specificity the basis for such Claim and any Claim not so specified prior
to the expiration of the Investigation Termination Date shall be forever deemed
waived, released, and barred; provided, further, that if the Debtor’s chapter 11
case is converted to a case under chapter 7 or if a chapter 11 trustee is
appointed and, in either case, such conversion or appointment occurs prior to
the Investigation Termination Date, then the Investigation Termination Date
shall be extended for an additional thirty (30) days solely with respect to such
chapter 7 trustee or chapter 11 trustee, as the case may be. If any such
adversary proceeding or contested matter is timely filed, the stipulations and
admissions contained in paragraph F of this Interim Order shall nonetheless
remain binding and preclusive (as provided in the second sentence of this
paragraph) on any Committee and on any other person or entity, except to the
extent that such findings and admissions were expressly challenged in such
adversary proceeding or contested matter prior to the Investigation Termination
Date in accordance with this Interim Order. Nothing in this Interim Order vests
or confers on any “person” (as defined in the Bankruptcy Code), including any
Committee, standing or authority to bring, pursue, or settle any cause of action
belonging to the Debtor or its estate and, subject to entry of a Final Order, an
order of the Court conferring such standing on the Committee or other
party-in-interest shall be a prerequisite for the filing of and prosecution of
Claims by the Committee or such other party-in-interest.

 

 
17

--------------------------------------------------------------------------------

 

 

8.     DIP Lien Perfection. This Interim Order shall be sufficient and
conclusive evidence of the validity, perfection, and priority of the DIP Liens
without the necessity of filing or recording any financing statement, deed of
trust, mortgage, or other instrument or document that may otherwise be required
under the law of any jurisdiction or the taking of any other action to validate
or perfect the DIP Liens or to entitle the DIP Liens to the priorities granted
herein. Notwithstanding the foregoing, the Secured Parties may file such
financing statements, deeds of trust, mortgages, security agreements, notices of
liens and other similar documents, and is hereby granted relief from the
automatic stay of Section 362 of the Bankruptcy Code in order to do so, and all
such financing statements, deeds of trust, mortgages, security agreements,
notices and other agreements or documents shall be deemed to have been filed or
recorded at the time and on the date of the commencement of the Chapter 11 Case.
The Debtor shall execute and deliver to the Secured Parties all such financing
statements, mortgages, security agreements, notices and other documents as the
Secured Parties may reasonably request to evidence, confirm, validate or
perfect, or to insure the contemplated priority of, the DIP Liens. The Secured
Parties may file a photocopy of this Interim Order as a financing statement with
any recording officer designated to file financing statements or with any
registry of deeds or similar office in any jurisdiction in which the Debtor has
real or personal property and, in such event, the subject filing or recording
officer shall be authorized to file or record such copy of this Interim Order.

 

9.     Collateral Rights; Limitations in Respect of Subsequent Court Orders.
Without limiting any other provisions of this Interim Order, unless permitted
under the DIP Intercompany Finance Documents and until such time as the DIP
Obligations are indefeasibly paid in full in cash and all commitments in respect
of the DIP Intercompany Finance Documents are terminated, it shall be an Event
of Default if an order is entered in this Chapter 11 Case, or in any Successor
Case, which authorizes the obtaining of credit or the incurring of indebtedness
that is secured by a security, mortgage, or collateral interest or other lien on
all or any portion of the DIP Collateral and/or entitled to priority
administrative status which is superior to or pari passu with those granted
pursuant to this Interim Order to or for the benefit of the Secured Parties.

 

 
18

--------------------------------------------------------------------------------

 

 

10.     Proceeds of Subsequent Financing. Without limiting the provisions and
protections of paragraph 15 hereof, if at any time, unless substantially
contemporaneously therewith, there has been an indefeasible repayment and
satisfaction in full in cash of all DIP Obligations and all commitments in
respect of the DIP Intercompany Finance Documents are terminated (including the
cash collateralization of all Letters of Credit in accordance with the DIP
Intercompany Finance Documents or other backstop arrangements reasonably
satisfactory to DNB have been made), and the termination of the Secured Parties’
obligations to make DIP Intercompany Extensions of Credit, including subsequent
to the confirmation of any Chapter 11 plan or plans (the “Plan”) with respect to
the Debtor, the Debtor’s estate, any trustee, any examiner with enlarged powers
or any responsible officer subsequently appointed, shall obtain credit or incur
debt in violation of this Interim Order or the other DIP Intercompany Finance
Documents, then all of the cash proceeds derived from such credit or debt and
all cash proceeds of DIP Collateral shall immediately be turned over to the
Secured Parties for application in accordance with the DIP Intercompany Finance
Documents and paragraph 17 hereof.

 

11.     Cash Management. The Debtor’s cash management system shall at all times
comply with the terms of the DIP Intercompany Finance Documents or orders of the
Court. Rederi shall be deemed to have “control” over the Distribution Account
and its Lien in the Distribution Account and the funds therein shall be
perfected for all purposes of perfection under the Uniform Commercial Code.
Until the occurrence of an Event of Default and the exercise of the Secured
Parties’ rights and remedies with respect thereto, all amounts collected in the
Distribution Account may be used in accordance with this Interim Order, the
other DIP Intercompany Finance Documents, and the applicable Rolling Budget
(subject to the Permitted Variance); after the occurrence and during the
continuance of an Event of Default and the exercise of the Secured Parties’
rights and remedies with respect thereto, subject only to the Debtor’s rights
under paragraph 16(b) hereof, all such amounts shall be applied in accordance
with paragraph 17 hereof. DNB shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the LC Collateral Account and
its Lien in the LC Collateral Account and the funds therein shall be perfected
for all purposes of perfection under the Uniform Commercial Code.

 

 
19

--------------------------------------------------------------------------------

 

 

12.     Intercompany Obligations. To the extent the Debtor owes any Indebtedness
(as defined in the DIP Intercompany Facility Agreement) to any other subsidiary
or affiliate of the Debtor (the “Intercompany Obligations”), including pursuant
to the Cash Management Order, such Intercompany Obligations shall be
subordinated to the DIP Obligations until the DIP Obligations are indefeasibly
repaid in full in cash and all commitments in respect of the DIP Intercompany
Finance Documents are terminated.

 

13.     Disposition of Collateral. Until the DIP Obligations are indefeasibly
repaid in full in cash and all commitments in respect of the DIP Intercompany
Finance Documents are terminated, the Debtor shall not sell, transfer, lease,
encumber, or otherwise dispose of any portion of the DIP Collateral, except as
permitted by the DIP Intercompany Finance Documents.

 

 
20

--------------------------------------------------------------------------------

 

 

14.     Survival of Certain Provisions. In the event of the entry of any order
converting this Chapter 11 Case into a Successor Case, the DIP Liens and the DIP
Superpriority Claim shall continue in this proceeding and in any Successor Case,
and such DIP Liens and DIP Superpriority Claim shall maintain their respective
priorities as provided by this Interim Order.

 

15.     Carve-Out.  All Liens and the Superpriority Claims granted herein, and
any other liens, claims, or interest of any person, shall be subject and
subordinate to the Carve-Out.  “Carve-Out” shall mean the sum of (i) all fees
required to be paid to the Clerk of the Court and to the U.S. Trustee under
section 1930(a) of title 28 of the United States Code, together with the
statutory rate of interest (without regard to the notice set forth in (ii)
below, and without regard to any Rolling Budget); (ii) upon the Commitment
Termination Date, to the extent allowed at any time, whether by interim order,
procedural order, or otherwise, all unpaid fees, costs, and expenses (the
“Professional Fees”) incurred by persons or firms retained by the Debtor
pursuant to section 327, 328, or 363 of the Bankruptcy Code or any statutory
committee appointed in the Chapter 11 Case pursuant to section 1102 of the
Bankruptcy Code (collectively, the “Professional Persons”), whether such fees
were incurred before or on the date of delivery by the Secured Parties of a
Carve-Out Trigger Notice (as defined below), whether allowed by the Court prior
to or after delivery of a Carve-Out Trigger Notice (the “Pre-Trigger Date
Fees”); and (iii) after the date of delivery of the Carve-Out Trigger Notice
(the “Trigger Date”), to the extent incurred after the Trigger Date, the payment
of Professional Fees of Professional Persons in an aggregate amount not to
exceed $1,500,000 (the amount set forth in this clause (iii) being the “Post
Carve-Out Trigger Notice Cap”).  For purposes of the foregoing, “Carve-Out
Trigger Notice” shall mean written notice by the Secured Parties to the Debtor,
its lead counsel, the U.S. Trustee, and lead counsel for the Committee,
delivered upon the occurrence of a Commitment Termination Date under this
Interim Order, stating that the Post Carve-Out Trigger Notice Cap has been
invoked. The ability of any party to object to the fees, expenses,
reimbursement, or compensation described above shall not be impaired by the
terms of the Carve-Out. For the avoidance of doubt, subject to clause (i) of
this paragraph 15, only Professional Persons shall be entitled to payment from
the funds constituting the Carve-Out, provided that the Secured Parties shall be
entitled to assert an interest in the funds constituting the Carve-Out after
payment of the fees and expenses of Professional Person that are payable from
the Carve-Out and allowed on a final basis by the Court and paid in full.

 

 
21

--------------------------------------------------------------------------------

 

 

16.     Events of Default; Rights and Remedies Upon Event of Default.

 

a.     Any automatic stay otherwise applicable to the Secured Parties is hereby
modified so that, upon and after the occurrence of the Commitment Termination
Date, the Secured Parties shall, subject to subparagraph (b) of this paragraph
16, be immediately entitled to exercise all of their rights and remedies in
respect of the DIP Collateral in accordance with this Interim Order and the
other DIP Intercompany Finance Documents. The term “Commitment Termination Date”
shall mean, during the Interim Period, the earlier to occur of (i) five (5)
Business Days after the Final Hearing concludes and no Final Order has been
entered by such date, unless extended by mutual agreement of the Debtor and the
Secured Parties; and (ii) the Maturity Date.

 

b.     Notwithstanding the foregoing subparagraph (a) of this paragraph 16,
immediately upon occurrence of an Event of Default, the Secured Parties may,
upon five (5) Business Days’ prior written notice (the “Notice Period”) to the
Debtor, counsel to the Debtor, counsel for any Committee appointed in the
Chapter 11 Case, and the U.S. Trustee, declare that: (i) all Commitments of the
Secured Parties to provide any DIP Intercompany Extensions of Credit shall be
suspended; (ii) the Debtor shall have no right to request or use any proceeds of
any DIP Intercompany Extensions of Credit (including, for the avoidance of
doubt, any funds in the Distribution Account or LC Collateral Account) other
than towards the satisfaction of the DIP Obligations, as provided in the
applicable DIP Intercompany Finance Documents; and (iii) the Secured Parties
shall be permitted to apply all proceeds of the DIP Collateral in accordance
with the terms of this Interim Order and the DIP Intercompany Finance Documents.
Notwithstanding anything herein to the contrary, upon an Event of Default, the
Debtor and any Committee shall be entitled to seek an emergency hearing before
this Court for appropriate relief. If the Debtor does not contest the occurrence
of the Event of Default within the Notice Period, or if the Debtor does timely
contest the occurrence of an Event of Default and the Court after notice and a
hearing declines to stay the enforcement thereof, the Commitment Termination
Date shall be deemed to have occurred for all purposes and the automatic stay,
as to the Secured Parties, shall automatically terminate in all respects.

 

 
22

--------------------------------------------------------------------------------

 

 

c.     Upon the occurrence of the Commitment Termination Date (but subject, only
in the case of the occurrence of the Commitment Termination Date resulting from
an Event of Default, to the provisions of paragraph 16(b) hereof), the Secured
Parties are authorized to exercise all remedies and proceed under the applicable
DIP Intercompany Finance Documents. All proceeds realized in connection with the
exercise of the rights and remedies of the Secured Parties shall be turned over
and applied in accordance with paragraph 17 hereof.

 

d.     The automatic stay imposed under Section 362(a) of the Bankruptcy Code is
hereby modified pursuant to the terms of the DIP Intercompany Finance Documents
as necessary to (i) permit the Debtor to incur all DIP Obligations and all
liabilities and obligations hereunder and under the other DIP Intercompany
Finance Documents, as the case may be, and (ii) authorize the Secured Parties to
retain and apply payments, and otherwise enforce its rights and remedies
hereunder subject to the provisions of paragraph 16(b) hereof.

 

 
23

--------------------------------------------------------------------------------

 

 

e.     Nothing included herein shall prejudice, impair, or otherwise affect the
Secured Parties’ rights to seek any supplemental relief in respect of the
Debtor, nor the Secured Parties’ rights to suspend or terminate the making of
DIP Intercompany Extensions of Credit if permitted under the terms of the
applicable DIP Intercompany Finance Documents.

 

17.     Applications of Proceeds of Collateral, Payments and Collections.
Subject to the Debtor’s rights under paragraph 16(b) hereof, upon and after the
occurrence of the Commitment Termination Date, all proceeds of DIP Collateral,
whenever received, shall be paid and applied to permanently and indefeasibly
repay and reduce the DIP Obligations then due and owing in accordance with the
DIP Intercompany Finance Documents, until paid and satisfied in full in cash.
Without limiting the generality of the foregoing, all proceeds of DIP Collateral
shall be paid to the Secured Parties in accordance with Section 9.10 of the DIP
Intercompany Credit Agreement.

 

18.     Proofs of Claim, etc. None of the Secured Parties shall be required to
file proofs of claim or notices of administrative expense claims in the Chapter
11 Case or any Successor Case for any claim allowed herein. Notwithstanding any
order entered by the Court in relation to the establishment of a bar date in the
Chapter 11 Case or any Successor Case to the contrary, each Secured Party is
hereby authorized and entitled, in its sole and absolute discretion, but not
required, to file (and amend and/or supplement, as it sees fit) a notice of
administrative expense claim in the Chapter 11 Case or any Successor Case for
any claim allowed herein. Any order entered by the Court in relation to the
establishment of a bar date for any claim (including without limitation
administrative claims) in the Chapter 11 Case or any Successor Case shall not
apply to Rederi, in its capacity as lender, or DNB, in its capacity as Issuing
Bank, under the DIP Intercompany Facility.

 

 
24

--------------------------------------------------------------------------------

 

 

19.     Collateral Assignment. If DNB exercises its rights and remedies with
respect to the Collateral Assignment, DNB shall be deemed the assignee of Rederi
and shall be permitted to exercise all rights and remedies, and shall be
entitled to all benefits, of Rederi set forth herein and in the DIP Intercompany
Finance Documents with respect to the DIP Collateral and otherwise.

 

20.     Joint and Several Liability. If any Affiliate of the Debtor becomes a
debtor under chapter 11 of the Bankruptcy Code, the Debtor shall
contemporaneously with commencing such chapter 11 case, file a motion seeking an
order (i) authorizing each such Affiliate to become a joint and several borrower
under the DIP Intercompany Facility and (ii) providing that this Interim Order
applies to each such Affiliate as if it were originally included in the
definition of “Debtor” in this Interim Order; provided that the rights of all
parties in interest to object to such motion shall be preserved in all respects
and all parties in interest shall have seven business days’ notice of such
motion prior to the deadline for objections thereto.

 

21.     Other Rights and Obligations.

 

a.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification
or Stay of this Interim Order. Based on the findings set forth in this Interim
Order and in accordance with Section 364(e) of the Bankruptcy Code, which is
applicable to the DIP Intercompany Facility as approved by this Interim Order,
in the event any or all of the provisions of this Interim Order are hereafter
modified, amended or vacated by a subsequent order of this Court or any other
court, the Secured Parties are entitled to the protections provided in Section
364(e) of the Bankruptcy Code, and no such appeal, modification, amendment or
vacation shall affect the validity and enforceability of any advances made
hereunder or the liens or priority authorized or created hereby. Notwithstanding
any such modification, amendment or vacation, any claim granted to the Secured
Parties hereunder arising prior to the effective date of such modification,
amendment or vacation of any DIP Liens or of the DIP Superpriority Claim granted
to or for the benefit of the Secured Parties shall be governed in all respects
by the original provisions of this Interim Order, and the Secured Parties shall
be entitled to all of the rights, remedies, privileges and benefits, including
the DIP Liens and the DIP Superpriority Claim granted herein, with respect to
any such claim. Because the DIP Intercompany Extensions of Credit are made in
reliance on this Interim Order, the DIP Obligations incurred by the Debtor or
owed to the Secured Parties prior to the effective date of any stay,
modification or vacation of this Interim Order shall not, as a result of any
subsequent order in the Chapter 11 Case or in any Successor Case, be disallowed
or subordinated, lose their lien priority or superpriority administrative
expense claim status, or be deprived of the benefit of the status of the liens
and claims granted to the Secured Parties under this Interim Order.

 

 
25

--------------------------------------------------------------------------------

 

 

b.     Binding Effect. The provisions of this Interim Order shall be binding
upon and inure to the benefit of the Secured Parties, the Debtor, the Committee
(if any) and each other party in interest in the Chapter 11 Case, and their
respective successors and assigns (including any chapter 7 or chapter 11 trustee
or other fiduciary hereinafter appointed as a legal representative of the Debtor
or with respect to the property of the estate of the Debtor) whether in the
Chapter 11 Case, in any Successor Case (including any examiner appointed in the
Chapter 11 Case), or upon dismissal of any such Chapter 11 or Chapter 7 case.

 

c.     No Waiver. The failure of the Secured Parties to seek relief or otherwise
exercise their rights and remedies under this Interim Order, the DIP
Intercompany Finance Documents or otherwise, as applicable, shall not constitute
a waiver of the Secured Parties’ rights hereunder, thereunder, or otherwise.
Notwithstanding anything herein, the entry of this Interim Order is without
prejudice to, and does not constitute a waiver of, expressly or implicitly, or
otherwise impair any of the rights, claims, privileges, objections, defenses or
remedies of the Secured Parties under the Bankruptcy Code or under
non-bankruptcy law against any other person or entity in any court, including,
without limitation, the rights (i) to request conversion of the Chapter 11 Case
to a case under Chapter 7, dismissal of the Chapter 11 Case, or the appointment
of a trustee in any of the Chapter 11 Case, or (ii) to propose, subject to the
provisions of Section 1121 of the Bankruptcy Code, a Plan, or (iii) to exercise
any of its rights, claims or privileges (whether legal, equitable or otherwise).

 

 
26

--------------------------------------------------------------------------------

 

 

d.     No Third Party Rights. Except as explicitly provided for herein, this
Interim Order does not create any rights for the benefit of any third party,
creditor, equity holder or any direct, indirect, third party or incidental
beneficiary.

 

e.     No Marshaling. The Secured Parties shall not be subject to the equitable
doctrine of “marshaling” or any other similar doctrine with respect to any of
the DIP Collateral.

 

f.     Full Agreement. The failure to include or reference any term of the DIP
Intercompany Finance Documents, Parent Guarantee, or Consent in this Order shall
not diminish or impair the effectiveness of such provisions of the DIP
Intercompany Finance Documents, Parent Guarantee, or Consent, which shall be
approved and enforceable in their entirety.

 

g.     Amendment. Subject to the terms of the DIP Intercompany Credit Agreement,
the Debtor and the Secured Parties may amend, modify, supplement or waive any
provision of the DIP Intercompany Finance Documents without further notice to or
approval of the Court, unless such amendment, modification, supplement or waiver
(i) increases the interest rate (other than as a result of the imposition of the
default rate) or fees charged in connection with the DIP Intercompany Facility,
(ii) increases the commitments of Rederi to make DIP Intercompany Extensions of
Credit under the DIP Intercompany Finance Documents, (iii) provides for
additional Events of Default, or (iv) changes the Commitment Termination Date.
Except as otherwise provided herein, no waiver, modification, or amendment of
any of the provisions hereof shall be effective unless, subject to the terms of
the DIP Intercompany Credit Agreement, set forth in writing, signed by, or on
behalf of, the Debtor and the Secured Parties and approved by the Court after
notice to parties in interest.

 

 
27

--------------------------------------------------------------------------------

 

 

h.     Priority of Terms. To the extent of any conflict between or among (i) the
express terms or provisions of any of the DIP Intercompany Finance Documents,
the Motion, any other order of this Court, or any other agreements, on the one
hand, and (b) the terms and provisions of this Interim Order, on the other hand,
unless such term or provision herein is phrased in terms of “as defined in” or
“as set forth in” the DIP Intercompany Credit Agreement, the terms and
provisions of this Interim Order shall govern.

 

i.     Survival of Interim Order. The provisions of this Interim Order and any
actions taken pursuant hereto shall survive entry of any order which may be
entered (i) confirming any Plan in the Chapter 11 Case, (ii) converting the
Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code, (iii) to the
extent authorized by applicable law, dismissing the Chapter 11 Case, (iv)
withdrawing of the reference of the Chapter 11 Case from this Court or (v)
providing for abstention from handling or retaining of jurisdiction of the
Chapter 11 Case in this Court. The terms and provisions of this Interim Order,
including the DIP Liens and DIP Superpriority Claim granted pursuant to this
Interim Order shall continue in full force and effect notwithstanding the entry
of such order, and such DIP Liens and DIP Superpriority Claim shall maintain
their priority as provided by this Interim Order and the other DIP Intercompany
Finance Documents (as the case may be), until all of the DIP Obligations have
been indefeasibly paid and satisfied in full in cash and discharged.

 

 
28

--------------------------------------------------------------------------------

 

 

j.     Enforceability. This Interim Order shall constitute findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be
fully enforceable immediately upon execution hereof.

 

k.     Waiver of any Applicable Stay. Any applicable stay (including, without
limitation, under Bankruptcy Rule 6004(h)) is hereby waived and shall not apply
to this Interim Order.

 

l.     Bankruptcy Rule 6003. The requirements of Bankruptcy Rule 6003 are
satisfied by the contents of the Motion.

 

m.     Headings. Section headings used in this Interim Order are for convenience
only and are meant to affect the construction of or to be taken into
consideration in interpreting this Interim Order.

 

n.     Limitation of Liability. In determining to make any loan or other
extension of credit under the DIP Intercompany Credit Agreement or in exercising
any rights or remedies as and when permitted pursuant to this Interim Order, the
DIP Intercompany Finance Documents, the Parent Guarantee, the Consent, the NOK
Facility, and the Collateral Assignment, each of the Secured Parties shall not
shall not solely by reason thereof (i) be deemed to be in “control” of the
operations of the Debtor; (ii) owe any fiduciary duty to the Debtor, its
creditors, shareholders or estate; or (iii) be deemed to be acting as a
“Responsible Person” or “Owner” or “Operator” with respect to the operation or
management of the Debtor (as such terms or similar terms are used in the United
States Comprehensive Environmental Response, Compensation and Liability Act, 29
U.S.C. §§ 9601, et seq., as amended, or any similar federal or state statute).

 

 
29

--------------------------------------------------------------------------------

 

 

22.     Provision During RBS Forbearance Negotiations.  Notwithstanding anything
to the contrary in this Interim Order or any order approving the relief
requested in the Cash Management Motion [D.I. 7], Debtor shall not, without the
prior written consent of the agent under the Multicurrency Facility (as defined
in the Motion) (which consent may be evidenced by an email of counsel), permit
GulfMark Management, Inc. (“GulfMark Management”), GulfMark Americas Inc.
(“GulfMark Americas”), or any of GulfMark Americas’ direct and indirect
subsidiaries (collectively with GulfMark Management and GulfMark Americas, the
“Americas Entities”) to: (a) become a party to the DIP Intercompany Facility or
any other debtor-in-possession financing facility; (b) grant, incur, or seek to
grant or incur any administrative claim or liability under section 364 of the
Bankruptcy Code to any person or entity; (c) with the exception of existing
ordinary course transactions with parties other than the Debtor and its direct
and indirect subsidiaries, sell, transfer, lease, abandon, or otherwise dispose
of any assets; (d) pledge or encumber any assets, including to secure any
debtor-in-possession financing of the Debtor or any of its direct or indirect
subsidiaries, other than statutory mechanic’s, materialman’s, or similar liens
incurred in the ordinary course of business; or (e) make any payments or
transfers, to the Debtor or any of its direct and indirect subsidiaries (other
than GulfMark Americas and its direct and indirect subsidiaries), including,
intercompany loans, dividends or distributions; provided that for so long as the
cash in the GulfMark Operating Account exceeds $3 million, the Americas Entities
may repay Intercompany Loans (as defined in the Cash Management Motion) to the
Debtor in an aggregate amount not to exceed the aggregate amount of cash
actually received by the Americas Entities in respect of such Intercompany Loans
after the Commencement Date. This paragraph 22 shall be null and void upon the
earlier of (a) the chapter 11 filing of GulfMark Americas or (b) the 15th day
after the Commencement Date.

 

 
30

--------------------------------------------------------------------------------

 

 

23.     Final Hearing.

 

f.     The Final Hearing to consider entry of the Final Order and final approval
of the DIP Intercompany Facility is scheduled for June 16, 2017, at 9:00 a.m.,
prevailing Eastern Time at the United States Bankruptcy Court for the District
of Delaware. If no objections to the relief sought in the Final Hearing are
filed and served in accordance with this Interim Order, no Final Hearing may be
held, and a separate Final Order may be presented by the Debtor and entered by
this Court.

 

g.     The Debtor shall serve copies of this Interim Order within 48 hours of
its entry (which shall constitute adequate notice of the Final Hearing) to the
parties having been given notice of the Interim Hearing, to any party that has
filed a request for notices with this Court and to any Committee after the same
has been appointed, or Committee counsel, if the same shall have been appointed.

 

 
31

--------------------------------------------------------------------------------

 

 

h.     Responses or objections, if any, to the relief sought at the Final
Hearing must be (i) in writing; (ii) signed by counsel or attested to by the
objecting party; (iii) in conformity with the Bankruptcy Rules and the Local
Bankruptcy Rules; (iv) filed with the Clerk of the United States Bankruptcy
Court for the District of Delaware; and (v) served on: (a) the Debtor, 842 West
Sam Houston Parkway North, Suite 400, Houston, Texas 77024 (Attn: Cindy Muller,
Esq., cindy.muller@gulfmark.com); (b) proposed counsel for the Debtor, Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn:  Gary T.
Holtzer, Esq., gary.holtzer@weil.com; Ronit J. Berkovich, Esq.,
ronit.berkovich@weil.com; and Debora A. Hoehne, Esq., debora.hoehne@weil.com);
(c) proposed local counsel to the Debtor, Richards, Layton & Finger, P.A., 920
North King Street, Wilmington, Delaware 19801 (Attn: Mark D. Collins, Esq.,
Collins@rlf.com; and Zachary I. Shapiro, Esq., Shapiro@rlf.com); (d) counsel to
any statutory committee appointed in these cases; (e) counsel for DNB,
(x) Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, New York 10004
(Attn: Anson B. Frelinghuysen, Esq., anson.frelinghuysen@hugheshubbard.com) and
(y) Bayard, P.A., 222 Delaware Avenue, Suite 900, Wilmington, Delaware 19899
(Attn: Erin R. Fay, Esq.); (f) the U.S. Trustee (Attn: Mark Kenney, Esq.,
mark.kenney@usdoj.gov); (g) counsel to GulfMark Rederi AS: (a) Norton Rose
Fulbright US LLP, Fulbright Tower, 1301 McKinney, Suite 5100, Houston, TX
77010-3095 (Attn: Jason Lee Boland, Esq., jason.boland@nortonrosefulbright.com;
and William R. Greendyke, Esq., william.greendyke@nortonrosefulbright.com) and
(b) Womble Carlyle Sandridge & Rice, LLP, 222 Delaware Avenue, Suite 1501,
Wilmington, DE 19801 (Attn: Matthew Ward, Esq., MaWard@wcsr.com); and (h) any
other party that has filed a request for notices with this Court, in each case
to allow actual receipt by the foregoing no later than June 9, 2017 at 4:00
p.m., prevailing Eastern Time.

 

i.     Retention of Jurisdiction. The Court has and will retain jurisdiction to
enforce this Interim Order according to its terms.

 

Dated:  

Wilmington, Delaware

 

 

May 18, 2017

 

 

 

/s/ Kevin Gross

 

 

THE HONORABLE KEVIN GROSS

UNITED STATES BANKRUPTCY JUDGE

    

 
32

--------------------------------------------------------------------------------

 

 

ANNEX I (Article 10)
to
CREDIT AGREEMENT

 

FORM OF DIP INTERCOMPANY ASSIGNMENT AGREEMENT

 

(Please see attached.)

 

 
90 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

ASSIGNMENT AND SECURITY AGREEMENT

 

 

This ASSIGNMENT AND SECURITY AGREEMENT, dated as of May 18 2017, is made by
GULFMARK REDERI AS, a company organized under the laws of Norway with a
principal place of business at Strandgata 5, 4307 Sandnes, Norway and with
organization number 979 212 658 (“Rederi”), as grantor (in such capacity, the
“Grantor”), in favor of DNB BANK ASA, a company organized under the laws of
Norway, acting through its offices at Solheimsgaten 7C, 5058 Bergen, Norway and
with organization number 984 851 006 (“DNB”), as agent for the Finance Parties
(in such capacity, the “Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)     Substantially concurrently herewith, the Agent has entered into that
certain Second Amended and Restated Multi-Currency Credit Facility Agreement,
originally dated December 27, 2012, as amended and restated as of October 23,
2014 and as further amended and restated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement), with
Rederi, as borrower thereunder (in such capacity, the “Borrower”), the banks and
financial institutions party thereto from time to time as lenders, and DNB, as
arranger. The Grantor will receive the proceeds of the Loans under the Credit
Agreement and will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement and the other Finance
Documents.

 

(2)     It is a condition precedent to the making of the Loans by the Lenders
under the Credit Agreement that the Grantor shall have granted the assignment
and security interest contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the Loans under the Credit Agreement, the Grantor hereby agrees
as follows:

 

SECTION 1. Assignment. The Grantor hereby assigns to the Agent (for the benefit
of the Finance Parties), and hereby grants to the Agent (for the benefit of the
Finance Parties) a security interest in, all of the Grantor’s right, title and
interest in and to the following (collectively, the “Collateral”): each of the
agreements listed on Schedule I hereto, as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), and, to the extent permitted under
applicable law, the Lending Orders, including, without limitation, (i) all
rights of the Grantor to receive moneys due and to become due under or pursuant
to the Assigned Agreements and the Lending Orders, (ii) all rights of the
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements and the Lending Orders, (iii) all claims
of the Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and the Lending Orders, (iv) the right of the Grantor to
terminate the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, including, without
limitation, all rights to enforce and exercise remedies with respect to any and
all liens and security interests granted in favor of the Grantor pursuant to any
Assigned Agreement or any Lending Order, (v) the Super-Priority Claim and first
priority liens granted pursuant to the Lending Orders and (vi) all proceeds,
collections, recoveries and rights of subrogation with respect to any and all of
the foregoing Collateral, in each case to the extent permitted under applicable
law.

 

 
 

--------------------------------------------------------------------------------

 

 

 

SECTION 2.  Security for Obligations. This Agreement secures the prompt
performance, observance and payment in full of any and all obligations of the
Borrower now or hereafter existing under the Credit Agreement and the other
Finance Documents, whether for principal, interest, charges, fees, premiums,
indemnities, expenses or otherwise, and all obligations of the Grantor now or
hereafter existing under this Agreement (all such obligations of the Borrower
and the Grantor being the “Obligations”). Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Obligations and would be owed by the Borrower to the Finance Parties
under the Credit Agreement and the other Finance Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.

 

SECTION 3.  Grantor Remains Liable; No Assumption of Duties. Anything herein to
the contrary notwithstanding, (a) the Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the Agent
of any of the rights hereunder shall not release the Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral, (c) the Agent shall not have any obligation, duty or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Bank be obligated to perform any of the obligations or
duties of the Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder and (d) prior to the occurrence of an Event
of Default, the Grantor shall have the right to exercise all rights related to
the Collateral for any purpose and in any manner so long as such exercise is not
inconsistent with or in violation of this Agreement, the other Finance
Documents, the Lending Orders or the DIP Intercompany Finance Documents.

 

SECTION 4.  Representations, Warranties and Covenants. The Grantor represents,
warrants and covenants as follows (all of such representations, warranties and
covenants being continuing as long as any of the Obligations are outstanding or
any Commitment remains in effect):

 

(a)     The Assigned Agreements, true and complete copies of which have been
furnished to the Agent, have been duly authorized, executed and delivered by all
parties thereto, have not been amended, supplemented or otherwise modified
except as permitted by Section 7 hereof, are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their respective terms. As of the date hereof, there exists no default under any
Assigned Agreement by any party thereto. Each party to the Assigned Agreements
(other than the Grantor) has executed and delivered to the Borrower and the
Agent a consent, in substantially the form of Exhibit A hereto, to the
assignment of such Assigned Agreement to the Agent pursuant to this Agreement.
The Grantor has obtained all consents required for the valid and binding
assignment of the Assigned Agreements to the Agent pursuant to the terms of this
Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     The Grantor shall promptly abide by, perform and discharge in all
respects the obligations, covenants, conditions and duties which the Assigned
Agreements provide are to be performed by the Grantor.

 

(c)     The principal place of business and chief executive office of the
Grantor and the office where the Grantor keeps its records concerning the
Collateral, and the original copies of the Assigned Agreements and the originals
of all chattel paper that evidence the Collateral, are located at its address
specified in Section 15 hereof.

 

(d)     The Grantor is the legal and beneficial owner of the Collateral free and
clear of any lien, security interest, option or other charge or encumbrance
except for the security interest created by this Agreement. No effective
financing statement or other document similar in effect covering all or any part
of the Collateral is on file in any recording office, except such as may have
been filed in favor of the Agent relating to this Agreement.

 

(e)     This Agreement creates a valid security interest in the Collateral,
securing the payment of the Obligations, and all filings and other actions
necessary or desirable to perfect and protect such security interests have been
duly taken. Such security interest, as so perfected, constitutes a first
priority security interest in the Collateral.

 

(f)     Other than the Lending Orders, no consent of any Person and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required (i) for the grant by the
Grantor of the assignment and security interest granted hereby or for the
execution, delivery or performance of this Agreement by the Grantor, (ii) for
the perfection or maintenance of the assignment and security interest created
hereby (including the first priority nature of such assignment and security
interest), except for filings that have been or will be made in connection with
this Agreement or (iii) for the exercise by the Agent of its rights and remedies
hereunder.

 

(g)     At the Grantor’s sole cost and expense, the Grantor shall appear in and
defend any action or proceeding affecting the Grantor or any Finance Party and
arising under or pursuant to or in any manner connected with the obligations,
covenants, conditions, duties, agreements or liabilities of the Grantor under
the Assigned Agreements.

 

(h)     The Grantor shall: (i) promptly notify the Agent of any dispute with,
proceeding or claim against, or cause of action or litigation involving any
Person for which the Grantor has or may have any right to indemnification or
claim for damages or other relief or remedies, whether at law or in equity,
arising under or in connection with the Assigned Agreements, (ii) enforce all
rights to indemnification or claims for damages or other relief or remedies,
whether at law or in equity, arising under or in connection with the Assigned
Agreements and (iii) not take or permit, and has not taken or permitted since
the execution of the Assigned Agreements, any action that adversely affects, in
the reasonable judgment of the Agent, the Obligations or the Collateral.

 

 
3

--------------------------------------------------------------------------------

 

 

(i)     The Grantor shall promptly deliver or cause to be delivered to the Agent
a copy of every material written notice or communication received by the Grantor
pursuant to any of the Assigned Agreements in the manner and at the place
provided for notices contained herein.

 

(j)     In no event shall the Grantor, without the prior written consent of the
Agent, (i) waive, release or discharge any of its rights under, or any of the
obligations, duties or liabilities of any other party to, the Assigned
Agreements, or (ii) compromise or settle any right or any claim or dispute with
respect to any of its rights under, or any of the obligations, duties or
liabilities of any other party to, the Assigned Agreements, in each case, in a
manner that is adverse to the Grantor or the Finance Parties. No such waiver,
release, discharge, compromise or settlement shall be effective without the
prior written consent of the Agent.

 

(k)     The Grantor has, independently and without reliance upon the Agent and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.

 

SECTION 5.  Further Assurances. (a) The Grantor agrees that from time to time,
at the expense of the Grantor, the Grantor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that the Agent may reasonably request, in order to perfect and
protect the assignment and security interest granted or purported to be granted
hereby or to enable the Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, the Grantor will: (i) if any Collateral shall be evidenced by a
promissory note or other instrument or chattel paper, deliver and pledge to the
Agent hereunder such note or instrument or chattel paper duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Agent; and (ii) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or as the Agent may reasonably
request, in order to perfect and preserve the assignment and security interest
granted or purported to be granted hereby.

 

(b)     The Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the signature of the Grantor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

SECTION 6.  Place of Perfection; Records. The Grantor shall keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Collateral, and the original copies of the Assigned
Agreements and the originals of all chattel paper that evidence the Collateral,
at the location therefor specified in Section 4(b) or, upon 10 days’ prior
written notice to the Agent, at any other locations in a jurisdiction where all
action required by Section 5 shall have been taken with respect to the
Collateral. The Grantor will hold and preserve such records, Assigned Agreements
and chattel paper and will permit representatives of the Agent, following a
written request, at any time during normal business hours to inspect and make
abstracts from such records, Assigned Agreements and chattel paper.

 

 
4

--------------------------------------------------------------------------------

 

 

SECTION 7.  As to the Assigned Agreements.

 

(a)     The Grantor shall at its expense:

 

(i)     perform and observe all the terms and provisions of the Assigned
Agreements to be performed or observed by it, maintain the Assigned Agreements
in full force and effect, enforce the Assigned Agreements in accordance with
their respective terms, and take all such action to such end as may be from time
to time reasonably requested by the Agent.

 

(ii)     furnish to the Agent promptly upon receipt thereof copies of all
notices, requests and other documents received by the Grantor under or pursuant
to the Assigned Agreements, and from time to time (A) furnish to the Agent such
information and reports regarding the Collateral as the Agent may reasonably
request and (B) upon reasonable request of the Agent, make to any other party to
any Assigned Agreement such demands and requests for information and reports or
for action as the Grantor is entitled to make thereunder.

 

(b)     The Grantor shall not, without the prior written consent of the Agent:

 

(i)     sell, assign (by operation of law or otherwise) or otherwise dispose of,
or grant any option with respect to, any of the Collateral, or create or permit
to exist any lien, security interest, option or other charge or encumbrance upon
or with respect to any of the Collateral, except for the assignment and security
interest under this Agreement;

 

(ii)     cancel or terminate any Assigned Agreement or consent to or accept any
cancellation or termination thereof;

 

(iii)     amend, supplement or otherwise modify any Assigned Agreement or give
any consent, waiver or approval thereunder;

 

(iv)     waive any default under or breach of any Assigned Agreement;

 

(v)     consent to or permit or accept any prepayment of amounts to become due
under or in connection with any Assigned Agreement, except as expressly provided
therein; or

 

(vi)     take any other action in connection with any Assigned Agreement that
could reasonably be expected to (A) impair the value of the interest or rights
of the Grantor thereunder or (B) impair the interest or rights of the Agent.

 

 
5

--------------------------------------------------------------------------------

 

 

SECTION 8.  Payments under the Assigned Agreements.

 

(a)     The Grantor agrees, and has effectively so instructed each other party
to each Assigned Agreement, that upon written notice by the Agent to such other
party following the occurrence and during the continuance of an Event of
Default, all payments due or to become due under or in connection with such
Assigned Agreement shall be made directly to the Agent at its address set forth
in Section 15 hereof (or to such account as the Agent shall direct in writing).

 

(b)     Except as set forth in Section 12 hereof, all moneys received or
collected by the Agent pursuant to subsection (a) above shall be applied by the
Agent against all or any part of the Obligations in accordance with the terms of
the Credit Agreement.

 

SECTION 9.  Agent Appointed Attorney-in-Fact. The Grantor hereby appoints the
Agent the Grantor’s attorney-in-fact, with full authority in the place and stead
of the Grantor and in the name of the Grantor or otherwise, from time to time in
the Agent’s reasonable discretion upon the occurrence and during the continuance
of an Event of Default, to take any action and to execute any instrument which
the Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

 

(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral;

 

(b)     to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection therewith; and

 

(c)     to file any claims or take any action or institute any proceedings which
the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
any Assigned Agreement or the rights of the Agent with respect to any of the
Collateral.

 

SECTION 10.  Agent May Perform. If the Grantor fails to perform any agreement
contained herein, the Agent may itself perform, or cause performance of, such
agreement, and the expenses of the Agent incurred in connection therewith shall
be payable by the Grantor under Section 13(b) hereof.

 

SECTION 11.  The Agent’s Duties. The powers conferred on the Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Agent shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Agent accords its own property.

 

 
6

--------------------------------------------------------------------------------

 

 

SECTION 12.  Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a)     The Agent may exercise any and all rights and remedies of the Grantor
under or in connection with the Assigned Agreements or otherwise in respect of
the Collateral, including, without limitation, any and all rights of the Grantor
to demand or otherwise require payment of any amount under, or performance of
any provision of, any Assigned Agreement.

 

(b)     All payments received by the Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
the Grantor and shall be forthwith paid over to the Agent in the same form as so
received (with any necessary endorsement).

 

(c)     All payments made under or in connection with the Assigned Agreements or
otherwise in respect of the Collateral, and all cash proceeds in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral, received by the Agent may, in the reasonable discretion of the
Agent, be held by the Agent as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Agent pursuant
to Section 13 hereto) in whole or in part by the Agent against, all or any part
of the Obligations in accordance with the terms of the Credit Agreement. Any
surplus of such payments or cash proceeds held by the Agent and remaining after
payment in full of all the Obligations shall be paid over to the Grantor or to
whomsoever may be lawfully entitled to receive such surplus.

 

(d)     The Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of New York at that time (the “Code”)
(whether or not the Code applies to the affected Collateral).

 

SECTION 13.   Expenses. The Grantor will upon demand pay to the Agent the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Agent hereunder or (iv) the failure by the Grantor to perform or observe any of
the provisions hereof.

 

SECTION 14. Amendments, Waiver; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Grantor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Agent (at the direction of the Majority Lenders), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure to exercise, and no delay in exercising, on
the part of the Agent or any other Finance Party any right, power or privilege
under this Agreement, the Credit Agreement or any of the other Finance Documents
or other documents referred to herein or therein shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power and privilege. The rights and remedies
of the Agent and the other Finance Parties under this Agreement, the Credit
Agreement, the other Finance Documents or applicable law, are cumulative and not
exclusive and all such rights and remedies may be exercised alternatively,
successively or concurrently.

 

 
7

--------------------------------------------------------------------------------

 

 

SECTION 15. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including telecopier or electronic
communication) and mailed, telecopied, e-mailed or delivered to the parties
hereto at their respective addresses specified in the Credit Agreement, or, as
to either party, at such other address as shall be designated by such party in a
written notice to the other party. All such notices and other communications
shall, when mailed, telecopied or e-mailed, be effective when deposited in the
mails, telecopied or delivered by e-mail, respectively.

 

SECTION 16. Continuing Assignment and Security Interest; Assignments under
Credit Agreement. This Agreement shall create a continuing assignment of and
security interest in the Collateral and shall (i) remain in full force and
effect until the later of (x) the payment in full in cash of the Obligations and
all other amounts payable under this Agreement and (y) the termination of all
Commitments, (ii) be binding upon the Grantor, its successors and assigns and
(iii) inure to the benefit of, and be enforceable by, the Agent (on behalf of
the Finance Parties) and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (iii), any Lender may, in
accordance with the terms of the Credit Agreement, assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitments and Loans)
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Lender herein or otherwise.
Upon the later of the payment in full in cash of the Obligations and all other
amounts payable under this Agreement and the expiration or termination of the
Commitments, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the Grantor. Upon any such termination, the
Agent will, at the Grantor’s expense, execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence such termination.

 

SECTION 17. Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Unless otherwise
defined herein or in the Credit Agreement, terms used in Article 9 of the Code
are used herein as therein defined.

 

 
8

--------------------------------------------------------------------------------

 

 

SECTION 18. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provisions in any other jurisdiction.

 

SECTION 19. Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto or in connection herewith may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission (including portable document format (“pdf”)) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 20. WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. EACH OF THE GRANTOR AND THE
AGENT HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
THE AGENT, ANY OTHER FINANCE PARTY OR THE GRANTOR. THIS AGREEMENT AND THE OTHER
FINANCE DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS,
WRITTEN OR ORAL, WITH RESPECT THERETO.

 

SECTION 21. Forum Selection and Consent to Jurisdiction. ANY CLAIM OR LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE AGENT, ANY OTHER FINANCE PARTY OR THE GRANTOR MAY BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF
NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK. THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH CLAIM OR LITIGATION AS
SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH CLAIM OR LITIGATION. THE GRANTOR FURTHER
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. THE GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH CLAIM OR LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE GRANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.

 

 
9

--------------------------------------------------------------------------------

 

 

SECTION 22. Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HERETO SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY
FINANCE PARTY OR ANY OTHER PARTY HERETO ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT
OR ANY INSTRUMENT CONTEMPLATED HEREBY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

GULFMARK REDERI AS

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Collateral Assignment Agreement (GulfMark Rederi AS – DNB
Bank ASA)]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSENT AND AGREEMENT

 

The undersigned hereby acknowledges notice of, and consents to the terms and
provisions of, that certain Assignment and Security Agreement, dated as of May
18, 2017 (the “Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), made by GULFMARK REDERI AS, a
company organized under the laws of Norway with a principal place of business at
Strandgata 5, 4307 Sandnes, Norway and with organization number 979 212 658, as
grantor (in such capacity, the “Grantor”), in favor of DNB BANK ASA, a company
organized under the laws of Norway, acting through its offices at Solheimsgaten
7C, 5058 Bergen, Norway and with organization number 984 851 006, as agent (in
such capacity, the “Agent”), and hereby agrees with the Agent that:

 

(a)     Upon the receipt by the undersigned of written notice from the Agent
stating that an Event of Default under the Credit Agreement has occurred and is
continuing, the undersigned will make all payments to be made by it under or in
connection with [Describe Assigned Agreement to which undersigned is a party]
(the “Assigned Agreement”) directly to the Agent at its office at Solheimsgaten
7C, 5058 Bergen, Norway or otherwise in accordance with the instructions of the
Agent.

 

(b)     All payments referred to in paragraph (a) above shall be made by the
undersigned irrespective of, and without deduction for, any counterclaim,
defense, recoupment or set-off and shall be final, and the undersigned will not
seek to recover from the Agent for any reason any such payment once made.

 

(c)     The Agent shall be entitled to exercise any and all rights and remedies
of the Grantor under the Assigned Agreement in accordance with the terms of the
Agreement, and the undersigned shall comply in all respects with such exercise.

 

(d)     The undersigned will not, without the prior written consent of the
Agent, (i) cancel or terminate the Assigned Agreement or consent to or accept
any cancellation or termination thereof, or (ii) amend, supplement or otherwise
modify the Assigned Agreement.

 

This Consent and Agreement shall be binding upon the undersigned and its
successors and assigns, and shall inure to the benefit of the Agent and its
successors, transferees and assigns. This Consent and Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Consent and Agreement
as of the date set opposite its name below.

 

 

Dated: [●]

[NAME OF OBLIGOR]

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 
2

--------------------------------------------------------------------------------

 

 

Schedule I

 

Assigned Agreements

 

1.

Senior Secured Super-Priority Debtor In Possession Credit Agreement, dated as of
May 18, 2017, by and among GulfMark Offshore, Inc., a debtor and
debtor-in-possession, as borrower, GulfMark Rederi AS, as lender, and DNB Bank
ASA, as issuing bank.

 

2.

Blocked Account Control Agreement (“Shifting Control”), dated as of May 18,
2017, by and among GulfMark Offshore, Inc., as company, JPMorgan Chase Bank,
N.A., as depositary, and GulfMark Rederi AS, as lender

 

3.

Promissory Note, dated May 18, 2017, issued by GulfMark Offshore, Inc., as
borrower, in favor of GulfMark Rederi AS, in an original principal amount equal
to $35,000,000

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.1

 

FORM OF PROMISSORY NOTE

 

$35,000,000

[_____], 20__

 

FOR VALUE RECEIVED, the undersigned, GulfMark Offshore, Inc., a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay to GulfMark
Rederi AS, a limited company organized under the laws of Norway (together with
its successors and assigns, the “Holder”) on or before the Maturity Date, as set
forth in the Senior Secured Super-Priority Debtor in Possession Credit Agreement
dated as of [May _], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Borrower, the Holder and DNB Bank ASA of Lars Hllesgt 30, N-5020
Bergen, Norway, with organization number 984 851 006, as the issuing bank, the
lesser of (i) the principal amount of THIRTY-FIVE MILLION U.S. DOLLARS
($35,000,000) and (ii) the aggregate outstanding principal amount of the Term
Loans made by the Holder to Borrower according to the terms of Section 1.01 of
the Credit Agreement, as conclusively evidenced (absent manifest error) by the
Loan Account and/or written endorsement with respect thereto by any officer of
the Holder on the Schedule hereto annexed. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Borrower further promises to pay interest from the date hereof on the
outstanding principal amount owing hereunder from time to time, at the
applicable rate and at the times set forth in Section 1.07 of the Credit
Agreement. In no event shall interest hereunder exceed the maximum rate
permitted under applicable law.

 

This promissory note is a “Note” referred to in the Credit Agreement, and is
subject to the terms and conditions set forth therein, which terms and
conditions are incorporated herein by reference. This Note evidences the Term
Loans made by the Holder thereunder.

 

All payments of principal and interest shall be made in Dollars in immediately
available funds and as otherwise specified in the Credit Agreement. All payments
shall be applied as provided in the Credit Agreement. Amounts remaining unpaid
on this Note may be prepaid as provided in the Credit Agreement. Amounts repaid
or prepaid hereunder may not be reborrowed.

 

The Credit Agreement provides for the acceleration of the maturity of the Term
Loans and this Note upon the occurrence of certain events and for prepayment of
the Term Loans and this Note upon the terms and conditions specified therein.

 

Except as otherwise provided in the Credit Agreement and the Lending Orders, to
the extent permitted by applicable law, Borrower hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
execution, delivery, acceptance, performance, default or enforcement of this
Note.

 

 
Exhibit 1.1-1

--------------------------------------------------------------------------------

 

  

This Note is secured by liens on and security interests in the Pledged
Collateral, as described in Section 9.01 of the Credit Agreement, that have been
granted to the Holder and the other Secured Parties, pursuant to the Credit
Agreement and certain other Collateral Documents. Reference is hereby made to
the Credit Agreement and such other Collateral Documents for a description of
the Pledged Collateral securing this Note, the terms and conditions upon which
such liens and security interests were granted and the rights of the holder of
this Note in respect thereof.

 

IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS AND MATTERS ARISING OUT OF OR
RELATING TO THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. BORROWER HEREBY CONSENTS AND AGREES TO THE EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT; PROVIDED THAT IF THE BANKRUPTCY COURT
DECLINES TO EXERCISE JURISDICTION, THE STATE OR FEDERAL COURTS LOCATED IN NEW
YORK COUNTY, CITY OF NEW YORK, NEW YORK SHALL HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE BORROWER AND THE HOLDER PERTAINING TO THIS NOTE OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS NOTE; PROVIDED, FURTHER THAT THE
HOLDER AND THE BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED, FURTHER
THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDER. BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS, TO THE EXTENT PERMITTED BY
LAW, TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE
BY SUCH COURT. BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER PURSUANT TO THE
NOTICE PROVISIONS OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL, TO THE
EXTENT PERMITTED BY LAW, BE DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES
MAILS, PROPER POSTAGE PREPAID.

 

 
Exhibit 1.1-2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered on the date set forth above by the duly authorized representative of
Borrower.

 

 

GULFMARK OFFSHORE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 
Exhibit 1.1-3

--------------------------------------------------------------------------------

 

 

SCHEDULE

 

BORROWINGS AND PAYMENTS

 

PRINCIPAL

AMOUNT

DATE OF
DISBURSEMENT

AMOUNT OF

REPAYMENT /
PREPAYMENT

DATE OF
REPAYMENT
/PREPAYMENT

NOTATION

MADE BY

                             

 

 
Exhibit 1.1-4

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.2

 

FORM OF NOTICE OF BORROWING

 

Date:__________      , 201_

 

GulfMark Rederi AS

[ADDRESS

Attn: [NAME,TITLE]

 

 

Re:     Borrowing Request under Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Senior Secured Super-Priority Debtor in Possession
Credit Agreement dated as of [May__], 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among GulfMark Offshore, Inc., a Delaware corporation
(“Borrower”), GulfMark Rederi AS, as Lender (“Lender”) and DNB Bank ASA, as
Issuing Bank. Capitalized terms used here have the meanings ascribed thereto in
the Credit Agreement. In accordance with Section 1.02 of the Credit Agreement,
the Borrower hereby requests that the Lender make the following Term Loan
advance to the Borrower:

 

(1)     Requested Amount of Term Loan borrowing:1            $

 

(2)     Proposed date of advance:2

 

(3)     Proposed use of funds advanced.3

 

(4)     Account to which funds are to be remitted:

 

  $[_____] to be deposited into Debtor Distribution Account

  $[_____] to be deposited into LC Collateral Account

 

Funding is subject to the terms and conditions of the Credit Agreement. By
submission of this Notice of Borrowing, the Borrower hereby represents and
warrants (i) no Default or Event of Default exists under the Credit Agreement or
any other Loan Document at the time of, or will result from the funding of the
requested borrowing, (ii) all representations and warranties of the Borrower set
forth in the Credit Agreement or any other Loan Documents are true and correct
in all material respects (except where qualified by materiality, then just the
accuracy thereof) on the date of and upon giving effect to the funding of the
requested borrowing (except for representations and warranties that expressly
relate to an earlier date which are true and correct in all material respects
((except where qualified by materiality, then just the accuracy thereof) as of
such earlier date), and (iii) each condition set forth in Section 2.02 will be
satisfied or provided for prior to the requested borrowing in a manner
reasonably satisfactory to the Secured Parties, or duly waived in writing in
accordance with Section 12.02.

 

--------------------------------------------------------------------------------

 

1.

Each request shall be in the minimum amount of $1,000,000 (and if greater, in
integral multiples of $500,000).

 

2.

The Lender must receive the Notice of Borrowing prior to 12:00 noon (New York
City time) three (3) Business Days prior to the requested Borrowing Date.

 

3

Indicate whether funds will be used to cash collateralize a letter of credit.

 

 
Exhibit 1.2-1

--------------------------------------------------------------------------------

 

  

 

Very truly yours,

 

        GULFMARK OFFSHORE, INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 
Exhibit 1.2-2

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.14-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Super-Priority Debtor in
Possession Credit Agreement dated as of [____], 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among GulfMark Offshore, Inc., a Delaware corporation
(“Borrower”), GulfMark Rederi AS as lender (“Lender”) and DNB Bank ASA as
Issuing Bank.

 

Pursuant to the provisions of Section 1.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower, and (2) the
undersigned shall have at all times furnished the Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

GULFMARK REDERI AS

 

By:

 

 

  Name:     Title:  

 

Date:_______ __, 20[ ]

 

 
Exhibit 1.14-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.14-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Senior Secured Super-Priority Debtor in
Possession Credit Agreement dated as of [____], 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among GulfMark Offshore, Inc., a Delaware corporation
(“Borrower”), GulfMark Rederi AS as lender (“Lender”) and DNB Bank ASA as
Issuing Bank.

 

Pursuant to the provisions of Section 1.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower, and (2) the undersigned shall have at all
times furnished the Borrower with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 
Exhibit 1.14-2-1

--------------------------------------------------------------------------------

 

 

GULFMARK REDERI AS

 



By:

 



  Name:     Title:  



 

Date:                __, 20[ ]

 

 
Exhibit 1.14-2-2

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

INITIAL BUDGET

 

(Please see attached.)

 

[table1.jpg]

 

 

 
Exhibit 2

--------------------------------------------------------------------------------

 

 

EXHIBIT 3

 

FORM OF MINIMUM LIQUIDITY CERTIFICATION

 

 

Date:           __, 201_

 

GulfMark Rederi AS

Strandgata 5, 4307

Sandnes, Norway

Attn: [__________]

 

 

Re:     Borrowing Request under Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to (i) the Senior Secured Super-Priority Debtor in Possession
Credit Agreement dated as of [May __], 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among GulfMark Offshore, Inc., a Delaware corporation
(“Borrower”), GulfMark Rederi AS, as Lender (“Lender”) and DNB Bank ASA, as
Issuing Bank and (ii) the Notice of Borrowing delivered to the Lender on
[     ], 20[__] for the borrowing of $[     ] (“Borrowing”). Capitalized terms
used here have the meanings ascribed thereto in the Credit Agreement.

 

The undersigned [     ]4 hereby certifies that as of the date hereof (before
giving effect to the Borrowing), the Borrower and its Subsidiaries (on a
consolidated basis) have:

 

Consolidated Liquidity of: $           

 

Unrestricted Cash of: $                        

 

[The remainder of the page is intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

 4. To be signed by Chief Financial Officer, Chief Executive Officer, Chief
Operating Officer or Treasurer.

 

 
Exhibit 3-1

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

        GULFMARK OFFSHORE, INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

  

 
Exhibit 3-2

--------------------------------------------------------------------------------

 

 

EXHIBIT 4

 

FORM OF POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by GulfMark Offshore, Inc., a
Delaware corporation (“Grantor”), to [Gulfmark Rederi AS, a limited company
organized under the laws of Norway corporation] [DNB Bank ASA]5 (hereinafter
referred to as “Attorney”), as a Secured Party under a Credit Agreement, dated
as of [May __], 2017 and other related documents (the “Loan Documents”). No
person to whom this Power of Attorney is presented, as authority for Attorney to
take any action or actions contemplated hereby, shall be required to inquire
into or seek confirmation from Grantor as to the authority of Attorney to take
any action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Grantor irrevocably waives any right to commence any suit or action,
in law or equity, against any person or entity which acts in reliance upon or
acknowledges the authority granted under this Power of Attorney. The power of
attorney granted hereby is coupled with an interest, and may not be revoked or
canceled by Grantor without Attorney’s written consent.

 

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Loan Documents. Without limiting the generality of the foregoing, Grantor
hereby grants to Attorney the power and right, on behalf of Grantor, without
notice to or assent by Grantor, and at any time to: (a) change the mailing
address of Grantor, open a post office box on behalf of Grantor, open mail for
Grantor, and ask, demand, collect, give acquittances and receipts for, take
possession of, endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any property of Grantor; (b)
effect any repairs to any asset of Grantor, or continue or obtain any insurance
and pay all or any part of the premiums therefore and costs thereof, and make,
settle and adjust all claims under such policies of insurance, and make all
determinations and decisions with respect to such policies; (c) pay or discharge
any taxes, liens, security interests, or other encumbrances levied or placed on
or threatened against Grantor or its property; (d) defend any suit, action or
proceeding brought against Grantor if Grantor does not defend such suit, action
or proceeding or if Attorney believes that Grantor is not pursuing such defense
in a manner that will maximize the recovery to Attorney, and settle, compromise
or adjust any suit, action, or proceeding described above and, in connection
therewith, give such discharges or releases as Attorney may deem appropriate;
(e) file or prosecute any claim, litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due to Grantor whenever payable and to enforce any other right
in respect of Grantor’s property; (f) cause the certified public accountants
then engaged by Grantor to prepare and deliver to Attorney at any time and from
time to time, promptly upon Attorney’s request, the following reports: (1) a
reconciliation of all accounts, (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Attorney may request, and
(5) the results of each physical verification of inventory; (g) communicate in
its own name with any party to any Contract with regard to the assignment of the
right, title and interest of such Grantor in and under the Contracts and other
matters relating thereto; (h) to file such financing statements with respect to
the Credit Agreement, with or without Grantor’s signature, or to file a
photocopy of the Credit Agreement in substitution for a financing statement, as
the Attorney may deem appropriate and to execute in Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require the Grantor’s signature; and (i) execute, in connection with any
sale provided for in any Loan Document, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral in which a
security interest has been granted by Grantor to Attorney and to otherwise
direct such sale or resale, all as though Attorney were the absolute owner of
the property of Grantor for all purposes. Grantor further grants to Attorney the
power and right, on behalf of Grantor, to do, at Attorney’s option and Grantor’s
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve, or realize upon
Grantor’s property or assets and Attorney’s Liens thereon, all as fully and
effectively as Grantor might do. Grantor hereby ratifies, to the extent
permitted by law, all that said Attorney shall lawfully do or cause to be done
by virtue hereof.

 

(Signature pages to follow.)

 

 

--------------------------------------------------------------------------------

 

5 Select applicable Attorney.

 

 
Exhibit 4-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor pursuant to
the authority of its board of directors this [__] day of [___], 20[__].

 

 

GULFMARK OFFSHORE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 
Exhibit 4-2

--------------------------------------------------------------------------------

 

 

NOTARY PUBLIC CERTIFICATE

 

On this [__] day of [____], 20[__] [officer’s name] who is personally known to
me appeared before me in his/her capacity as the [title] of GulfMark Offshore,
Inc. (“Grantor”) and executed on behalf of Grantor the Power of Attorney in
favor of [GulfMark Rederi AS][DNB Bank AS], to which this Certificate is
attached.

 

 

   

 

 

 

Notary Public

 

 

 
Exhibit 4-3

--------------------------------------------------------------------------------

 

 

Exhibit 5

 

FORM OF

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [________ __], 201[__],
is by and among [GulfMark Americas, Inc., a Delaware corporation], [GulfMark
Management, Inc., a Delaware corporation], [__________],a [PLACE OF
ORGANIZATION] [TYPE OF ENTITY] ([the / each an] “Joining Party”[, and
collectively, the “Joining Parties”]),[each] as debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code, and [each] a wholly-owned subsidiary of
GULFMARK OFFSHORE, INC. (the “Parent Borrower” and together with the Joining
Part[y][ies] the “Borrowers”), in favor of and for the benefit of GULFMARK
REDERI AS, a listed company organized under the laws of Norway (the “Lender”)
and DNB BANK ASA (“DNB”), pursuant to the Senior Secured Super-Priority Debtor
in Possession Credit Agreement (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”), dated as of May 18, 2017, by and among
the Parent Borrower as borrower, the Lender and DNB as issuing bank. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement.

 

[The / Each] Joining Party is a Subsidiary of the Parent Borrower and,
consequently, the Parent Borrower is required by Section 5.09 of the Credit
Agreement to cause each of its Subsidiaries filing a voluntary petition for
relief under Chapter 11 of the Bankruptcy Code to become a “Borrower”
thereunder.

 

Accordingly, each of the Parent Borrower and [the / each] Joining Party hereby
agrees as follows:

 

1.     [The / Each] Joining Party hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, such Joining Party will be deemed (i) to be
a party to the Credit Agreement, any Notes and any other Loan Document to which
the Parent Borrower is a party and (ii) a “Borrower” under the Credit Agreement
and shall have all of the rights and obligations of a Borrower thereunder as if
it had executed the Credit Agreement and, without limiting the generality of the
foregoing, each Joining Party hereby agrees that it shall be jointly and
severally liable for the Obligations pursuant to the Credit Agreement; provided
that [the / each] Joining Party shall not grant a Lien on Collateral pursuant to
Section 1.03(l)(ii) and Section 9.01(a) of the Credit Agreement. Each Joining
Party hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions binding on any Borrower contained in the
applicable Loan Documents, including, without limitation, (a) all of the
representations and warranties set forth in Article 3 of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles 5
and 6 of the Credit Agreement.

 

The information on the schedules to the Credit Agreement are hereby supplemented
(to the extent permitted under the Credit Agreement) to reflect the information
shown on the attached Schedule A.

 

2.     [The / Each] Joining Party acknowledges and confirms that it has received
(i) a copy of the Credit Agreement and the schedules and exhibits thereto, (ii)
a copy of any Notes and (iii) each other Loan Document and the schedules and
exhibits thereto. Each Borrower represents and warrants that such Borrower is
currently informed      of the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of each Borrower's financial condition
and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Obligations.

 

 
1

--------------------------------------------------------------------------------

 

 

3.     The Parent Borrower hereby (a) confirms that the Credit Agreement is, and
upon [the / each] Joining Party becoming a Borrower, shall continue to be, in
full force and effect and (b) ratifies and affirms the continuing pledge and
grant of Liens on its assets to secure the Obligations pursuant to the Credit
Agreement and the other Collateral Documents. The parties hereto confirm and
agree that immediately upon [the / each] Joining Party becoming a “Borrower”
under the Credit Agreement, the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of such Joining Party under the Credit
Agreement, the Notes and the other Loan Documents.

 

4.     Each Borrower is accepting joint and several liability hereunder and
under the Credit Agreement, the Notes and any other Loan Document in
consideration of the financial accommodations provided or to be provided by the
Secured Parties under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations. Each
Borrower, jointly and severally, hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Borrowers will make such payment with
respect to, or perform, such Obligation until such time as all of the
Obligations are paid in full. The Obligations of each Borrower constitute the
absolute and unconditional, full recourse Obligations of each Borrower
enforceable against each Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of the
provisions of the Credit Agreement or any other circumstances whatsoever.

 

5.     Except as otherwise expressly provided in the Credit Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Term Loans, notice of the occurrence of any Default, Event of
Default, Enumerated Default or of any demand for any payment under the Credit
Agreement, notice of any action at any time taken or omitted the Secured
Parties under or in respect of any of the Obligations, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with the Credit Agreement (except as otherwise provided in the Credit
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Secured Parties at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of the Credit Agreement, any and all other indulgences whatsoever by
the Secured Parties in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations or the addition, substitution or
release, in whole or in part, of any Borrower. Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or failure to act on the part of any Secured Party with respect to the failure
by any Borrower to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Agreement afford grounds
for terminating, discharging or relieving any Borrower, in whole or in part,
from any of its obligations under this Agreement, it being the intention of each
Borrower that, so long as any of the Obligations remain unsatisfied, the
obligations of each Borrower under the Credit Agreement or any other Loan
Documents shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Borrower shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Secured Party.

 

 
2

--------------------------------------------------------------------------------

 

 

6.     The provisions of this Agreement are made for the benefit of each Secured
Party and its successors and assigns, and may be enforced by it or them from
time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of each Secured Party, or any of its
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations to elect any other remedy.
The provisions of this Agreement shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Secured Party upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Agreement will forthwith be reinstated in
effect, as though such payment had not been made.

 

7.     Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under the Credit Agreement, the Notes or
any other Loan Document, any payments made by it to the Secured Parties with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been paid in full in cash. Any claim which
any Borrower may have against any other Borrower with respect to any payments to
any Secured Party hereunder are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

 

8.     Each Borrower hereby agrees that such Borrower will not demand, sue for
or otherwise attempt to collect any overdue indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for the
Secured Parties, and such Borrower shall deliver any such amounts to the Lender
for application to the Obligations in accordance with this Agreement.

 

9.     [The / Each] Joining Party hereby represents and warrants to and for the
benefit of the Secured Parties that as of the date hereof all representations
and warranties in the Credit Agreement made by each Borrower are, with respect
to the Joining Parties, true and correct in all material respects.

 

10.     Each of the Parent Borrower and [the / each] Joining Party agrees that
at any time and from time to time, upon the written request of the Secured
Parties, it will execute and deliver such further documents and do such further
acts as the Secured Parties may reasonably request in accordance with the terms
and conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

 

11.     This Agreement (a) may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

 

 
3

--------------------------------------------------------------------------------

 

 

12.     THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS). The terms of Sections 12.08 and 12.12
of the Credit Agreement are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parent Borrower and [the / each] Joining Party
have caused this Agreement to be duly executed by its authorized officer.

 

PARENT BORROWER:

 

 

GULFMARK OFFSHORE, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

 

 

Title:  

 

 

 

[Signature Page to Joinder Agreement]

 
 

--------------------------------------------------------------------------------

 

 

JOINING [PARTY / PARTIES]:

 

 

[GULFMARK AMERICAS, INC.],

[a Delaware corporation]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

 

 

Title:  

 

 

 

 

[GULFMARK MANAGEMENT, INC.],

[a Delaware corporation]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

 

 

Title:  

 

 

 

[Signature Page to Joinder Agreement]

 
 

--------------------------------------------------------------------------------

 

 

Acknowledged, accepted and agreed:

 

 

 

GULFMARK REDERI AS,

as Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  

 

 

Title:  

 

 

 

[Signature Page to Joinder Agreement]

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Schedules to Credit Agreement

 

 

[TO BE COMPLETED BY JOINING PARTIES]

 

 
 

--------------------------------------------------------------------------------

 

 

 

DISCLOSURE SCHEDULE 5.02

to

CREDIT AGREEMENT

 

TRADE NAMES

 

No additional trade names other than GulfMark Offshore, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 5.10

To

CREDIT AGREEMENT

 

POST-CLOSING REQUIREMENTS

 

 

 

1.

Within 10 Business Days from the Closing Date, delivery of the original Pledged
Equity interests and associated stock transfer powers or membership interest
transfer certificates, as applicable, for GulfMark Capital, LLC and GM Offshore,
Inc., which evidence 65% of the total outstanding Voting Stock of such Listed
Company.

 

 

2.

Within 10 Business Days from the Closing Date, delivery of an original Power of
Attorney to the Secured Parties, executed by the Borrower in favor of the
Issuing Bank pursuant to Section 9.12 of this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 6.06

to

CREDIT AGREEMENT

 

EXISTING INVESTMENTS

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 6.07

to

CREDIT AGREEMENT

 

EXISTING INDEBTEDNESS

 

 

 

1.

6.375% Senior Notes due 2022, issued pursuant to that certain Indenture, dated
as of March 12, 2012, among GulfMark Offshore, Inc., as the Issuer, and U.S Bank
National Association, a national banking association, as trustee.

 

 

2.

That certain Multicurrency Facility Agreement, dated as of September 26, 2014
(as amended on each of February 13, 2015, July 2, 2015, December 22, 2015 and
March 31, 2016, and as further amended, restated, amended and restated or
otherwise modified, the “RBS Facility”), by and among GulfMark Americas, Inc.,
as the Borrower, GulfMark Offshore, Inc., as Parent and Original Guarantor, the
financial institutions from time to time party thereto, as Lenders, Wells Fargo
Bank, N.A., as an Issuing Bank, JPMorgan Chase Bank, N.A., as an Issuing Bank,
JPMorgan Chase Bank, N.A., as Swingline Lender and Royal Bank of Scotland PLC
(“RBS”), as Agent and Security Agent.

 

 

3.

That certain Second Amended and Restated Multi-Currency Credit Facility
Agreement, originally dated as of December 27, 2012, as amended and restated as
of October 23, 2014 and as further amended and restated as of May 18, 2017, by
and among GulfMark Rederi AS, as the Borrower, the financial institutions from
time to time party thereto, as Lenders and DnB Bank ASA, as Agent and Arranger.

 

 

4.

Back-to-back letter of credit number S-749675, issued as of February 23, 2017,
by and between JPMorgan Chase Bank, N.A. and GulfMark Americas, Inc. in favor of
Banco Santander (Mexico), S.A., for the account of GulfMark de Mexico, S. de
R.L. de C.V. (MXN 28,829,418.47, subject to monthly revaluation).

 

 

5.

Letter of credit number CTCS-789977, issued as of [May 4, 2017], by and between
JPMorgan Chase Bank, N.A. and GulfMark Americas, Inc. in favor of EOG Resources
Trinidad Limited ($1,600,000).

 

 

6.

Letter of credit number CTCS-789949, issued as of [May 4, 2017, by and between
JPMorgan Chase Bank, N.A. and GulfMark Americas, Inc. in favor of EOG Resources
Trinidad Limited and EOG Resources Trinidad U(A) Block Limited ($1,600,000).

 

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 6.08

to

CREDIT AGREEMENT

 

LIENS

 

 

File Type

 

File Number

 

File Date

 

Debtor

 

Secured Party

 

Asset Description

   

Original

 

16-0028930201

 

09/02/2016

 

GulfMark Offshore, Inc.

 

CISCO SYSTEMS CAPITAL CRP

 

All Equipment leased or financed by Secured Party to or for Debtor pursuant to
Secured Party’s contract number 25404765, together with all additions,
attachments, accessories and substitutions to or for the same, and all proceeds
of the foregoing. Lease number 25404765

 

 

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 6.10

to

CREDIT AGREEMENT

 

RESTRICTIONS ON INTERCOMPANY TRANSFERS

 

 

1.

6.375% Senior Notes due 2022, issued pursuant to that certain Indenture, dated
as of March 12, 2012, among GulfMark Offshore, Inc., as the Issuer, and U.S Bank
National Association, a national banking association, as trustee.

 

 

2.

That certain Multicurrency Facility Agreement, dated as of September 26, 2014
(as amended on each of February 13, 2015, July 2, 2015, December 22, 2015 and
March 31, 2016, and as further amended, restated, amended and restated or
otherwise modified), by and among GulfMark Americas, Inc., as the Borrower,
GulfMark Offshore, Inc., as Parent and Original Guarantor, the financial
institutions from time to time party thereto, as Lenders, Wells Fargo Bank,
N.A., as an Issuing Bank, JPMorgan Chase Bank, N.A., as an Issuing Bank,
JPMorgan Chase Bank, N.A., as Swingline Lender and Royal Bank of Scotland PLC,
as Agent and Security Agent.

 

 

3.

That certain Second Amended and Restated Multi-Currency Credit Facility
Agreement, originally dated as of December 27, 2012, as amended and restated as
of October 23, 2014 and as further amended and restated as of May 18, 2017, by
and among GulfMark Rederi AS, as the Borrower, the financial institutions from
time to time party thereto, as Lenders and DnB Bank ASA, as Agent and Arranger.

 

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 8.01

to

CREDIT AGREEMENT

 

ENUMERATED DEFAULTS

 

 

 

1.

Enumerated Defaults (as defined in that certain letter agreement, dated 14 April
2017, by and between DNB Bank ASA, the Borrower, the Parent Guarantor and the UK
Guarantor, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time).

 

 

2.

Enumerated Defaults (as defined in that certain letter agreement, dated 14 April
2017, by and between The Royal Bank of Scotland plc, as agent, GulfMark Americas
and the Parent Guarantor, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time).

 

 

3.

Interest Default (as defined in that certain Forbearance Agreement, dated as of
14 April 2017, by and among the Parent Guarantor and the holders of the Senior
Notes, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time).

 

 

4.

An Event of Default under 8.01(e) of the Agreement, but only insofar as it
arises as a result of:

 

 

a.

a default or event of default under the Senior Notes Indenture (as defined under
the NOK Facility) resulting in the acceleration of outstanding indebtedness
under the Senior Notes (as defined under the NOK Facility) (the “Senior Notes
Defaults”), or

 

 

b.

a default or event of default under the RBS Facility resulting in the
acceleration of outstanding indebtedness under the RBS Facility (the “RBS
Defaults”).

 

For the avoidance of doubt, Enumerated Default shall not include any exercise of
remedies (other than acceleration) under the RBS Facility or the Senior Notes
Indenture.

 

 

 
 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE 9.04

to

CREDIT AGREEMENT

 

PLEDGED EQUITY

 

 

Debtor/Grantor

 

Issuer

Type of Organization

% of Interest Pledged

Certificate No.

 

GulfMark Offshore, Inc.

 

GulfMark Capital, LLC

Limited Liability Company

65%

[●]1

 

GulfMark Offshore, Inc.

 

GulfMark Foreign Investments LLC

Limited Liability Company

65%

Uncertificated

 

GulfMark Offshore, Inc.

 

GM Offshore, Inc.

Corporation

65%

[●]2

 

--------------------------------------------------------------------------------

1 To be confirmed once new certificate is cut to evidence 65% interest

 

2 To be confirmed once new certificate is cut to evidence 65% interest